

EXECUTION COPY
 
FOR U.S. TAX PURPOSES ONLY, THE LOANS UNDER THIS AGREEMENT ARE TREATED AS HAVING
BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”).  BEGINNING NO LATER THAN 10
DAYS FOLLOWING THE INITIAL BORROWING DATE (IN THE CASE OF TERM LOANS) OR NO
LATER THAN 10 DAYS FOLLOWING THE DATE OF THE INITIAL BORROWING OF REVOLVING
LOANS (IN THE CASE OF REVOLVING LOANS), A LENDER MAY, UPON REQUEST, OBTAIN FROM
THE BORROWER ISSUE PRICE, ISSUE DATE, AMOUNT OF OID AND YIELD TO MATURITY OF
EACH LOAN MADE BY SUCH LENDER BY CONTACTING THE CHIEF FINANCIAL OFFICER OF THE
BORROWER, 5900 PRINCESS GARDEN PARKWAY, 7TH FLOOR, LANHAM, MARYLAND 20706.
___________________________________________________________________________________________________________________________________________________________
 
CREDIT AGREEMENT
 
among
 
RADIO ONE, INC.,
 
VARIOUS LENDERS,
 
and
 
CREDIT SUISSE AG,
as ADMINISTRATIVE AGENT
 
________________________________
 
Dated as of March 31, 2011
________________________________
 
CREDIT SUISSE SECURITIES (USA) LLC
 
and
 
DEUTSCHE BANK SECURITIES INC.,
 
as JOINT LEAD ARRANGERS and JOINT BOOK RUNNING MANAGERS
 
and
 
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of March 31, 2011, among RADIO ONE, INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto from time to time, CREDIT
SUISSE AG, as Administrative Agent, CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and Book Running Managers
and DEUTSCHE BANK SECURITIES INC., as Syndication Agent.  All capitalized terms
used herein and defined in Section 1.01 are used herein as therein defined.
 
 
W I T N E S S E T H:
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1. Definitions and Accounting Terms
 
1.01. Defined Terms
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Acquired Entity or Business” shall mean either (a) the assets constituting a
business, division, product line or Station of any Person not already a
Subsidiary of the Borrower or (b) 100% of the Equity Interests of any such
Person (including by way of merger), which Person shall, as a result of the
acquisition of such Equity Interests, become (i) a Wholly-Owned Domestic
Restricted Subsidiary of the Borrower (or shall be merged with and into the
Borrower or another Wholly-Owned Domestic Restricted Subsidiary of the Borrower
that is a Subsidiary Guarantor, with the Borrower or such Subsidiary Guarantor
being the surviving or continuing Person) or (ii) a Wholly-Owned Foreign
Restricted Subsidiary of the Borrower (or shall be merged with and into a
Wholly-Owned Foreign Restricted Subsidiary of the Borrower, with the
Wholly-Owned Foreign Restricted Subsidiary of the Borrower being the surviving
or continuing Person).
 
“Additional Cost-Savings and Adjustments” shall mean, with respect to any
Specified Transaction, those cost-savings adjustments (in each case not included
pursuant to subclause (x) of clause (iii) of the definition of Pro Forma Basis
contained herein) and other adjustments to reflect operating improvements,
operating expense reductions or synergies reasonably anticipated by the Borrower
to be achieved in connection with such Specified Transaction during the 12 month
period following the consummation thereof as a result of actions actually taken
or to be taken during such period, which adjustments shall be (i) factually
supportable in the good faith judgment of the Borrower, (ii) net of costs
reasonably expected to be incurred by the Borrower and its Restricted
Subsidiaries to achieve any such cost savings, and (iii) described (in
reasonable detail) in an officer’s certificate delivered by an Authorized
Officer of the Borrower to the Administrative Agent.
 
“Additional Security Documents” shall have the meaning provided in Section 9.11.
 
“Adjusted Consolidated Net Income” shall mean, for any period, the sum of (i)
Consolidated Net Income for such period plus (ii) the sum of the amount of all
net non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense and non-cash interest expense) and net non-cash losses
which were included in arriving at Consolidated Net Income for such period, plus
(iii) the amount of all dividends and distributions actually paid in cash to the
Borrower or any Wholly-Owned Restricted Subsidiary by Unrestricted Subsidiaries
or, for so long as TV One remains a Designated Entity, TV One during such period
(other than (x) any distribution constituting  “Designated Unrestricted
Subsidiary Dividends” pursuant to the definition of “Available Basket Amount”
and (y) any Designated TV One Disposition Distribution), in each case to the
extent not already included in determining Consolidated Net Income for such
period, less (iv) the amount of all net non-cash gains and non-cash credits
which were included in arriving at Consolidated Net Income for such period.
 
“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.
 
“Administrative Agent” shall mean Credit Suisse, in its capacity as
Administrative Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.09.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit P hereto, or such other form as may be supplied from time to
time by the Administrative Agent.
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of the Borrower or any
Subsidiary thereof as a result of this Agreement, the extension of credit
hereunder, or its actions in connection herewith.
 
 
2

--------------------------------------------------------------------------------

 
“Affiliate Entity” shall mean any Person who, directly or indirectly, has the
ability to elect one or more of the members of the Board of Directors of the
Borrower or any Parent Company.
 
“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the Borrower or any of its Restricted Subsidiaries for the
applicable Acquired Entity or Business in connection with such Permitted
Acquisition and all contingent cash purchase price, earn-out and other similar
obligations of the Borrower and its Restricted Subsidiaries incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by the Borrower), including any cash payments made pursuant to
non-competition agreements, (ii) the aggregate principal amount of all
Indebtedness assumed, incurred, refinanced and/or issued in connection with such
Permitted Acquisition to the extent permitted by Section 10.04 (including
Permitted Acquired Debt) (excluding cash proceeds thereof paid and included
pursuant to clause (i) above), and (iii) the fair market value of all other
consideration paid (or to be paid) by the Borrower or its Restricted
Subsidiaries in connection with such Permitted Acquisition; provided that
“Aggregate Consideration” shall not include consideration paid in the form of
common Equity Interests of the Borrower.
 
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
 
“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Flow Payment Date, 50%; provided that so long as no Event of Default is
then in existence, if on the last day of the relevant Excess Cash Flow Payment
Period, the Total Leverage Ratio for the Test Period then most recently ended
(as set forth in the officer’s certificate delivered (or required to be
delivered) pursuant to Section 9.01(e)), (i) is (a) less than or equal to
6.00:1.00 and (b) greater than 5.00:1.00, then the Applicable Excess Cash Flow
Percentage shall instead be 25% or (ii) is less than or equal to 5.00:1.00, then
the Applicable Excess Cash Flow Percentage shall instead be 0%.
 
“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Term Loans, maintained as (A) Base Rate Loans, 5.00% and (B) LIBOR Loans,
6.00%; (ii) in the case of Revolving Loans maintained as (A) Base Rate Loans,
4.50% and (B) LIBOR Loans, 5.50%; and (iii) in the case of Swingline Loans,
4.50%.
 
“Applicable Soft Call Percentage” shall mean, with respect to any prepayment or
repayment of Term Loans of the type described in Section 4.01(f) or the
effectiveness of any Repricing Transaction made or consummated during any
period, (i) in the case of the period from and after the Initial Borrowing Date
to but excluding the first anniversary of the Initial Borrowing Date, 3%, (ii)
in the case of the period from and after the first anniversary of the Initial
Borrowing Date to but excluding the second anniversary of the Initial Borrowing
Date, 2%, (iii) in the case of the period from and after the second anniversary
of the Initial Borrowing Date to but excluding the third anniversary of the
Initial Borrowing Date, 2%, (iv) in the case of the period from and after the
third anniversary of the Initial Borrowing Date to but excluding the fourth
anniversary of the Initial Borrowing Date, 1%, and (v) at any time on or after
the fourth anniversary of the Initial Borrowing Date, 0%.
 
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Restricted Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Borrower or a Wholly-Owned
Restricted Subsidiary of the Borrower of any asset (including, without
limitation, any transfer of Equity Interests of another Person, any sale or
issuance of Equity Interests by a Restricted Subsidiary of the Borrower, any TV
One Disposition of the type described in clause (i) of the definition thereof
and any Subject Affiliate Transfer but excluding Recovery Events).
 
“Asset Swap” shall mean any transfer of assets of the Borrower or any Restricted
Subsidiary to any Person (other than an Affiliate of the Borrower or such
Restricted Subsidiary) in exchange for assets of such Person if:
 
(1)           such exchange would qualify, whether in part or in full, as a
like- kind exchange pursuant to Section 1031 of the Code; provided that nothing
in this definition shall require the Borrower or any Restricted Subsidiary to
elect that Section 1031 of the Code be applicable to any Asset Swap;
 
(2)           the Fair Market Value of any property or assets received is at
least equal to the Fair Market Value of the property or assets so transferred;
and
 
(3)           to the extent applicable, any “boot” or other assets received by
the Borrower or any Restricted Subsidiary is directly related to, and/or
consists of Equity Interests issued by a Person in, a Permitted Business and any
Net Sale Proceeds from the disposition of such boot or other assets (and any Net
Sale Proceeds in the form of cash “boot”) are applied as required by Section
10.02(xv).
 
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit M (appropriately completed).
 
“Authorizations” means all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC and other Governmental
Authorities.
 
“Authorized Officer” shall mean, with respect to (i) delivering financial
information and officer’s certificates related thereto pursuant to this
Agreement, the chief executive officer, the chief financial officer, the
treasurer, the controller, the principal accounting officer of the Borrower or
such other officer of the Borrower having substantially the same authority and
responsibility, and (ii) for all other purposes hereunder, the chief executive
officer, the chief financial officer, the treasurer, the controller, the
principal accounting officer, the president, and any vice president.
 
3

--------------------------------------------------------------------------------

 
“Available Basket Amount” shall initially be $0, which amount shall be (A)
increased (i) on each Excess Cash Flow Payment Date, so long as any repayment
required pursuant to Section 5.02(f) has been made, by an amount equal to the
remainder of (x) Excess Cash Flow for the immediately preceding Excess Cash Flow
Payment Period multiplied by a percentage equal to 100% minus the relevant
Applicable Excess Cash Flow Percentage minus (y) the aggregate principal amount
of all Loans made as voluntary prepayments pursuant to Section 5.01 which reduce
the amount of the mandatory repayment for such Excess Cash Flow Payment Period
pursuant to Section 5.02(f) by operation of the proviso therein, (ii) on the
date of receipt by the Borrower after the Effective Date of Net Cash Proceeds
from any sale or issuance of Borrower Common Stock or Qualified Preferred Stock
(other than Designated Preferred Stock) or any contribution to the common equity
capital of the Borrower (other than any sale, issuance or contribution described
in Sections 10.03(ix) and (x) and Section 10.05(xxi)), the amount of such Net
Cash Proceeds, (iii) on the date of each such reduction in Investments of the
type described below, by the net reduction in Investments made by the Borrower
or any Restricted Subsidiary after the Effective Date in any Person in reliance
on Sections 10.05(xxii) and (xxiii) resulting from principal payments,
repurchases, repayments or redemptions of such Investments by such Person,
proceeds realized on the sale of such Investments and proceeds representing the
return of capital (other than Dividends on such Investments) or otherwise, in
each case to the extent received in cash or Cash Equivalents by the Borrower or
any of its Restricted Subsidiaries, (iv) on the date of any redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary, by the amount equal to the
portion (proportionate to the Borrower’s Equity Interests in such Restricted
Subsidiary) of the Fair Market Value of such Unrestricted Subsidiary at the time
of such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary;
provided, however, that the amounts described in preceding clauses (iii) and
(iv) shall not exceed, in the case of any such Person or such Unrestricted
Subsidiary, the amount of Investments made after the Effective Date in reliance
on Sections 10.05(xxii) and (xxiii) (and treated as Investments thereunder) by
the Borrower or any Restricted Subsidiary in such Person or Unrestricted
Subsidiary; and (v) on the date of receipt by the Borrower or a Restricted
Subsidiary after the Effective Date of any Dividend received in cash or Cash
Equivalents from an Unrestricted Subsidiary (other than Reach Media or, in the
event and for so long as TV One remains an Unrestricted Subsidiary, TV One), the
amount of such Dividend; provided that any such Dividends included pursuant to
this clause (v) shall have been specifically designated at the time of receipt
as “Designated Unrestricted Subsidiary Dividends” pursuant to an officer’s
certificate from the Borrower delivered to Administrative Agent and shall not
have been included in the calculation of the Consolidated Net Income of the
Borrower for such period, and (B) reduced on the date (x) any Dividend is made
in reliance on Section 10.03(vii) or 10.03(viii), (y) any Debt Repurchase is
made in reliance on Section 10.09(iv)(A) or Section 10.09(iv)(C) or (z) any
Investment is made (or deemed made) pursuant to Section 10.05(xxii) or
10.05(xxiii), by the amount of such Dividend, Debt Repurchase or Investment, as
the case may be.
 
“Available Revolving Loan Commitment” of any RL Lender at any time shall mean
its RL Percentage of the Total Available Revolving Loan Commitment at such time.
 
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
 
“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time, (iii) the LIBO Rate for a LIBOR Loan denominated in dollars with a
one-month interest period commencing on such day plus 1.00% and (iv) solely in
the case of Term Loans which are incurred or maintained as Base Rate Loans,
2.50%. For purposes of this definition, the LIBO Rate shall be determined using
the LIBO Rate as otherwise determined by the Administrative Agent in accordance
with the definition of LIBO Rate, except that (x) if a given day is a Business
Day, such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.
 
“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.
 
“Beneficial Owner” shall have the meaning provided to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” “Beneficially Owning” and “Beneficially Owned” have
correlative meanings.
 
“Blocked Revolving Loan Commitment” shall mean, at any time, the sum of (x)
unless TV One is then a Restricted Subsidiary, the aggregate amount of TV One
Indebtedness then outstanding plus (y) the aggregate amount of Net Proceeds from
Asset Sales (as each such term is defined in the Exchange Note Indenture or any
other agreement governing Indebtedness of the Borrower containing a Credit
Facility Debt Cap) by the Borrower and its Restricted Subsidiaries used to
finance the Specified TV One Capital Contribution.
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrower Common Stock” shall mean the authorized common stock of the Borrower.
 
“Borrower Materials” shall have the meaning provided in Section 13.03(c).
 
“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments with respect to such Tranche (or from
the Swingline Lender in the case of Swingline Loans) on a given date (or
resulting from a conversion or conversions on such date) having in the case of
LIBOR Loans the same Interest Period, provided that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
LIBOR Loans.
 
4

--------------------------------------------------------------------------------

 
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.
 
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale, any Subsidiary Designation or any other event expressly
required to be calculated on a Pro Forma Basis pursuant to the terms of this
Agreement, the Test Period most recently ended prior to the date of such
Permitted Acquisition, Significant Asset Sale, Subsidiary Designation or other
event for which financial statements have been delivered to the Lenders pursuant
to Section 9.01(a) or (b), as applicable; provided that, with respect to any
event required to be calculated on a Pro Forma Basis that occurs prior to the
date on which financial statements have been (or are required to be) delivered
pursuant to Section 9.01(a) for the Fiscal Quarter ending nearest to March 31,
2011, the “Calculation Period” shall be the period of four consecutive Fiscal
Quarters of the Borrower ended December 31, 2010 (taken as one accounting
period), with Consolidated EBITDA (prior to giving pro forma effect to the
applicable event required to be calculated on a Pro Forma Basis) being as set
forth in the definition of “Test Period” and Consolidated Interest Expense being
determined as provided in the last sentence of the definition of “Consolidated
Interest Expense”.
 
“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate, without duplication, of all expenditures by such Person which
should be capitalized in accordance with GAAP and, without duplication, the
value of all assets under Capitalized Lease Obligations incurred by such Person
and its Restricted Subsidiaries during such period (other than as a result of
purchase accounting).
 
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.
 
“Cash Equivalents” shall mean, as to any Person, (i) United States dollars, (ii)
securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than one year from the date of acquisition, (iii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within twelve months
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (iv) Dollar
denominated time deposits, Eurodollar time deposits, certificates of deposit and
bankers acceptances of any Lender or any commercial bank or trust company
having, or which is the principal banking subsidiary of a bank holding company
having, a long-term unsecured debt rating of at least “A” or the equivalent
thereof from S&P or “A2” or the equivalent thereof from Moody’s with maturities
of not more than one year from the date of acquisition by such Person, (v)
repurchase obligations with a term of not more than thirty days for underlying
securities of the types described in clause (ii) above entered into with any
bank meeting the qualifications specified in clause (iv) above, (vi) commercial
paper issued by any Person incorporated in the United States rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s and in each case maturing not more than nine months after the date of
acquisition by such Person, (vii) investments in money market funds at least 95%
of the assets of which are comprised of securities of the types described in
clauses (i) through (vi) above, and (viii) in the case of any Foreign Restricted
Subsidiary only, direct obligations of the sovereign nation (or any agency
thereof) in which such Foreign Restricted Subsidiary is organized and is
conducting business or in the currency of, or obligations fully and
unconditionally guaranteed by, such sovereign nation (or any agency thereof).
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
 
“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of a percentage on a fully diluted basis of the
economic or voting interests in the Borrower’s Equity Interests in excess of
that held by the Hughes/Liggins Family collectively, (ii) the acquisition of
direct or indirect Control of the Borrower by any “person” or “group” other than
the Hughes/Liggins Family collectively, (iii) the Hughes/Liggins Family cease to
be the “beneficial owners”, individually or collectively, of at least 35% on a
fully diluted basis of the economic or voting interests in the Borrower’s Equity
Interests, (iv) the first day on which a majority of the members of the board of
directors of the Borrower are not Continuing Directors, or (v) a “change of
control” or similar event shall occur as provided in (x) any Permitted
Subordinated Debt Document, any Permitted Unsecured Debt Document, any Existing
Notes Document or any Permitted Refinancing Debt Document relating to the
foregoing and (y) any Qualified Preferred Stock, Disqualified Preferred Stock,
Designated Preferred Stock or other Indebtedness (or the documentation governing
the same) to the extent the outstanding principal amount or liquidation
preference, as the case may be, of such Qualified Preferred Stock, Disqualified
Preferred Stock, Designated Preferred Stock or other Indebtedness exceeds
$10,000,000.
 
“Class D Members” shall have the meaning provided in the TV One LLC Agreement.
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or Section 11.
 
5

--------------------------------------------------------------------------------

 
 
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents, and any
successor collateral agent.
 
“Commitment” shall mean any of the commitments of any Lender, i.e., a Term Loan
Commitment or a Revolving Loan Commitment.
 
“Commitment Commission” shall have the meaning provided in Section 4.01(a).
 
“Communications” shall have the meaning provided in Section 13.03(b).
 
“Communications Act” shall mean the Communications Act of 1934, as amended, and
the rules and regulations and published policies thereunder.
 
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).
 
“Consolidated Current Assets” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
all assets (other than cash and Cash Equivalents) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits
(but excluding (i) assets held for sale, (ii) permitted loans to third parties,
(iii) Plan assets, (iv) deferred bank fees, and (v) derivative financial
instruments).
 
“Consolidated Current Liabilities” shall mean, with respect to the Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, all liabilities that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current liabilities at such date of determination, other than
(i) the current portion of any Indebtedness, (ii) the current portion of
interest, (iii) accruals for current or deferred Taxes based on income or
profits, (iv) accruals of any costs or expenses related to restructuring
reserves, (v) deferred revenue, (vi) the aggregate amount of outstanding
Revolving Loans and Swingline Loans and Letter of Credit Outstandings, and (vii)
the current portion of pension liabilities.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provision for taxes on such extraordinary gains (or losses), (y)
any non-cash income (including any non-cash income resulting from the early
extinguishment of Indebtedness), and (z) any gains or losses from sales of
assets (other than inventory sold in the ordinary course of business)) adjusted
by (A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period, (ii)
provision for taxes based on income or profits and foreign withholding taxes and
franchise, state single business unitary and similar taxes, for the Borrower and
its Restricted Subsidiaries determined on a consolidated basis for such period,
(iii) all depreciation and amortization expense of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period, (iv)
cash charges and expenses actually incurred in connection with employee or
management relocation or severance costs during such period, (including, without
limitation, related to Permitted Acquisitions, Investments, closures and
consolidations of operations and Asset Sales), and in each case eliminating any
increase or decrease in income resulting from non-cash accounting adjustments
made in connection with the related Permitted Acquisition; provided, that in no
event shall the sum of the amounts added back pursuant to this clause (iv) for
any period, together with amounts added back pursuant to clause (xiii) below for
such period, exceed $2,500,000, (v) customary and reasonable professional fees,
costs and expenses and other costs and expenses incurred or paid in connection
with, and reasonably related to, any Investment (including any Permitted
Acquisition), issuance of Equity Interests, Significant Asset Sale, sale of
assets or incurrence of Indebtedness permitted pursuant to Section 10.04 (as
amended and/or modified from time to time), in each case, whether or not
consummated, (vi) the amount of all fees, costs and expenses incurred or paid in
connection with the Transaction, (vii) the amount of all other non-cash charges,
losses or expenses of the Borrower and its Restricted Subsidiaries determined on
a consolidated basis for such period (including impairment charges or asset
write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense or expenses relating to the vesting of
warrants), in each case other than (A) any non-cash charge representing
amortization of a prepaid cash item that was paid and not expensed in a prior
period and (B) any non-cash charge relating to write-offs, write-downs or
reserves with respect to accounts receivable or inventory; provided that if any
non-cash charges referred to in this clause (vii) represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to such extent paid, (viii) proceeds of business
interruption insurance, (ix) any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Preferred Stock and
Designated Preferred Stock), (x) expenses to the extent covered by contractual
indemnification or refunding provisions in favor of the Borrower or a Restricted
Subsidiary in connection with any Permitted Acquisition, other Investment or any
disposition of assets permitted under this Agreement, to the extent actually
paid or refunded in cash by a third party other than the Borrower or a
Restricted Subsidiary, (xi) unrealized losses on Interest Rate Protection
Agreements and Other Hedging Agreements, (xii) the amount of dividends and
distributions actually paid in cash to the Borrower or any Wholly-Owned
Restricted Subsidiary by Unrestricted Subsidiaries or, for so long as TV One
remains a Designated Entity, TV One during such period (other than (x) any
distribution constituting  “Designated Unrestricted Subsidiary Dividends”
pursuant to the definition of “Available Basket Amount” and (y) any Designated
TV One Disposition Distribution, in each case to the extent not already included
in determining Consolidated Net Income for such period), and (xiii)
restructuring charges, accruals or reserves incurred or accrued during such
period (including restructuring costs related to acquisitions after the
Effective Date and to closure/consolidation of operations and retention
charges); provided, that in no event shall the sum of the amounts added back
pursuant to this clause (xiii) for any period, together with amounts added back
pursuant to clause (iv) above for such period, exceed $2,500,000, and (B)
subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period) (i) the amount of all cash payments or
cash charges made (or incurred) by the Borrower or any of its Restricted
Subsidiaries for such period on account of any non-cash charges added back to
Consolidated EBITDA pursuant to preceding sub-clause (A)(vii) in a previous
period (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated EBITDA
in any prior period), (ii) any amount which, in the determination of
Consolidated Net Income for such period, has been added for unrealized gains on
Interest Rate Protection Agreements and Other Hedging Agreements and (iii) any
gains in respect of pension or other post retirement benefits or pension assets
during such period.  For the avoidance of doubt, it is understood and agreed
that, to the extent any amounts are excluded from Consolidated Net Income by
virtue of the proviso to the definition thereof contained herein, any add backs
to Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein. Notwithstanding anything
to the contrary contained above, for purposes of determining Consolidated EBITDA
for any Test Period which ends on or prior to December 31, 2011, Consolidated
EBITDA for all portions of such period occurring prior to the Initial Borrowing
Date shall be calculated in accordance with the definition of Test Period
contained herein.
 
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (ii) all Indebtedness of the Borrower and its Restricted Subsidiaries of
the type described in clauses (iii), (viii) and (ix) of the definition of
Indebtedness and (iii) all Contingent Obligations of the Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i) and (ii); provided that (x) the amount
of Indebtedness in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements shall be at any time the unrealized net loss position, if
any, of the Borrower and/or its Restricted Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time, and
(y) any Disqualified Preferred Stock and Designated Preferred Stock of the
Borrower shall be treated as Indebtedness of the Borrower, with an amount equal
to the greater of the liquidation preference or the maximum mandatory fixed
repurchase price of any such outstanding Disqualified Preferred Stock or
Designated Preferred Stock, as the case may be, to be deemed to be a component
of Consolidated Indebtedness.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense, net of cash interest income, of the Borrower
and its Restricted Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit, Interest Rate Protection Agreements and Other
Hedging Agreements) for such period, adjusted to exclude (to the extent same
would otherwise be included in the calculation above in this clause (i)) (x) the
amortization of any up front fees for any incurrence or issuance of
Indebtedness, deferred financing costs for such period and any interest expense
actually “paid in kind” or accreted during such period and (y) interest expense
in respect of any Permitted Subordinated Debt, Permitted Unsecured Debt or
Existing Notes that have been defeased or satisfied and discharged in accordance
with the applicable agreement or indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable agreement or indenture,
in each case to the extent such transactions are permitted by Section 10.09,
plus (ii) without duplication, (w) that portion of Capitalized Lease Obligations
of the Borrower and its Restricted Subsidiaries on a consolidated basis
representing the interest factor for such period, (x) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Borrower and its
Restricted Subsidiaries of the type described in clause (viii) of the definition
of Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period and (y)
the amount of all cash Dividend requirements (whether or not declared or paid)
on Disqualified Preferred Stock and Designated Preferred Stock of the Borrower,
as the case may be, paid, accrued or scheduled to be paid or accrued during such
period.  Notwithstanding anything to the contrary contained above, for purposes
of determining Consolidated Interest Expense for any Test Period which ends on
or prior to December 31, 2011, “Consolidated Interest Expense” shall be deemed
to be an amount equal to the product of (i) the amount of Consolidated Interest
Expense (determined as provided above without regard to this sentence) for the
period from the Initial Borrowing Date to the last day of such Test Period
multiplied by (ii) a fraction, (x) the numerator of which shall be 365 days and
(y) the denominator of which shall be the actual number of days elapsed during
the period from the Initial Borrowing Date to the last day of such Test Period;
provided, however, that further adjustments may be made on a Pro Forma Basis to
the amounts determined in the manner specified above in this sentence, to the
extent provided herein.
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP; provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication):  (i) the net income (or loss) of
any Person in which a Person or Persons other than the Borrower and its
Wholly-Owned Restricted Subsidiaries has an Equity Interest or Equity Interests,
except to the extent of the amount of the dividends or distributions actually
paid in cash to the Borrower or any of its Wholly-Owned Restricted Subsidiaries
by such Person, (ii) except for determinations expressly required to be made on
a Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or all or substantially all of the
property or assets of such Person are acquired by a Restricted Subsidiary and
(iii) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Restricted Subsidiary of such net income is not at the date of determination
permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, governmental regulation or
law applicable to such Restricted Subsidiary, unless such restriction has been
legally waived.
 
“Consolidated Net Indebtedness” shall mean, at any time, (x) Consolidated
Indebtedness less (y) the lesser of (i) Unrestricted cash and Cash Equivalents
of the Borrower and other Credit Parties at such time and (ii) $25,000,000.
 
“Consolidated Net Senior Secured Indebtedness” shall mean, at any time,
(x) Consolidated Indebtedness at such time that is secured by a Lien on any
asset owned by the Borrower or any of its Restricted Subsidiaries less (y) the
lesser of (i) Unrestricted cash and Cash Equivalents of the Borrower and other
Credit Parties at such time and (ii) $25,000,000.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Initial
Borrowing Date or entered into in connection with any contractual arrangement,
including, but not limited to, any acquisition, capital expenditure, investment
or disposition of assets permitted under this Agreement (other than any such
obligations with respect to Indebtedness).  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
 
“Continuing Directors” shall mean, as of any date of determination, any member
of the board of directors of the Borrower who (i) was a member of or nominated
to such board of directors on the Effective Date, or (ii) was nominated for
election by either (a) one or more of the Principals or (b) the board of
directors of the Borrower, a majority of whom were members of or nominated to
the board of directors of the Borrower on the Effective Date or whose election
or nomination for election was previously approved by one or more of the
Principals Beneficially Owning at least 25% of the Voting Stock of the Borrower
(determined by reference to voting power and not number of shares held) or such
directors.
 
 
8

--------------------------------------------------------------------------------

 
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power by contract or otherwise.
 
“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Note and each other
Security Document.
 
“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).
 
“Credit Facility Debt Cap” shall mean, at any time, the lesser of (i) if any
Exchange Notes are then outstanding, the maximum amount of indebtedness of the
Borrower and its Restricted Subsidiaries permitted to be incurred in reliance on
Section 4.09(b)(i) of the Exchange Note Indenture at such time and (ii) the
maximum amount of indebtedness of the Borrower and its Restricted Subsidiaries
permitted to be incurred in reliance on any debt exception for the Obligations
similar to Section 4.09(b)(i) of the Exchange Note Indenture contained in any
other indenture or agreement governing indebtedness of the Borrower and its
Restricted Subsidiaries.
 
“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
 
“Credit Suisse” shall mean Credit Suisse AG, in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.
 
“Debt Repurchase” shall have the meaning provided in Section 10.09(iv).
 
“Declined Proceeds” shall have the meaning provided in Section 5.02(m).
 
“Default” shall mean any event, act or condition which with notice or lapse of
any applicable grace period, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“Designated Entity” shall mean TV One at all times that the Borrower or any of
its Restricted Subsidiaries is the Beneficial Owner of at least 10% of the
outstanding Equity Interests of TV One and until such time as TV One becomes a
Restricted Subsidiary under the terms hereof.
 
“Designated Preferred Stock” shall mean Preferred Equity of the Borrower (other
than Disqualified Preferred Stock) that is issued for cash (other than to a
Restricted Subsidiary, Reach Media or, for so long as TV One remains a
Designated Entity, TV One or an employee stock ownership plan or trust
established by the Borrower or any of its Subsidiaries or, for so long as TV One
remains a Designated Entity but is not otherwise a Subsidiary, TV One) and is so
designated as Designated Preferred Stock, pursuant to an officer’s certificate
executed by the principal financial officer of the Borrower, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation of
the Available Basket Amount.
 
“Designated Sales” shall mean, at any time of determination, (i) the Designated
Tower Sales, (ii) the sale of all or a portion of the businesses, properties,
assets and operations of Community Connect, LLC and/or Interactive One, LLC (in
each case to the extent related to the internet businesses of such Persons), and
(iii) the sale of any other assets or businesses of the Borrower and its
Restricted Subsidiaries (other the Equity Interests of any Person, unless all of
the Equity Interests of such Person are so sold), so long as the aggregate
amount of Consolidated EBITDA attributable to (and derived from) all such assets
and businesses sold in reliance on this subclause (iii) (measured, for any such
sale, for the Calculation Period most recently ended prior to such sale) does
not exceed $2,500,000 during the then most recently ended Calculation Period,
with such calculation to be set forth (in reasonable detail) in an officer’s
certificate from an Authorized Officer delivered to the Administrative Agent at
the time of the respective sale.
 
“Designated Sales Basket Amount” shall initially be $0, which amount shall be
(A) increased on the date of receipt by the Borrower or any Restricted
Subsidiary after the Effective Date of Net Sale Proceeds from any Designated
Sale, by the amount of such Net Sale Proceeds (provided that the aggregate
amount of all such Net Sale Proceeds included pursuant to this clause (A) shall
not exceed $25,000,000) and (B) reduced on the date of (x) any Dividend made in
reliance on Section 10.03(xi), (y) any Investment made (or deemed made) pursuant
to Section 10.05(xvii) or (z) any Debt Repurchase made in reliance on Section
10.09(iv)(A)(II), in each case by the amount of such Dividend, Investment or
Debt Repurchase, as the case may be.
 
“Designated Tower Sale” shall mean the sale of any of the radio towers set forth
on Schedule 1.01B.
 
“Designated TV One Disposition Distribution” shall mean a cash dividend or
distribution received by ROCH from TV One pursuant to Section 9.15(c)
representing Net Sale Proceeds from any TV One Disposition of the type described
in clause (ii) of the definition of “TV One Disposition” that has been
designated (pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower on the date of distribution thereof to ROCH),
for (a) reinvestment in assets (other than inventory and working capital) used
or to be used in a Permitted Business in accordance clause (x) of the proviso
appearing in Section 5.02(c) or (b) Investments in Unrestricted Subsidiaries
pursuant to Section 10.05(xvi).
 
 
9

--------------------------------------------------------------------------------

 
 
“DIRECTV Members” shall have the meaning provided in the TV One LLC Agreement.
 
“Disqualified Preferred Stock” shall mean any Preferred Equity of the Borrower
that, by its terms (or by the terms of any security or other Equity Interests
into which it is convertible or for which it is exchangeable, either mandatorily
or at the option of the holder thereof), or upon the happening of any event or
condition, (i)(a) matures or is mandatorily redeemable (other than solely for
Borrower Common Stock or Qualified Preferred Stock), whether pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of holder
thereof (other than solely for Borrower Common Stock or Qualified Preferred
Stock), in whole or in part, or is required to be repurchased by the Borrower or
any Restricted Subsidiary, in whole or in part, at the option of the holder
thereof or (c) is or becomes convertible into or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or any
other Equity Interests (other than solely Borrower Common Stock or Qualified
Preferred Stock), in case, prior to June 30, 2016, except, in the case of
clauses (a) and (b), if as a result of a “change of control” or “asset sale”, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of the
Loans and all other Obligations (other than unasserted contingent
indemnification obligations), the cancellation or expiration of all Letters of
Credit (or the cash collateralization of all Letter of Credit Outstandings at
face value plus the amount of fees accruing thereon through expiration of the
applicable Letters of Credit) and the termination of the Commitments or (ii)
contains covenants that are more restrictive taken as a whole than those
contained in the Exchange Notes Indenture as in effect on the Initial Borrowing
Date.
 
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its Equity Interests
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its Equity Interests), or set aside any funds for
any of the foregoing purposes.
 
“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Refinancing Documents, (iii) the Existing Notes Documents, (iv) the TV One LLC
Agreement and (v) on and after the execution and delivery thereof, the Permitted
Subordinated Debt Documents and the Permitted Unsecured Debt Documents.
 
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
 
“Domestic Restricted Subsidiary” of any Person shall mean any Domestic
Subsidiary of such Person that is also a Restricted Subsidiary of such Person.
 
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia (other than any Pass-Through Foreign Holding
Company, except for purposes of the definition of Foreign Subsidiary).
 
“Domestic Unrestricted Subsidiary” of any Person shall mean any Unrestricted
Subsidiary of such Person which is a Domestic Subsidiary of such Person.
 
“Drawing” shall have the meaning provided in Section 3.05(b).
 
“DTV Investors” shall mean collectively DIRECTV Programming Holdings I, Inc. and
DIRECTV Programming Holdings II, Inc. and/or their permitted transferees.
 
“Effective Date” shall have the meaning provided in Section 13.10.
 
“Effective Yield” means, as to any Loans of any Tranche, the effective yield on
such Loans as reasonably determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices, all recurring fees and all other fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary amendment and
consent fees paid generally to consenting Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding on all Lenders.  The
Administrative Agent shall not have any liability to any Person with respect to
such determination absent gross negligence, bad faith or willful misconduct.
 
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Affiliates
(other than, in the case of an assignment of Term Loans effected in accordance
with Section 13.04(f), a Hughes/Liggins Affiliate).
 
 
10

--------------------------------------------------------------------------------

 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
 
“Environmental Law” shall mean any applicable Federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof
having the force of law, relating to the protection of the environment or of
human health (as it relates to the exposure to environmental hazards) or to the
presence, Release or threatened Release, or the manufacture, use,
transportation, treatment, storage, disposal or recycling of Hazardous
Materials, or the arrangement for any such activities.
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided, that any instrument
evidencing Indebtedness convertible or exchangeable  for Equity Interests shall
not be deemed to be Equity Interests, unless and until any such instruments are
so converted or exchanged.
 
“Equity Plan Unit Subsidiaries” shall mean Community Connect, LLC and
Interactive One, LLC; provided, however, that if at any time after the Initial
Borrowing Date any such Person (i) terminates all (and thereafter ceases to have
in place any) plans, arrangements and other agreements that provide for the
issuance (contingent or otherwise) of, or rights to subscribe for or purchase,
Equity Interests to or on behalf of management, employees, officers or other
Persons and (ii) modifies its organizational and operating documents to
eliminate all such plans, arrangements and agreements, then such Person shall
cease to constitute an “Equity Plan Unit Subsidiary” for purposes of this
Agreement.
 
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regula­tions promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary of the
Borrower under Section 414(b) or (c) of the Code or Section 4001 of ERISA.
 
“ERISA Event” shall mean any one or more of the following:
 
(a) any Reportable Event;
 
(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;
 
(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;
 
(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made;
 
(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;
 
(f) the complete or partial withdrawal of any Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from a Multiemployer Plan, the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan; or the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate, of any
notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; or
 
(g) the Borrower, a Subsidiary of the Borrower or an ERISA Affiliate incurring
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA).
 
“Event of Default” shall have the meaning provided in Section 11.
 
11

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period, and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Restricted Subsidiaries during such period with internally
generated cash of the Borrower and its Restricted Subsidiaries, (ii) the
aggregate amount of permanent principal payments and principal prepayments of
Indebtedness for borrowed money (including but not limited to scheduled
repayments of Term Loans in accordance with Section 5.02(b)) of the Borrower and
its Restricted Subsidiaries and the permanent repayment of the principal
component of Capitalized Lease Obligations of the Borrower and its Restricted
Subsidiaries during such period (other than (1) repayments made pursuant to the
Refinancing, (2) repayments which are not made with internally generated cash of
the Borrower or its Restricted Subsidiaries and (3) all voluntary and mandatory
prepayments of Term Loans and Revolving Loans, except Scheduled Term Loan
Repayments made pursuant to Section 5.02(b)), (iii) the increase, if any, in
Adjusted Consolidated Working Capital from the first day to the last day of such
period, (iv) the aggregate amount of all cash payments made in respect of all
Investments made in reliance on Sections 10.05(xii), (xviii), (xxiii) and
(xxvii) (including, without limitation, Permitted Acquisitions and Subsequent TV
One Investments), consummated by the Borrower and its Restricted Subsidiaries
during such period with internally generated cash of the Borrower and its
Restricted Subsidiaries, (v) an amount equal to the aggregate net non-cash gain
on Asset Sales by the Borrower and its Restricted Subsidiaries during such
period (other than Asset Sales in the ordinary course of business) to the extent
included in arriving at such Adjusted Consolidated Net Income, (vi) cash
payments by the Borrower and its Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Restricted Subsidiaries
other than Indebtedness, (vii) the aggregate amount of expenditures actually
made by the Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, (viii) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, (ix)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower and its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, acquisitions, Investments or Capital Expenditures to be
consummated or made, in each case during the period of four consecutive Fiscal
Quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Permitted Acquisitions, acquisitions, Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (x) the amount of cash taxes (including penalties and interest)
or the tax reserves set aside in a prior period to the extent paid in cash in
such period to the extent they exceed the amount of tax expense deducted in
determining Adjusted Consolidated Net Income for such period, (xi) cash
expenditures in respect of Interest Rate Protection Agreements and Other Hedging
Agreements during such period to the extent not deducted in arriving at such
Adjusted Consolidated Net Income, (xii) reimbursable or insured expenses
incurred during such period to the extent that reimbursement has not yet been
received (provided that any cash reimbursement received in a subsequent period
shall be added to the calculation of Excess Cash Flow for such period), (xiii)
cash expenditures for fees and expenses payable in connection with acquisitions
or Investments, dispositions and the issuance of equity interests or
Indebtedness, to the extent not deducted in arriving at such Adjusted
Consolidated Net Income, and (xiv) the aggregate amount of all cash payments
made in respect of all Dividends and Debt Repurchases made by the Borrower and
its Restricted Subsidiaries in reliance on Section 10.03(viii) or 10.09(iv)(B)
or (iv)(C), as the case may be, during such period with internally generated
cash of the Borrower and its Restricted Subsidiaries.
 
“Excess Cash Flow Payment Date” shall mean the date occurring 105 days after the
last day of each Fiscal Year of the Borrower (commencing with the Fiscal Year of
the Borrower ended December 31, 2011).
 
“Excess Cash Flow Payment Period” shall mean, (i) with respect to the repayment
required on the first Excess Cash Flow Payment Date, the period from April 1,
2011 to the last day of the Borrower's Fiscal Year ending closest to December
31, 2011 (taken as one accounting period), and (ii) with respect to the
repayment required on each successive Excess Cash Flow Payment Date, the
immediately preceding Fiscal Year of the Borrower.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exchange Notes” shall mean those certain 12.5/15.0% Senior Subordinated Notes
due 2016 issued by the Borrower pursuant to the Exchange Notes Indenture in the
aggregate original principal amount of $286,794,302, together with any
additional notes issued in respect of interest payments on such Exchange Notes,
in each case as amended, restated, modified and/or supplemented on or prior to
the Effective Date, and as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof.
 
“Exchange Notes Documents” shall mean any and all agreements and guaranties
relating to the Exchange Notes, including but not limited to the Exchange Notes
and the Exchange Notes Indenture, as amended, restated, modified and/or
supplemented on or prior to the Effective Date, and as the same may be further
amended, restated, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.
 
“Exchange Notes Indenture” shall mean that certain Indenture, dated as of
November 24, 2010, among the Borrower, certain of its Restricted Subsidiaries
party thereto and Wilmington Trust Company, as trustee, as amended, restated,
modified and/or supplemented on or prior to the Effective Date, and as the same
may be further amended, restated, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
 
 
12

--------------------------------------------------------------------------------

 
“Excluded Assets” shall mean
 
(a) any lease, contract, instrument or property right to which any Credit Party
is a party, if and only for so long as the grant of a security interest shall
constitute or result in a breach, termination, impairment or default under any
such lease, contract or property right (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC or any other applicable law or principles of equity), but in
each case:
 
(i) only to the extent each such Credit Party is contractually prohibited from
creating a Lien on the Effective Date or the date such lease, contract,
instrument or property right was acquired, created or effective (so long as such
prohibition was not expressly negotiated in anticipation of such acquisition),
and
 
(ii) provided that any security interest securing Obligations owing to Lenders
shall attach immediately to any portion of such lease, contract or property
right without further action of the Lenders at any time or from time to time, so
long as such security interest does not result, or would no longer result, in
any of the consequences specified above;
 
(b) any lease, contract, instrument or property right to which the Borrower or
any Subsidiary Guarantor is a party and any other asset, in each case, if and
only for so long as the grant of a security interest shall violate any
applicable law;
 
(c) any License to which any Credit Party is a party, grantee or beneficiary, if
and only for so long as either (x) each such Credit Party is prohibited from
granting a security interest therein under applicable provisions of the
Communications Act or any other applicable law, or (y) the grant of a security
interest shall constitute or result in a breach, termination or default under
any such License (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any
other applicable law or principles of equity, including the Communications Act),
provided that:
 
(i) this definition of “Excluded Assets” shall not include any rights and
remedies incident or appurtenant to any such Licenses or any rights to receive
any or all proceeds derived from, or in connection with, any Asset Sale of all
or any portion of any such Licenses or any Station, and
 
(ii) any security interests securing Obligations owing to Lenders shall attach
immediately to any portion of such Licenses without further action of the
Lenders at any time or from time to time, so long as such attachment does not
result, or would no longer result, in any of the consequences specified above;
 
(d) any Leaseholds;
 
(e) all Excluded Equity Interests;
 
(f) motor vehicles and other assets subject to certificates of title; and
 
(g) any “intent to use” trademark applications for which a statement of use has
not been filed with and accepted by the United States Patent and Trademark
Office or any asset or intellectual property (including copyrights, trademarks
and patents) if the grant of a security interest in or Lien upon such
intellectual property would result in the cancellation, voiding, invalidation or
impairment of such intellectual property; provided that a grant of security
interest shall be made (in accordance with the Security Agreement) in such
“intent to use” applications once a statement of use has been filed with and
accepted by the United States Patent and Trademark Office or such asset or
intellectual property once it can be granted without resulting in cancellation,
voiding, invalidation, or impairment thereof.
 
“Excluded Equity Interests” shall mean (a) all Equity Interests in any
Subsidiary of an Unrestricted Subsidiary; (b) all Equity Interests in TV One so
long as TV One remains a Designated Entity under the terms of this Agreement and
the other Credit Documents; (c) all Equity Interests in any Foreign Subsidiary
representing more than 65% of its issued and outstanding Voting Stock, and
(d) all non-majority Equity Interests in Persons that are not Subsidiaries of
the Borrower or any of its Restricted Subsidiaries but only to the extent such
Person is, or its equity holders are, contractually prohibited from creating a
Lien in such Equity Interests, so long as the Borrower (1) does not encourage
the creation of any contractual prohibitions and (2) requests no such
contractual prohibitions be instituted (other than in each of (1) and (2)
preceding, those contractual prohibitions in existence on the Effective Date).
 
“Excluded Lender” shall mean any Defaulting Lender and any Hughes/Liggins
Affiliate that is a Lender.
 
“Excluded Taxes” shall mean with respect to any Lender (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by a jurisdiction (or any political
subdivision thereof) under the laws of which such Lender is organized or in
which its principal office is located or in which its applicable lending office
is located; (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above; (c)
any withholding tax (i) required by the Code to be withheld from amounts payable
to any Lender that has failed to comply with Section 5.04 or (ii) that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office other than at the
request of the Borrower under Section 2.12), except to the extent that such
Lender was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the borrower with respect to
such withholding tax pursuant to Section 5.04; and (d) any United States federal
withholding tax that would not have been imposed but for a failure by such
recipient (or any financial institution through which any payment is made to
such recipient) to comply with the applicable requirements of FATCA.
 
13

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” shall mean the Credit Agreement, dated as of June
13, 2005, as amended and restated as of November 24, 2010, among the Borrower,
Wells Fargo Bank, N.A., as successor by merger to Wachovia Bank, National
Association, as agent, and the other lenders party thereto (as amended,
restated, modified, supplemented and/or waived through and including the Initial
Borrowing Date).
 
“Existing Letters of Credit” shall mean those letters of credit set forth on
Schedule 3.01.
 
“Existing Notes” shall mean, collectively, (i) the Exchange Notes and (ii) the
Existing 2013 Notes.
 
“Existing Notes Documents” shall mean, collectively, the Existing 2013 Notes
Documents and the Exchange Notes Documents.
 
“Existing Notes Indentures” shall mean, collectively, the Existing 2013 Notes
Indenture and the Exchange Notes Indenture.
 
“Existing 2013 Notes” shall mean those certain 6.375% Senior Subordinated Notes
due 2013 issued by the Borrower pursuant to the Existing 2013 Notes Indenture in
the aggregate outstanding principal amount as of the Closing Date of $747,000,
as amended, restated, modified and/or supplemented on or prior to the Effective
Date, and as the same may be further amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Existing 2013 Notes Documents” shall mean any and all agreements and guaranties
relating to the Existing 2013 Notes, including but not limited to the Existing
2013 Notes and the Existing 2013 Notes Indenture, as amended, restated, modified
and/or supplemented on or prior to the Effective Date, and as the same may be
further amended, restated, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
 
“Existing 2013 Notes Indenture” shall mean that certain Indenture, dated as of
February 10, 2005, among the Borrower, certain of its Restricted Subsidiaries
party thereto and The Bank of New York, as trustee, as amended, restated,
modified and/or supplemented on or prior to the Effective Date, and as the same
may be further amended, restated, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
 
“Facing Fee” shall have the meaning provided in Section 4.01(c).
 
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which, in an arm’s-length transaction, a
willing and able buyer and a willing seller, neither of whom is under undue
pressure or compulsion to complete the transaction, would agree to purchase and
sell such asset, as determined in good faith by the board of directors or other
governing body or, pursuant to a specific delegation of authority by such board
of directors or governing body, a designated senior executive officer, of the
Borrower or the Restricted Subsidiary of the Borrower selling such asset;
provided, that such determination may be made in consideration of the
circumstances existing at the time; provided further, however, that if the Fair
Market Value of the property or assets in question is so determined to be in
excess of $10,000,000, such determination must be confirmed by an Independent
Qualified Party.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code as enacted on the
Effective Date (and any amended or successor version that is substantively
comparable; provided that any such amended or successor version imposes criteria
that are no more onerous than those contained in such Sections as enacted on the
Effective Date), and the regulations promulgated thereunder or published
administrative guidance implementing such Sections.
 
“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
 
“FCC License” shall mean any radio or television broadcast service license,
community antenna relay service license, broadcast auxiliary license, earth
station registration, business radio, microwave, special safety radio service
license or other license, permit, authorization or certificate issued by the FCC
pursuant to the Communications Act.
 
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent in its reasonable judgment (rounded upward, if necessary, to a whole
multiple of 1/100 of 1.00%).
 
“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.
 
“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.
 
“Fiscal Year” shall mean the fiscal year of the Borrower and its Restricted
Subsidiaries ending on December 31 of each calendar year.
 
14

--------------------------------------------------------------------------------

 
 
“Foreign Lender” shall have the meaning provided in Section 5.04(b).
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Restricted Subsidiary” shall mean, as to any Person, any Foreign
Subsidiary of such Person that is also a Restricted Subsidiary of such Person.
 
“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is (i) treated as a corporation for U.S. federal income tax purposes and
formed or incorporated outside of the United States, (ii) a Domestic Subsidiary
substantially all of whose assets consist, directly or indirectly, of shares of
Subsidiaries described in clause (i) of this definition, (iii) treated as
disregarded for U.S. federal income tax purposes that owns more than 65% of the
Voting Stock of a Subsidiary described in clauses (i) or (ii) of this definition
or (iv) except for purposes of the Security Documents and the definition of
“Excluded Equity Interests”, incorporated or organized in a jurisdiction other
the United States or any State or territory thereof or the District of Columbia.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 5.02 and 10, including defined terms as used
therein, and for all purposes of determining the Total Senior Secured Leverage
Ratio and the Total Leverage Ratio, are subject (to the extent provided therein)
to Section 1.04(a).
 
“Going Private Transaction” shall mean the initial occurrence of any of the
following after the Effective Date: (a) a Rule 13e-3 transaction (as that term
is defined in Rule 13e-3 of the Exchange Act) involving the Borrower or (b) any
transaction that results in the Borrower being eligible to cease filing reports
under Section 13(a) or 15(d) of the Exchange Act with the SEC; provided that any
transaction described in clause (a) or (b) is not a Change of Control.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including the FCC).
 
“Granting Lender” shall have the meaning assigned to such term in Section
13.04(d)
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials, wastes, pollutants, contaminants or substances in
any form that is prohibited, limited or regulated pursuant to any Environmental
Law by virtue of their toxic or otherwise deleterious characteristics.
 
“Hughes” shall mean Catherine L. Hughes.
 
“Hughes/Liggins Affiliate” shall mean any Person that is part of the
Hughes/Liggins Family and any Affiliate thereof (other than the Borrower and any
of its Subsidiaries).
 
“Hughes/Liggins Family” shall mean (a) Hughes, (b) Liggins, (c) parents,
siblings, spouse, lineal descendants and adoptive children of either Hughes or
Liggins, (d) any trust established by Hughes or Liggins for the benefit of any
of the individuals described in clauses (a) through (c), inclusive, (e) Hughes’s
or Liggins’s executor, administrator, heir, trustee or personal representative
to whom the estate of Hughes or Liggins is transferred at death or (f) any
family limited partnership established by Hughes or Liggins solely for estate
planning purposes, the general and limited partners of which are limited to
individuals described in clauses (a) through (c), inclusive.
 
“Immaterial Subsidiary” shall mean, as of any date, any Domestic Restricted
Subsidiary of the Borrower whose total assets, together with all other Domestic
Restricted Subsidiaries that are not Subsidiary Guarantors, as of that date, are
less than $5,000,000 and whose total revenues, together with all other Domestic
Restricted Subsidiaries that are not Subsidiary Guarantors, for the then most
recent twelve-month period do not exceed $5,000,000; provided that a Domestic
Restricted Subsidiary will not be considered to be an Immaterial Subsidiary if
it, directly or indirectly, guarantees or otherwise provides direct credit
support for any Indebtedness of the Borrower or any Subsidiary Guarantor.
 
 
15

--------------------------------------------------------------------------------

 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
obligations of such Person for borrowed money and all monetary obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all obligations of such Person to pay the deferred
purchase price of property or services (other than (x) trade accounts payable in
the ordinary course of business, (y) any earned-out obligation until such
obligation becomes a non-contingent liability on the balance sheet of such
Person in accordance with GAAP and (z) non-cash barter arrangements arising in
the ordinary course of business), (iii) the maximum amount available to be drawn
or paid under all letters of credit, bankers’ acceptances, bank guaranties,
surety and appeal bonds and similar obligations issued for the account of such
Person and all unpaid drawings and unreimbursed payments in respect of such
letters of credit, bankers’ acceptances, bank guaranties, surety and appeal
bonds and similar obligations, (iv) all Indebtedness of the types described in
clause (i), (ii), (iii), (v), (vi), (vii), (viii) or (ix) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person or is limited in recourse (provided
that, if the Person has not assumed or otherwise become liable in respect of
such Indebtedness, such Indebtedness shall be deemed to be in an amount equal to
the lesser of (x) the aggregate unpaid amount of Indebtedness secured by such
Lien and (y) the Fair Market Value of the property to which such Lien relates),
(v) all Capitalized Lease Obligations of such Person, (vi) all obligations of
such Person to pay a specified purchase price for goods or services, whether or
not delivered or accepted, i.e., take-or-pay and similar obligations, (vii) all
Contingent Obligations of such Person, (viii) all net obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement and (ix) all Off-Balance Sheet Liabilities of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, Indebtedness shall not
include trade payables, accrued expenses and deferred tax and other credits
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.
 
“Indemnified Person” shall have the meaning provided in Section 13.01(a).
 
“Independent Qualified Party” shall mean an investment banking firm, accounting
firm or appraisal firm of national or regional standing; provided, however, that
such firm is not an Affiliate of the Borrower.
 
“Individual RL Exposure” of any RL Lender shall mean, at any time, the sum of
(x) the aggregate principal amount of all Revolving Loans made by such RL Lender
and then outstanding, (y) such RL Lender’s RL Percentage in each then
outstanding Letter of Credit multiplied by the sum of the Stated Amount of the
respective Letter of Credit and any Unpaid Drawings relating thereto and
(z) such RL Lender’s RL Percentage multiplied by the aggregate principal amount
of then outstanding Swingline Loans.
 
“Information” shall have the meaning provided in Section 13.16(a).
 
“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.
 
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Credit Party, (b) any other voluntary or involuntary insolvency, reorganization
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding with respect to any Credit
Party or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of any Credit Party
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Credit Party.
 
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Restricted Subsidiary of the Borrower to the Borrower or any other Restricted
Subsidiary of the Borrower.
 
“Intercompany Loans” shall have the meaning provided in Section 10.05(viii).
 
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit N (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity herewith.
 
“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.
 
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for purposes of any calculation of the Interest
Expense Coverage Ratio pursuant to Sections 7.03, 9.18, 10.03(vii), 10.03(viii),
10.03(xi), 10.04(xiv), 10.04(xvi), 10.05(xii), 10.05(xvi), 10.05(xvii),
10.05(xviii), 10.05(xxii), 10.05(xxiii), 10.09(iv) and 10.11(c), (i)
Consolidated EBITDA shall be determined on a Pro Forma Basis in accordance with
clause (iii) of the definition of “Pro Forma Basis” contained herein and (ii)
Consolidated Interest Expense shall be determined on a Pro Forma Basis in
accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.
 
“Interest Period” shall have the meaning provided in Section 2.09.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 
16

--------------------------------------------------------------------------------

 
 
“Investments” shall have the meaning provided in Section 10.05.
 
“IRS” shall mean the U.S. Internal Revenue Service.
 
“Issuing Lender” shall mean (a) solely in the case of the Letters of Credit of
the type described in Section 3.01(a)(I)(x) hereof, Credit Suisse, acting
through any of its Affiliates or branches, in its capacity as the issuer of
Letters of Credit hereunder (except as otherwise provided in Section 12.09) and
(b) any other Lender reasonably acceptable to the Administrative Agent and the
Borrower which agrees to issue Letters of Credit hereunder.  Any Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by one or more Affiliates or branches of such Issuing Lender (and such Affiliate
or branch shall be deemed to be an “Issuing Lender” for all purposes of the
Credit Documents).
 
“Joint Venture” shall mean any Person, other than an individual or a
Wholly-Owned Subsidiary of the Borrower, (i) in which the Borrower or a
Subsidiary of the Borrower holds or acquires an ownership interest (whether by
way of capital stock, partnership or limited liability company interest, or
other evidence of ownership), (ii) which is engaged in a Permitted Business or a
TV One Permitted Business and (iii) which is organized under the laws of (and
the assets of which are located in) the United States or any State thereof.
 
“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Restricted Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations, (ii) obligations of the Borrower
or any of its Restricted Subsidiaries with respect to letters of credit issued
under the Existing Credit Agreement and (iii) leases, insurance and such other
obligations of the Borrower or any of its Restricted Subsidiaries not prohibited
by the terms of this Agreement.
 
“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., in their capacities as Joint Lead Arrangers and Joint Book
Running Managers, and any successors thereto.
 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule 1.01A, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).
 
“Lender Default” shall mean, as to any RL Lender, (i) the wrongful refusal
(which has not been retracted) of such RL Lender or the failure of such RL
Lender (which has not been cured) to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 3.04(c) or 3.05,
(ii) such RL Lender having been deemed insolvent or having become the subject of
a bankruptcy or insolvency proceeding or a takeover by a regulatory authority,
or (iii) such RL Lender having notified the Administrative Agent, the Swingline
Lender, any Issuing Lender and/or any Credit Party (x) that it does not intend
to comply with its obligations under Sections 2.01(b), (c) or (d) or Section 3
in circumstances where such non-compliance would constitute a breach of such RL
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (ii); provided that, for purposes of (and only for purposes
of) Section 2.14 and any documentation entered into pursuant to the Letter of
Credit Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any RL Lender, (i)
any Affiliate of such RL Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such RL Lender having been deemed insolvent
or having become the subject of a bankruptcy or insolvency proceeding or a
takeover by a regulatory authority, (ii) any previously cured “Lender Default”
of such RL Lender under this Agreement, unless such Lender Default has ceased to
exist for a period of at least 90 consecutive days, (iii) any default by such RL
Lender with respect to its obligations under any other credit facility to which
it is a party and which the Swingline Lender, any Issuing Lender or the
Administrative Agent reasonably believes in good faith has occurred and is
continuing, and (iv) the failure of such RL Lender to make available its portion
of any Borrowing (including any Mandatory Borrowing) or to fund its portion of
any unreimbursed payment with respect to a Letter of Credit pursuant to Section
3.04(c) or 3.05 within one (1) Business Day of the date (x) the Administrative
Agent (in its capacity as a Lender) or (y) RL Lenders constituting the Majority
Lenders with Revolving Loan Commitments has or have, as applicable, funded its
or their portion thereof.
 
“Letter of Credit” shall have the meaning provided in Section 3.01(a)(I).
 
“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.14(a).
 
“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any RL Lender at any time shall be its RL
Percentage of the aggregate Letter of Credit Exposure at such time.
 
“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).
 
“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
 
“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).
 
 
17

--------------------------------------------------------------------------------

 
“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (i) (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two (2)
Business Days prior to the commencement of such Interest Period by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum (rounded upwards to the next
1/100th of 1.00%) determined by the Administrative Agent to be the average of
the rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two (2) Business Days prior to the beginning of such Interest
Period, or (b) solely in the case of Term Loans which are incurred or maintained
as LIBOR Loans, the higher of the rate pursuant to preceding clause (a) and
1.50%, in either case divided by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).
 
“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.
 
“License” shall mean as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
“License Subsidiaries” shall mean any Wholly-Owned Restricted Subsidiary of the
Borrower organized by the Borrower for the sole purpose of holding FCC Licenses,
other Necessary Authorizations, and certain Operating Agreements and other
assets incidental thereto as described in Sections 8.24 and 10.12(d).
 
“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction other than a precautionary
financing statement not intended as a security agreement.
 
“Liggins” shall mean Alfred C. Liggins, III.
 
“LMA Agreement” shall mean any time brokerage agreement, local marketing
agreement, joint sales agreement, joint operating agreement or joint operating
venture for the operation of a radio station or related or similar agreements
entered into, directly or indirectly, between the Borrower or any of its
Restricted Subsidiaries and any other Person other than the Borrower or any of
its Restricted Subsidiaries.
 
“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.
 
“Majority Lenders” of any Tranche shall mean those Non-Excluded Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranche under this Agreement were
repaid in full and all Commitments with respect thereto were terminated;
provided that with respect to the Revolving Loan Commitments (and related
Revolving Obligations), the Majority Lenders shall be at least two in number at
any time there is more than one Lender but less than three Lenders with
Revolving Loans and/or Revolving Loan Commitments.
 
“Mandatory Borrowing” shall have the meaning provided in Section 2.01(d).
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities or financial condition of
the Borrower and its Restricted Subsidiaries taken as a whole or (ii) a material
adverse effect (x) on the material rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under the Credit
Documents or (y) on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations to the Lenders, the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document.
 
“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Term Loan Maturity Date, the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.
 
“Maximum Rate” shall have the meaning provided in Section 13.20.
 
“Maximum Swingline Amount” shall mean $10,000,000.
 
“Minimum Borrowing Amount” shall mean (i) for Term Loans, $1,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.
 
18

--------------------------------------------------------------------------------

 
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean a mortgage, debenture, deed of trust, deed to secure debt,
or similar security instrument.
 
“Mortgage Policy” shall mean an ALTA Lender’s Title Insurance Policy (Form
2006).
 
“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Restricted Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms hereof.
 
“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or a Subsidiary of the
Borrower, or with respect to which the Borrower or any Subsidiary of the
Borrower has any liability (including on account of an ERISA Affiliate).
 
“NAIC” shall mean the National Association of Insurance Commissioners.
 
“Necessary Authorization” shall mean any License, consent or order from, or any
filing, recording or registration with, any Governmental Authority (including,
without limitation, the FCC) necessary to the conduct of the Borrower’s or any
of its Restricted Subsidiaries’ business or for the ownership, maintenance and
operation by the Borrower or any Restricted Subsidiary of the Borrower of its
Stations and other properties or to the performance by the Borrower or any
Restricted Subsidiary of the Borrower of its obligations under any LMA Agreement
to which it is a party.
 
“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment and/or repayment of Term Loans pursuant to Section
5.02, as the case may be, the gross cash proceeds (including any cash received
by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received, and for purposes hereof, treating Cash
Equivalent as cash) received from such event, net of transaction costs
(including, as applicable, any underwriting, brokerage or other customary
commissions or placement fees, investment banking fees and legal, accounting,
advisory and other fees and expenses associated therewith) received from any
such event.
 
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received and for purposes hereof, treating Cash Equivalent as cash) received
from such sale or other disposition of assets, net of (i) transaction costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, legal, advisory, accounting and other fees and expenses
(including title and recording expenses), associated therewith and sales, VAT
and transfer taxes arising therefrom), (ii) payments of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
365 days after, the date of such sale or other disposition, (iii) the amount of
such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by a Lien on the respective assets which were sold or otherwise
disposed of and, if such assets constitute Collateral, which Lien on such assets
ranks prior to the Lien securing the Obligations, (iv) the estimated net
marginal increase in income taxes which will be payable by the Borrower’s
consolidated group or any Restricted Subsidiary of the Borrower with respect to
the fiscal year of the Borrower in which the sale or other disposition occurs as
a result of such sale or other disposition, (v) any funded escrow established
pursuant to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to the Borrower or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Sale Proceeds on such
date received by the Borrower and/or any of its Restricted Subsidiaries from
such sale or other disposition), and (vi) without duplication of amounts
referred to in preceding clause (v), the amount of any reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (iv) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Restricted Subsidiaries including, without limitation, Plan and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Sale Proceeds occurring
on the date of such reduction).
 
“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.
 
“Non-Excluded Lender” shall mean and include each Lender other than an Excluded
Lender.
 
 
19

--------------------------------------------------------------------------------

 
 
“Non-Recourse Debt” shall mean Indebtedness:
 
(a) as to which neither the Borrower nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (iii) constitutes the lender;
 
(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of any applicable grace period or
both any holder of any other Indebtedness (other than the Loans) of the Borrower
or any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment of such other Indebtedness to be accelerated
or payable prior to its Stated Maturity; and
 
(c) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of the Borrower or any of its Restricted Subsidiaries.
 
 “Non-Wholly Owned Restricted Subsidiary” shall mean, as to any Person, each
Restricted Subsidiary of such Person which is not a Wholly-Owned Subsidiary of
such Person.
 
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
 
“Note” shall mean each Term Note, each Revolving Note and the Swingline Note.
 
“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
 
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.
 
“Notice Office” shall mean the office of the Administrative Agent located at One
Madison Avenue, New York, New York 10010, Attention: Sean Portrait – Agency
Manager, Facsimile: (212) 322-2291 or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document (including
all interest which accrues after the commencement of any case or proceeding in
bankruptcy after the insolvency of, or for the reorganization of the Borrower or
any of its Restricted Subsidiaries, whether or not allowed in such case or
proceeding).
 
“OFAC” shall have the meaning provided in Section 8.26.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
 
“100%-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose outstanding Equity Interests is at the time owned by such Person and/or
one or more 100%-Owned Subsidiaries of such Person and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more 100%-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
 
“Operating Agreement” shall mean an agreement substantially in the form of
Exhibit O hereto.
 
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
 
“Parent Company” shall mean any Person that owns, directly or indirectly, 100%
of the outstanding Equity Interests of the Borrower.
 
“Participant” shall have the meaning provided in Section 3.04(a).
 
“Pass-Through Foreign Holding Company” shall mean, as to any Person, any
Subsidiary of such Person that qualifies as a Foreign Subsidiary pursuant to
clause (ii) or (iii) of the definition thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
“PATRIOT Act” shall have the meaning provided in Section 13.18.
 
“Payment Office” shall mean the office of the Administrative Agent located at
One Madison Avenue, New York, New York 10010 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.
 
“Permitted Acquired Debt” shall have the meaning provided in Section 10.04(vii).
 
“Permitted Acquisition” shall mean the acquisition by (a) the Borrower or a
Wholly-Owned Domestic Restricted Subsidiary of the Borrower which is a
Subsidiary Guarantor of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower (so long
as the Borrower is the surviving Person) or a Wholly-Owned Domestic Restricted
Subsidiary of the Borrower which is a Subsidiary Guarantor (so long as the
Subsidiary Guarantor is the surviving Person)) or (b) any Wholly-Owned Foreign
Restricted Subsidiary of the Borrower of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into a
Wholly-Owned Foreign Restricted Subsidiary of the Borrower (so long as such
Wholly-Owned Foreign Restricted Subsidiary is the surviving Person)), provided
that (in each case) (A) the consideration paid or to be paid by the Borrower or
such Wholly-Owned Restricted Subsidiary consists solely of cash (including
proceeds of Revolving Loans or Swingline Loans), Borrower Common Stock,
Qualified Preferred Stock, the issuance of Disqualified Preferred Stock or
Designated Preferred Stock permitted by Section 10.11(c), the issuance or
incurrence of Indebtedness otherwise permitted by Section 10.04 and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of Section
10.04, (B) in the case of the acquisition of 100% of the Equity Interests of any
Acquired Entity or Business (including by way of merger), such Acquired Entity
or Business shall own no Equity Interests of any other Person unless either (x)
such other Person is a Wholly-Owned Subsidiary of such Acquired Entity or
Business or (y) if such Acquired Entity or Business owns Equity Interests in any
other Person which is not a Wholly-Owned Subsidiary of such Acquired Entity or
Business, such other Person shall not have been created or established in
contemplation of, or for purposes of consummating, such Permitted Acquisition,
(C) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a Permitted Business and (D) all requirements of
Section 10.13 applicable to Permitted Acquisitions are
satisfied.  Notwithstanding anything to the contrary contained in the
immediately preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
 
“Permitted Business” means any business engaged in by the Borrower, its
Restricted Subsidiaries or Reach Media (or for purposes of Section 10.05(xvi)
only or after TV One ceases to be a Designated Entity, TV One) as of the
Effective Date or any business reasonably related, ancillary, supportive or
complementary thereto (including, without limitation, any media-related
business), in each case, as determined in good faith by the board of directors
of the Borrower.
 
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, (i)
such exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion and (ii) Liens permitted by
clauses (i), (ii)(y), (iv), (v) and (viii) of Section 10.01.
 
“Permitted Group” shall mean any investor that is a Beneficial Owner of Voting
Stock of the Borrower or any Parent Company and that is also a party to a
stockholders’ agreement with any of the Principals or their Related Parties and
any group of investors that is deemed to be a “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) by virtue of any such stockholders’
agreement; provided that the Principals and their Related Parties continue to
collectively Beneficially Own, directly or indirectly, at all times more than
50% of the Voting Stock of the Borrower or Parent Company, as applicable, and
the ability to elect a majority of the members of the Board of Directors of the
Borrower or Parent Company (without giving effect to any Voting Stock that may
be deemed to be beneficially owned by the Principals and their Related Parties
pursuant to Rule 13d-3 or 13d-5 under the Exchange Act).
 
“Permitted Liens” shall have the meaning provided in Section 10.01.
 
 
21

--------------------------------------------------------------------------------

 
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, replaced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, fees, expenses and premium thereon and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
replacement, refunding, renewal or extension has a final stated maturity date
equal to or later than the final stated maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended, (c) at the time thereof, no Event of Default shall have
occurred and be continuing or would result therefrom, (d) such modification,
refinancing, replacement, refunding, renewal or extension does not add
guarantors, obligors or security from that which applied to such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended, (e) except
as provided in clause (i) of the proviso below in the case of the Exchange
Notes, to the extent such Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, replacement, refunding, renewal or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended, (f) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is secured by Liens that are
subordinated to the Liens securing the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or
secured by Liens that are subordinated to the Liens securing the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation (including any intercreditor or similar agreements) governing the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (g) if such Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended is Indebtedness permitted pursuant to Section
10.04(xiv), (xv), (xvi) or (xvii) (to the extent related to Indebtedness
described in Section 10.04(xiv), (xv)(y) or (xvi)), the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the Credit Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, taken as a whole; provided that a certificate of
an Authorized Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), and (h) in the case of the Permitted TV One Notes and any
Indebtedness of any such Person issued to so modify, refinance, replace, refund,
renew or extend any such Indebtedness, the terms and conditions of any such
modified, refinanced, replaced, refunded, renewed or extended Indebtedness
governing the right of TV One to make and pay dividends and distributions shall
in any event be no more restrictive, and no less favorable from the perspective
of the Borrower, TV One and the Lenders, than those contained in the Permitted
TV One Notes Indenture (as in effect on the Initial Borrowing Date); provided
that (i) in the case of any refinancing of the Exchange Notes, clause (e) above
shall not apply, so long as (x) the same is effected with the proceeds of
Permitted Unsecured Debt and (y) all of the Equity Interests of TV One owned by
the Credit Parties have been pledged to the Collateral Agent as Collateral
pursuant to the applicable Security Documents and (ii) in the case of any
refinancing, replacement, refunding, renewal or extension of the Exchange Notes,
any Permitted Unsecured Debt and any Permitted Subordinated Debt and any
subsequent Indebtedness issued to so refinance, replace, refund, renew or extend
any such Indebtedness is otherwise effected in accordance with the requirements
of Section 10.09(iv)(D).
 
“Permitted Refinancing Debt Documents” shall mean the documentation governing
any Permitted Refinancing Indebtedness.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness modified,
refinanced, replaced, refunded, renewed or extended pursuant to, and in
accordance with the requirements of, a Permitted Refinancing.
 
“Permitted Secured Indebtedness” shall mean Indebtedness of the Borrower or any
of its Restricted Subsidiaries secured by a Permitted Lien.
 
“Permitted Subordinated Debt” shall mean any subordinated Indebtedness of the
Borrower, all of the terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies, guaranties and subordination
provisions) are reasonably satisfactory to the Administrative Agent, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof  and thereof; provided, that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (i) no such Indebtedness shall be secured by any asset of the
Borrower or any of its Restricted Subsidiaries, (ii) no such Indebtedness shall
be guaranteed by any person other than a Guarantor, (iii) except for the
covenants described in clauses (iv) and (v) below, no such Indebtedness shall be
subject to scheduled amortization or required redemption or repayment or have a
final maturity, in any case prior to June 30, 2016, (iv) any “change of control”
covenant included in the indenture governing such Indebtedness shall provide
that, before the mailing of any required “notice of redemption” in connection
therewith, the Borrower shall covenant to (I) obtain the consent of the Required
Lenders or (II) pay  all Obligations (other than contingent obligations not yet
due and owing) in full in cash, (v) any “asset sale” offer to purchase covenant
included in the indenture or other agreement governing such Indebtedness shall
provide that the Borrower or the respective Restricted Subsidiary shall be
permitted to repay obligations, and terminate commitments, under “senior debt”
(including this Agreement) before offering to purchase such Indebtedness, (vi)
the indenture shall not include any financial maintenance covenants, (vii) the
“default to other indebtedness” event of default contained in the indenture or
other agreement governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default”, (viii) the subordination
provisions contained therein shall provide for a permanent block on payments
with respect to such Indebtedness upon a payment default with respect to “senior
debt” and cover all Obligations and all obligations under Interest Rate
Agreements, and (ix) the redemption provisions, covenants, remedies and events
of default shall be no more restrictive taken as a whole than those contained in
the Exchange Notes Indenture as in effect on the Initial Borrowing Date.  The
incurrence of Permitted Subordinated Debt shall be deemed to be a representation
and warranty by the Borrower that all conditions thereto have been satisfied in
all material respects and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.
22

--------------------------------------------------------------------------------

 
 
“Permitted Subordinated Debt Documents” shall mean, on and after the execution
and delivery thereof, all agreements and documents relating to the incurrence of
the Permitted Subordinated Debt, as the same may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
 
“Permitted TV One Debt Documents” shall mean any and all agreements and
guaranties relating to the Permitted TV One Notes, including but not limited to
the Permitted TV One Notes and the Permitted TV One Notes Indenture, as the same
may be amended, restated, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
 
“Permitted TV One Debt Financing” shall mean any and all Indebtedness of TV One,
TV One Capital Corp. and their respective Subsidiaries under the Permitted TV
One Notes Debt Documents, together with any and all Permitted Refinancing
Indebtedness in respect thereof.
 
“Permitted TV One Notes” shall mean those certain 10.0% Senior Secured Notes due
2016 issued by TV One pursuant to the Permitted TV One Notes Indenture in the
original aggregate principal amount of $119,000,000, as amended, restated,
modified and/or supplemented on or prior to the Effective Date, and as the same
may be further amended, restated modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
 
“Permitted TV One Notes Indenture” shall mean that certain Indenture, dated as
of February 25, 2011, between TV One and TV One Capital Corp., as issuers, and
U.S. Bank National Association, as trustee and collateral trustee, as amended,
restated, modified and/or supplemented on or prior to the Effective Date, and as
the same may be further amended, restated, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.
 
“Permitted Unsecured Debt” shall mean any unsecured Indebtedness of the
Borrower, all of the terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies, guaranties and subordination
provisions) are reasonably satisfactory to the Administrative Agent, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof  and thereof; provided, that in any event,
unless the Required Lenders otherwise expressly consent in writing prior to the
issuance thereof, (i) except for the covenant described in clause (ii) below and
a customary “change of control” offer to purchase, no such Indebtedness shall be
subject to scheduled amortization or required redemption or repayment or have a
final maturity, in any case prior to June 30, 2016, (ii) any “asset sale” offer
to purchase covenant included in the indenture or other agreement governing such
Indebtedness shall provide that the Borrower or the respective Restricted
Subsidiary shall be permitted to repay obligations, and terminate commitments,
under “senior debt” (including this Agreement) before offering to purchase such
Indebtedness, (iii) the indenture shall not include any financial maintenance
covenants, (iv) the “default to other indebtedness” event of default contained
in the indenture or other agreement governing such Indebtedness shall provide
for a “cross-acceleration” rather than a “cross-default”, and (v) the redemption
provisions, covenants, remedies and events of default shall be no more
restrictive taken as a whole than those contained in the Exchange Notes
Indenture as in effect on the Initial Borrowing Date.  The incurrence of
Permitted Unsecured Debt shall be deemed to be a representation and warranty by
the Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.
 
“Permitted Unsecured Debt Documents” shall mean, on and after the execution and
delivery thereof, all agreements and documents relating to the incurrence of the
Permitted Unsecured Debt, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
 
“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or a Subsidiary of the Borrower or with respect to which the
Borrower or a Restricted Subsidiary of the Borrower has any liability (including
on account of an ERISA Affiliate).
 
“Platform” shall have the meaning provided in Section 13.03(c).
 
“Pledge Agreement” shall have the meaning provided in Section 6.11.
 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
 
“Pledgee” shall have the meaning provided in the Pledge Agreement.
 
“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock, any Disqualified Preferred Stock and any Designated
Preferred Stock.
 
 
23

--------------------------------------------------------------------------------

 
 
“Prime Lending Rate” shall mean the rate of interest per annum determined from
time to time by Credit Suisse as its prime rate in effect at its principal
office in New York City and notified to the Borrower.  The prime rate is a rate
set by Credit Suisse based upon various factors including Credit Suisse’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.
 
“Principal” shall mean Hughes and/or Liggins.
 
“Principal Related Party” shall mean:
 
(1)any 80% (or more) owned Subsidiary or immediate family member of any
Principal; or
 
(2)           any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons Beneficially Owning an
80% or more controlling interest of such entity(ies) consists of any one or more
Principals and/or such other Persons referred to in the immediately preceding
clause (1).
 
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (w) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness (including to refinance any outstanding
Indebtedness of an Unrestricted Subsidiary at the time same is designated as a
Restricted Subsidiary pursuant to a Subsidiary Designation) or to finance a
Permitted Acquisition, a Dividend, an Investment in an Acquired Entity or
Business or any other Specified Transaction) or issuance of Disqualified
Preferred Stock or Designated Preferred Stock after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness or Disqualified Preferred Stock had been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, (x) the permanent repayment or
redemption of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) or
Disqualified Preferred Stock or Designated Preferred Stock after the first day
of the relevant Test Period or Calculation Period, as the case may be, as if
such Indebtedness or Disqualified Preferred Stock or Designated Preferred Stock,
as the case may be, had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, (y) the Subsidiary
Designation, if any, then being designated as well as any other Subsidiary
Designation after the first day of the relevant Calculation Period and on or
prior to the date of the respective Subsidiary Designation then being designated
and (z) any Permitted Acquisition or any Significant Asset Sale (or, at the
option of the Borrower, any other disposition to a Person other than the
Borrower or a Restricted Subsidiary) then being consummated as well as any other
Permitted Acquisition or any other Significant Asset Sale (or other disposition,
as applicable) if consummated after the first day of the relevant Test Period or
Calculation Period, as the case may be, and on or prior to the date of the
respective Permitted Acquisition or Significant Asset Sale (or other
disposition, as applicable), as the case may be, then being effected, with the
following rules to apply in connection therewith:
 
(i) all Indebtedness, Disqualified Preferred Stock or Designated Preferred Stock
(x) (other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness (including to refinance any outstanding
Indebtedness of an Unrestricted Subsidiary at the time same is designated as a
Restricted Subsidiary pursuant to a Subsidiary Designation) or to finance
Permitted Acquisitions, Dividends, Investments in an Acquired Entity or Business
or any other Specified Transaction) incurred or issued after the first day of
the relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, a Dividend, an Investment in an Acquired Entity or
Business or any other Specified Transaction, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period, as the
case may be, shall be deemed to have been retired or redeemed on the first day
of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination;
 
(ii) all Indebtedness, Disqualified Preferred Stock or Designated Preferred
Stock assumed to be outstanding pursuant to preceding clause (i) shall be deemed
to have borne interest or accrued dividends, as the case may be, at (x) the rate
applicable thereto, in the case of fixed rate indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock, as the case may be, or (y) the
rates which would have been applicable thereto during the respective period when
same was deemed outstanding, in the case of floating rate Indebtedness,
Disqualified Preferred Stock or Designated Preferred Stock, as the case may be
(although interest expense with respect to any Indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); provided
that all Indebtedness, Disqualified Preferred Stock or Designated Preferred
Stock (whether actually outstanding or deemed outstanding) bearing interest at a
floating rate shall be tested on the basis of the rates applicable at the time
the determination is made pursuant to said provisions;
 
 
24

--------------------------------------------------------------------------------

 
 
(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition, any other
Investment in an Acquired Entity or Business, any Subsidiary Designation or any
Significant Asset Sale (or, at the option of the Borrower, any other disposition
to a Person other than the Borrower or a Restricted Subsidiary) if effected
during the respective Calculation Period or Test Period (or thereafter, for
purposes of determinations pursuant to Sections 7.03, 9.18, 10.03(vii),
10.03(viii), 10.03(xi), 10.04(xiv), 10.04(xvi), 10.05(xii), 10.05(xvi),
10.05(xvii), 10.05(xviii), 10.05(xxii), 10.05(xxiii), 10.09(iv) and 10.11(c)
only) as if same had occurred on the first day of the respective Calculation
Period or Test Period, as the case may be, taking into account (x) in the case
of any Permitted Acquisition or Subsidiary Designation, factually supportable
and identifiable cost savings, expenses, expense reductions, operating
improvements and synergies (if applicable) which would otherwise be accounted
for as an adjustment pursuant to (and in accordance with) Article 11 of
Regulation S-X under the Securities Act, as if such cost savings, expenses,
expense reductions, operating improvements and synergies (if applicable) were
realized on the first day of the respective period and (y) in the case of each
Specified Transaction, Additional Cost-Savings and Adjustments as if such
Additional Cost-Savings and Adjustments had been realized on the first day (and
during the entirety of) of the respective period, net of the benefits actually
realized for the respective period to the extent such are already included in
the determination of Consolidated Net Income for the applicable period; provided
that the aggregate amount of all Additional Cost-Savings and Adjustments
included for all Fiscal Quarters included in all Test Periods or Calculation
Periods, as applicable, during the term of this Agreement shall not exceed
$5,000,000; and
 
(iv) in the case of any Specified Transaction to be consummated prior to the
date on which financial statements have been (or are required to be) delivered
pursuant to Section 9.01(a) for the Fiscal Quarter ending nearest to June 30,
2011, any calculation of compliance with Section 10.07 or 10.08 required to be
made on a “Pro Forma Basis” shall use the covenant levels applicable to the Test
Period ended nearest to June 30, 2011 set forth in Section 10.07 or 10.08, as
the case may be.
 


“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated March 8, 2011 and that were prepared by or on
behalf of the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.
 
“Public Lender” shall have the meaning provided in Section 13.03(c).
 
“Qualified Preferred Stock” shall mean Preferred Equity of the Borrower other
than Disqualified Preferred Stock.
 
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.
 
“Radio One Securities” shall mean any Equity Interests or debt securities of the
Borrower or any of its Restricted Subsidiaries.
 
“Reach Media” shall mean Reach Media, Inc., a Texas corporation and a direct
Subsidiary of Reach Media HoldCo.
 
“Reach Media Holdco” shall mean Radio One Media Holdings, LLC, a Delaware
limited liability company.
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures which constitute real
property, including Leaseholds to the extent constituting an interest in real
property.
 
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03.
 
“Refinanced Term Loans” shall have the meaning provided in Section 13.12(d).
 
“Refinancing” shall mean the refinancing transactions described in Sections
6.07(a) and (b).
 
“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
release documents and agreements entered into in connection with the
Refinancing.
 
“Register” shall have the meaning provided in Section 13.15.
 
 
25

--------------------------------------------------------------------------------

 
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Rejection Notice” shall have the meaning provided in Section 5.02(m).
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating, into, through or upon any land or water or air, or otherwise entering
into the environment.
 
“Replaced Lender” shall have the meaning provided in Section 2.13.
 
“Replacement Lender” shall have the meaning provided in Section 2.13.
 
“Replacement Term Loans” shall have the meaning provided in Section 13.12(d).
 
 “Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.
 
“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
the Term Loans into a new tranche of replacement term loans under this
Agreement) made available by banks, funds and/or other institutional investors
in financings similar to the facilities provided for in this Agreement (i)
having an Effective Yield for the respective Type of such Indebtedness that is
less than the Effective Yield for Term Loans of the respective Type, and (ii)
the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, the outstanding principal of
the Term Loans or (b) any effective reduction in the Applicable Margin or
interest rate floor for the Term Loans (e.g., by way of amendment, waiver or
otherwise).
 
“Required Lenders” shall mean, at any time, Non-Excluded Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Excluded Lenders and (ii) the Total Revolving Loan
Commitment in effect at such time less the Revolving Loan Commitments of
all Excluded Lenders at such time (or, after the termination thereof, the sum of
then total outstanding Revolving Loans of Non-Excluded Lenders and the aggregate
RL Percentages of all Non-Excluded Lenders of the total outstanding Swingline
Loans and Letter of Credit Outstandings at such time).
 
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents or Liens created
thereunder),  or (ii) are subject to any Lien (other than inchoate or banker’s
Liens) in favor of any Person other than the Collateral Agent for the benefit of
the Secured Creditors.
 
“Restricted Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person that is not an Unrestricted Subsidiary.
 
“Returns” shall have the meaning provided in Section 8.09.
 
“Revolving Loan” shall have the meaning provided in Section 2.01(b).
 
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01A directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).
 
 
26

--------------------------------------------------------------------------------

 
 
“Revolving Loan Maturity Date” shall mean March 31, 2015.
 
“Revolving Note” shall have the meaning provided in Section 2.05(a).
 
“Revolving Obligations” means (1) all Revolving Loans, Swingline Loans, Letters
of Credit (including Letter of Credit Outstandings) and the Revolving Loan
Commitments and (ii) all Obligations relating to the Indebtedness and
Commitments described in preceding clause (i).
 
“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans (or participations in other Revolving Obligations).
 
“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination (but giving effect to
assignments made thereafter in accordance with the terms hereof); provided,
further, that in the case of Section 2.14 when a Defaulting Lender shall exist,
“RL Percentage” shall mean the percentage of the Total Revolving Loan Commitment
(disregarding any Defaulting Lender’s Revolving Loan Commitment) represented by
such Lender’s Revolving Loan Commitment.
 
“ROCH” shall mean Radio One Cable Holdings, Inc., a Delaware corporation.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill
Company, Inc. and any successor owner of such division.
 
“Scheduled Existing Indebtedness” shall have the meaning provided in Section
6.07(c).
 
“Scheduled Term Loan Repayment” shall have the meaning provided in Section
5.02(b).
 
“Scheduled Term Loan Repayment Date” shall have the meaning provided in Section
5.02(b).
 
“SEC” shall have the meaning provided in Section 9.01(g).
 
 “Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).
 
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
 
“Secured Obligations” shall mean all Obligations (as defined in the Security
Agreement).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Security Agreement” shall have the meaning provided in Section 6.12.
 
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.
 
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document; provided, that any cash collateral or other
agreements entered into pursuant to the Letter of Credit Back-Stop Arrangements
shall constitute “Security Documents” solely for purposes of (x) Sections 8.03
and 10.01(iv) and (y) the term “Credit Documents” as used in Sections 10.04(i),
10.10 and 13.01.
 
“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $5,000,000.
 
“Specified Default” shall mean any Default or Event of Default under Section
11.01, 11.04 or 11.05.
 
“Specified Transaction” shall mean any Permitted Acquisition, any other
Investment in an Acquired Entity or Business, any Subsidiary Designation, any
Significant Asset Sale (or, at the option of the Borrower, any other disposition
to a Person other than the Borrower or a Restricted Subsidiary), any Dividend,
any Debt Repurchase or any other event that by the terms of this Agreement
requires compliance on a “Pro Forma Basis” with a test or covenant hereunder.
 
“Specified TV One Capital Contribution” shall mean the contribution of any
property or assets to the capital of TV One pursuant to the provisions of the TV
One LLC Agreement and/or arising in connection with or as a result of the
acquisition by the Borrower or any of its Wholly-Owned Restricted Subsidiaries
of Equity Interests of TV One and any payment obligations arising in connection
with or as a result of such acquisition, in a net amount (after giving effect to
a substantially concurrent dividend by TV One to ROCH) not to exceed
$13,700,000.
 
“SPV” shall have the meaning assigned to such term in Section 13.04(d).
 
 
27

--------------------------------------------------------------------------------

 
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
 
“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provisions providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).
 
“Station” shall mean a radio or television station operated to broadcast
commercial radio or television programming over signals within a specified
geographic area.
 
“Subject Affiliate Transfer” shall mean any transfer of any property or assets
of, or Equity Interests in, any Unrestricted Subsidiary and, so long as TV One
remains a Designated Entity, TV One, to any Principal, Principal Related Party,
Permitted Group or Person of which more than 50% of the Voting Stock is
Beneficially Owned, directly or indirectly, by a Principal or a Principal
Related Party or a Permitted Group.
 
“Subject Entities” shall mean, collectively, (i) each Restricted Subsidiary of
the Borrower, (ii) TV One and its Subsidiaries and (iii) Reach Media and its
Subsidiaries.
 
“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (i) if incurred by the Borrower, subordinated
in right of payment to the Obligations or (ii) if incurred by a Restricted
Subsidiary, subordinated in right of payment to the guarantee and other
obligations made by such Restricted Subsidiary pursuant to the Subsidiaries
Guaranty and the Obligations, as the same relate to a Restricted Subsidiary.
 
“Subsequent TV One Investments” shall mean (i) the acquisition by the Borrower
or any of its Wholly-Owned Subsidiaries of Equity Interests of TV One and
payment obligations arising in connection with or as a result of such
acquisition and (ii) the Specified TV One Capital Contribution (and, in each
case, any reasonable related fees and expenses); provided that any such Equity
Interests of TV One, if not acquired by ROCH, shall be immediately contributed
to ROCH so long as TV One remains a Designated Entity under the terms hereof.
 
“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.
 
“Subsidiary” shall mean, with respect to any specified Person: (i) any
corporation, association, limited liability company or other business entity
(other than a partnership) of which more than 50% of the total voting power of
Voting Stock is at the time owned or controlled, directly or through another
Subsidiary, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof), or (c) as to
which such Person and its Subsidiaries are entitled to receive more than 50% of
the assets of such partnership upon its dissolution.
 
“Subsidiary Designation” shall have the meaning provided in Section 9.18.
 
“Subsidiary Guarantor” shall mean each Domestic Restricted Subsidiary of the
Borrower (other than any Immaterial Subsidiary of the Borrower), in each case,
whether existing on the Initial Borrowing Date or established, created or
acquired after the Initial Borrowing Date, unless and until such time as the
respective Domestic Restricted Subsidiary is released from all of its
obligations under the Subsidiaries Guaranty in accordance with the terms and
provisions thereof.
 
“Swingline Expiry Date” shall mean that date which is five (5) Business Days
prior to the Revolving Loan Maturity Date.
 
“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.
 
“Swingline Loan” shall have the meaning provided in Section 2.01(c).
 
“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.
 
“Swingline Note” shall have the meaning provided in Section 2.05(a).
 
“Syndication Agent” shall mean Deutsche Bank Securities Inc., in its capacity as
Syndication Agent for the Lenders hereunder and under the other Credit
Documents.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Taxes” shall have the meaning provided in Section 5.04(a).
28

--------------------------------------------------------------------------------

 
 
“Term Loan” shall have the meaning provided in Section 2.01(a).
 
“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01A directly below the column entitled
“Term Loan Commitment,” as the same may be terminated pursuant to Sections 4.03
and/or 11.
 
“Term Loan Maturity Date” shall mean March 31, 2016.
 
“Term Note” shall have the meaning provided in Section 2.05(a).
 
“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes any Fiscal Quarter ended on
or prior to December 31, 2011, the rules set forth in the immediately succeeding
sentence shall apply; provided, further, that in the case of deter­min­ations of
the Total Senior Secured Leverage Ratio, the Interest Expense Coverage Ratio and
the Total Leverage Ratio pursuant to this Agreement, such further adjustments
(if any) as described in the proviso to the definition of  “Total Senior Secured
Leverage Ratio”, “Interest Expense Coverage Ratio” or “Total Leverage Ratio”, as
the case may be, contained herein shall be made to the extent applicable.  If
the respective Test Period (i) includes the Fiscal Quarter of the Borrower ended
March 31, 2010, Consolidated EBITDA for such Fiscal Quarter shall be deemed to
be $11,718,711, (ii) includes the Fiscal Quarter of the Borrower ended June 30,
2010, Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
$20,728,449, (iii) includes the Fiscal Quarter of the Borrower ended September
30, 2010, Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
$23,086,392, and (iv) includes the Fiscal Quarter of the Borrower ended December
31, 2010, Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
$24,046,911.
 
“Title Company” shall have the meaning provided in Section 6.13.
 
“Total Available Revolving Loan Commitment” shall mean, at any time, (i) if the
Credit Facility Debt Cap is subject to reduction by the amount of TV One
Indebtedness or the aggregate amount of Net Proceeds from Asset Sales (as each
such term is defined in the Exchange Note Indenture or any other agreement
governing Indebtedness of the Borrower containing a Credit Facility Debt Cap) by
the Borrower and its Restricted Subsidiaries used to finance the Specified TV
One Capital Contribution, an amount equal to the remainder of (x) the Total
Revolving Loan Commitment at such time less (y) the Blocked Revolving Loan
Commitment as in effect at such time or (ii) otherwise, the Total Revolving Loan
Commitment at such time.
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Net Indebtedness on such date to (y) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date; provided that (i)
for purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Total Leverage Ratio
pursuant to Sections 7.03, 9.18, 10.03(vii), 10.03(viii), 10.03(xi), 10.04(xiv),
10.04(xvi), 10.05(xii), 10.05(xvi), 10.05(xvii), 10.05(xviii), 10.05(xxii),
10.05(xxiii), 10.09(iv) and 10.11(c), Consolidated Indebtedness shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.
 
“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.  As of the
Effective Date, the Total Revolving Loan Commitment equals $25,000,000.
 
“Total Senior Secured Leverage Ratio” shall mean, on any date of determination,
the ratio of (x) Consolidated Net Senior Secured Indebtedness on such date to
(y) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date; provided that (i) for purposes of any calculation of the Total Senior
Secured Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with clause (iii) of the
definition of “Pro Forma Basis” contained herein and (ii) for purposes of any
calculation of the Total Senior Secured Leverage Ratio pursuant to Sections
7.03, 9.18, 10.03(vii), 10.03(viii), 10.03(xi), 10.04(xiv), 10.04(xvi),
10.05(xii), 10.05(xvi), 10.05(xvii), 10.05(xviii), 10.05(xxii), 10.05(xxiii),
10.09(iv) and 10.11(c) only, Consolidated Senior Secured Indebtedness shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.
 
“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.  The Total Term Loan Commitment
on the Effective Date (prior to giving effect to the termination thereof on such
date pursuant to Section 4.03(b)) equals $386,000,000.
 
“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.
 
“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches, i.e., Term Loans,
Revolving Loans and Swingline Loans; provided that for purposes of Sections
2.13, 9.17, 13.04(b), 13.12(a) and (b) and the definition of “Majority Lenders”,
Revolving Loans and Swingline Loans shall collectively be deemed to constitute
part of a single “Tranche”.
 
 
29

--------------------------------------------------------------------------------

 
 
“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Initial
Borrowing Date and the use of proceeds thereof, and (iii) the payment of all
fees and expenses incurred in connection with the foregoing.
 
“Transfer” shall have the meaning provided in the definition of “TV One
Disposition”.
 
“TV One” shall mean TV One, LLC, a Delaware limited liability company.
 
“TV One Affiliate Transaction” shall have the meaning provided in Section
10.06(b).
 
“TV One Capital Corp.” shall mean TV One Capital Corp., a Delaware corporation.
 
“TV One Disposition” shall mean any of (i) the sale, lease, conveyance or other
disposition (collectively, a “Transfer”) of any Equity Interests of TV One with
a Fair Market Value in excess of $1,000,000 by the Borrower or any of its
Restricted Subsidiaries to any Person (other than to the Borrower or any of its
Restricted Subsidiaries); (ii) the Transfer of all or substantially all of the
properties or assets of TV One and its Subsidiaries, if any, taken as a whole;
or (iii) any Transfer by TV One or any of its Subsidiaries, if any, of any of
their respective properties or assets or the issuance of additional Equity
Interests by TV One, in each case, with a Fair Market Value in excess of
$1,000,000 and only to the extent that any such cash proceeds therefrom are
distributed by TV One to ROCH.
 
“TV One DTV Investment” shall mean the repurchase of outstanding membership
interests of TV One held by DIRECTV Members.
 
“TV One Indebtedness” shall mean any Indebtedness incurred, or Preferred Equity
issued, by TV One or any of its Subsidiaries (other than any Permitted TV One
Debt Financing or any Indebtedness (x) in which the Borrower or any Subsidiary
Guarantor is the obligee or (y) of the type permitted to be incurred by the
Borrower pursuant to Sections 4.09(b)(viii), (xi), (xiii) and (xv) of the
Exchange Note Indenture (as in effect on the date hereof) (and similar sections
of any other indenture or agreement governing Indebtedness of the Borrower and
its Restricted Subsidiaries with a Credit Facility Debt Cap subject to reduction
based on the Indebtedness and Preferred Equity of TV One and its Subsidiaries).
 
“TV One LLC Agreement” shall mean the Second Amended and Restated Limited
Liability Operating Agreement of TV One, dated as of December 28, 2004, as in
effect on the Effective Date, including but not limited to modifications or
supplements pursuant to any written agreements between ROCH and any other member
or members of TV One, and without giving effect to any amendments, modifications
or supplements thereto that could reasonably be expected to be adverse to the
rights and interests of the Lenders in any material respect.
 
“TV One Permitted Business” shall mean any business engaged in by TV One as of
the Effective Date or any business reasonably related, ancillary, supportive or
complementary thereto (including, without limitation, any media-related
business), in each case, as determined in good faith by the Board of Directors
of the Borrower.
 
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).
 
“Uniform Customs” shall have the meaning provided in Section 13.08(a).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
 
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.
 
 
30

--------------------------------------------------------------------------------

 
 
“Unrestricted Subsidiary” shall mean:
 
(a) as of the Effective Date, Reach Media (and its Subsidiaries, if any);
 
(b) any other Subsidiary of the Borrower that is designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to a board
resolution and in accordance with Section 9.18, but only to the extent that such
Subsidiary:
 
(i) has no Indebtedness other than Non-Recourse Debt; provided that, in the case
of a deemed designation of TV One and its Subsidiaries pursuant to clause (ii)
of the proviso below, Indebtedness of TV One  and its Subsidiaries under any
Permitted TV One Debt Financing shall not be precluded from being Non-Recourse
Debt for purposes of this subclause (i) solely as a result of the existence of
the cross-default, bankruptcy and judgment default provisions with respect to TV
One contained in the Exchange Notes Documents, the Permitted Subordinated Debt
Documents or the Permitted Unsecured Debt Documents (or any Permitted
Refinancing Debt Documents governing any Permitted Refinancing Indebtedness in
respect of the Exchange Notes, the Permitted Subordinated Debt or the Permitted
Unsecured Debt);
 
(ii) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary of the Borrower (other than, in the
case of a deemed designation of TV One and its Subsidiaries pursuant to clause
(ii) of the proviso below, any such agreement, contract, arrangement or
understanding otherwise permitted pursuant to Section 10.06) unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower;
 
(iii) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
 
(iv) has not guaranteed or otherwise directly or indirectly provided credit
support for any then outstanding Indebtedness of the Borrower or any of its
Restricted Subsidiaries; and
 
(c) any Subsidiary of an Unrestricted Subsidiary;
 
provided that (i) if, at any time, (x) any Unrestricted Subsidiary would fail to
meet the requirements of an “Unrestricted Subsidiary” set forth above in this
definition, (y) the Borrower, any of its Restricted Subsidiaries and/or any
Affiliate Entity becomes the Beneficial Owner of 90% or more of the outstanding
Equity Interests of TV One or (z) the Borrower and/or any of its Restricted
Subsidiaries becomes the Beneficial Owner of 80% or more of the Equity Interests
in Reach Media, then such Unrestricted Subsidiary, TV One or Reach Media (and
each of their respective Subsidiaries), as the case may be, shall be deemed to
be a Restricted Subsidiary of the Borrower and be required to take all actions
required by Section 9.11(f); provided, however, that if the Borrower is not in
compliance with clauses (i), (ii), (iii) and (vi) of Section 9.18 and Sections
10.01, 10.04 or 10.05 after giving effect to such deemed designation, such
non-compliance shall be treated as a breach of such Section and constitute an
Event of Default, (ii) subject to clause (i)(y) of this proviso, in the event TV
One becomes a Subsidiary of the Borrower on or after the Effective Date, TV One
(and its Subsidiaries, if any) shall be deemed to be designated an Unrestricted
Subsidiary as of such date (unless and until TV One is otherwise designated as a
Restricted Subsidiary pursuant to Section 9.18) (provided that (x) the
designation of TV One as an Unrestricted Subsidiary pursuant to this clause (ii)
shall not constitute an Investment by the Borrower therein at the date of
designation for the purposes of Section 10.05 hereof and (y) if the Borrower is
not in compliance with clause (b) of this definition above and clauses (ii) and
(iii) of the proviso appearing in the first sentence of Section 9.18 after
giving effect to such deemed designation, such non-compliance shall constitute
an Event of Default), (iii) if, at any time after TV One has become an
Unrestricted Subsidiary of the Borrower, TV One ceases to be a Subsidiary of the
Borrower, then TV One (and each of its Subsidiaries) shall cease to constitute
an Unrestricted Subsidiary and shall be deemed to be a new Investment made by
the Borrower and its Restricted Subsidiaries (determined using the Fair Market
Value of the Equity Interests of TV One at such time) (it being understood that
if any such deemed Investment results in a breach of Section 10.05, such breach
shall result in an Event of Default) and (iv) in connection with any Subject
Affiliate Transfer, the Unrestricted Subsidiary and TV One (so long as it is a
Designated Entity) subject thereto shall be treated as (and deemed to be) a
Restricted Subsidiary for purposes of Sections 5.02(e) (and the component
definitions as used therein) and 10.06.
 
“Unsecured Indebtedness” shall mean any Indebtedness of the Borrower or any of
its Restricted Subsidiaries that is not Permitted Secured Indebtedness.
 
“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.
 
“U.S. Lender” shall have the meaning provided in Section 5.04.
 
“Voting Stock” of any Person as of any date shall mean the Equity Interests of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the board of directors of such
Person.
 
 
31

--------------------------------------------------------------------------------

 
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred
Equity multiplied by the amount of such payment; by (b) the sum of all such
payments.
 
“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.
 
“Wholly-Owned Foreign Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Foreign Subsidiary.
 
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is also a Restricted Subsidiary of
such Person.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 90%
of whose outstanding Equity Interests is at the time owned by such Person and/or
one or more Wholly-Owned Subsidiaries of such Person and any other outstanding
Equity Interests are owned by officers, directors or employees of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time (other than,
in the case of a Subsidiary of the Borrower with respect to the preceding
clauses (i) and (ii), director’s qualifying shares and/or other nominal amount
of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law); provided, that with respect to Reach Media,
in the event it ceases to be an Unrestricted Subsidiary and 80% or more of the
outstanding Equity Interests are owned by the Borrower or another Wholly-Owned
Restricted Subsidiary of the Borrower and any other outstanding Equity Interests
are owned by officers, directors or employees of Reach Media, Reach Media shall
be treated as a “Wholly-Owned Subsidiary.”
 
1.02. Other Definitional Provisions
 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Credit Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, (vi) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s permitted successors and assigns and (B) to the Borrower
or any other Credit Party shall be construed to include the Borrower or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding, (vii) references to “knowledge” or similar phrases
referring to “knowledge” shall be interpreted to mean knowledge of an Authorized
Officer of the applicable Person (or, if no Person is specified, an Authorized
Officer of the Borrower and the other Credit Parties), (viii) the words “asset”
and “property” shall be construed as having the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, and (ix) all references to any
Governmental Authority, shall include any other Governmental Authority that
shall have succeeded to any or all of the functions thereof.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
1.03. Rounding
 
         Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
 
 
32

--------------------------------------------------------------------------------

 
 
1.04. Calculations; Computations
 
(a)  The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Administrative Agent);
provided that, (i) except as otherwise specifically provided herein, all
computations of Excess Cash Flow, and all computations and all definitions
(including accounting terms) used in determining compliance with 7.03, 9.18,
10.02(v), 10.03(vii), 10.03(viii), 10.03(xi), 10.04(xiv), 10.04(xvi),
10.05(xii), 10.05(xvi), 10.05(xvii), 10.05(xviii) 10.05(xxii), 10.05(xxiii),
10.07, 10.08, 10.09(iv) and 10.11(c) shall utilize GAAP and policies in
conformity with those used to prepare the audited financial statements of the
Borrower referred to in Section 8.05(a) for the Fiscal Year ended December 31,
2010, (ii) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof; (iii) to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis; and (iv) except as otherwise expressly provided herein, for purposes of
calculating financial terms, all covenants and related definitions, all such
calculations based on the operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis shall be made without giving effect to the
operations of any Unrestricted Subsidiaries.
 
(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (except for interest calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.
 
1.05. References to Agreements, Laws, Etc.
 
          Unless otherwise expressly provided herein, (a) references to
organizational documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
amendments and restatements, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments, amendments
and restatements, restatements, extensions, supplements and other modifications
are permitted by the Credit Documents; and (b) references to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law (including by succession of
comparable successor laws).
 
1.06. Timing of Payment of Performance
 
          When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day (except where otherwise expressly provided herein).
 
1.07. Certifications
 
         All certifications to be made hereunder by an officer or representative
of a Credit Party shall be made by such person in his or her capacity solely as
an officer or a representative of such Credit Party, on such Credit Party’s
behalf and not in such Person’s individual capacity.
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 2. Amount and Terms of Credit
 
2.01. The Commitments
 
(a)  Subject to and upon the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to make a term loan or term loans
(each, a “Term Loan” and, collectively, the “Term Loans”) to the Borrower, which
Term Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or LIBOR Loans, provided
that except as otherwise specifically provided in Section 2.10(b), all Term
Loans comprising the same Borrowing shall at all times be of the same Type, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the Term Loan Commitment of such Lender on the Initial Borrowing
Date.  Once repaid, Term Loans incurred hereunder may not be reborrowed.
 
(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time after the Initial Borrowing Date and prior to the Revolving Loan
Maturity Date, a revolving loan or revolving loans (each, a “Revolving Loan”
and, collectively, the “Revolving Loans”) to the Borrower, which Revolving Loans
(i) shall be denominated in Dollars, (ii) shall, at the option of the Borrower,
be incurred and maintained as, and/or converted into, Base Rate Loans or LIBOR
Loans, provided that except as otherwise specifically provided in Section
2.10(b), all Revolving Loans comprising the same Borrowing shall at all times be
of the same Type, (iii) may be repaid and reborrowed in accordance with the
provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Available Revolving
Loan Commitment of such Lender at such time.
 
(c) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof, (iv) shall
not exceed in aggregate principal amount at any time outstanding, when combined
with the aggregate principal amount of all Revolving Loans then outstanding and
the aggregate amount of all Letter of Credit Outstandings at such time, an
amount equal to the Total Available Revolving Loan Commitment at such time, and
(v) shall not exceed in aggregate principal amount at any time outstanding the
Maximum Swingline Amount.  Notwithstanding anything to the contrary contained in
this Section 2.01(c), the Swingline Lender shall not make any Swingline Loan
after it has received written notice from the Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices, (B) of the cure of such Default or
Event of Default, or (C) of the waiver of such Default or Event of Default by
the Required Lenders.
 
(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the RL Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 11.05 or upon the exercise of
any of the remedies provided in the last paragraph of Section 11), in which case
one or more Borrowings of Revolving Loans constituting Base Rate Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all RL Lenders pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans.  Each RL Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Available Revolving Loan Commitment or the Total
Revolving Loan Commitment at such time.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each RL Lender
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such participations in the outstanding Swingline Loans as shall
be necessary to cause the RL Lenders to share in such Swingline Loans ratably
based upon their respective RL Percentages (determined before giving effect to
any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11), provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing RL Lender shall be
required to pay the Swingline Lender interest on the principal amount of
participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter.
 
 
 
34

--------------------------------------------------------------------------------

 
2.02. Minimum Amount of Each Borrowing
 
The aggregate principal amount of each Borrowing of Loans under a respective
Tranche shall not be less than the Minimum Borrowing Amount applicable to such
Tranche.  More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than six Borrowings of LIBOR Loans in the
aggregate for all Tranches of Loans.
 
2.03. Notice of Borrowing
 
         (a)  Whenever the Borrower desires to incur (x) LIBOR Loans hereunder,
the Borrower shall give the Administrative Agent at the Notice Office at least
three Business Days’ prior notice of each LIBOR Loan to be incurred hereunder
and (y) Base Rate Loans hereunder (excluding Swingline Loans and Revolving Loans
made pursuant to a Mandatory Borrowing), the Borrower shall give the
Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 1:00 P.M. (New York City time) on such day.  Each such notice
(each, a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, substantially in the form of Exhibit A-1,
appropriately completed to specify:  (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the Loans being incurred pursuant
to such Borrowing shall constitute Term Loans or Revolving Loans, (iv) whether
the Loans being incurred pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or, to the extent permitted hereunder, LIBOR Loans
and, if LIBOR Loans, the initial Interest Period to be applicable thereto, and
(v) in the case of a Borrowing of Revolving Loans, the amount of the Blocked
Revolving Loan Commitment in effect immediately prior to giving effect to such
Borrowing.  The Administrative Agent shall promptly give each Lender which is
required to make Loans of the Tranche specified in the respective Notice of
Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof determined in accordance with Section 2.07 and of the other
matters required by the immediately preceding sentence to be specified in the
Notice of Borrowing.
 
(b) (i)  Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder.  Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing and (C) the amount of the Blocked Revolving Loan Commitment in
effect immediately prior to giving effect to such Borrowing.
 
(ii) Mandatory Borrowings shall be made upon the notice specified in Section
2.01(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(d).
 
(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation.  In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
 
2.04. Disbursement of Funds
 
No later than 1:00 P.M. (New York City time) on the date specified in each
Notice of Borrowing (or (x) in the case of Swingline Loans, no later than 4:00
P.M. (New York City time) on the date specified pursuant to Section 2.03(b)(i)
or (y) in the case of Mandatory Borrowings, no later than 1:00 P.M. (New York
City time) on the date specified in Section 2.01(d)), each Lender with a
Commitment of the respective Tranche will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date (or in the case of Swingline Loans, the Swingline Lender
will make available the full amount thereof).  All such amounts will be made
available in Dollars and in immediately available funds at the Payment Office,
and the Administrative Agent will, except in the case of Revolving Loans made
pursuant to a Mandatory Borrowing, make available to the Borrower at the Payment
Office, or to such other account as the Borrower may specify in writing prior to
the Initial Borrowing Date, the aggregate of the amounts so made available by
the Lenders; provided that, if, on the date of a Borrowing of Revolving Loans
(other than a Mandatory Borrowing), there are Unpaid Drawings or Swingline Loans
then outstanding, then the proceeds of such Borrowing shall be applied, first,
to the payment in full of any such Unpaid Drawings with respect to Letters of
Credit, second, to the payment in full of any such Swingline Loans, and third,
to the Borrower as otherwise provided above.  Unless the Administrative Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall promptly pay
such corresponding amount to the Administrative Agent.  The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
35

--------------------------------------------------------------------------------

 
 
2.05. Notes
 
(a)  The Borrower’s obligation to pay the principal of, and interest on, the
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.15 and shall, if requested by such
Lender, also be evidenced (i) in the case of Term Loans, by a promissory note
duly executed and delivered by the Borrower substantially in the form of Exhibit
B-1, with blanks appropriately completed in conformity herewith (each, a “Term
Note” and, collectively, the “Term Notes”), (ii) in the case of Revolving Loans,
by a promissory note duly executed and delivered by the Borrower substantially
in the form of Exhibit B-2, with blanks appropriately completed in conformity
herewith (each, a “Revolving Note” and, collectively, the “Revolving Notes”),
and (iii) in the case of Swingline Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).
 
(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby.  Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.
 
(c) Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes.  No failure
of any Lender to request or obtain a Note evidencing its Loans to the Borrower
shall affect or in any manner impair the obligations of the Borrower to pay the
Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents.  Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b).  At any time
when any Lender requests the delivery of a Note to evidence any of its Loans,
the Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.
 
2.06. Conversions
 
The Borrower shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Loans (other than Swingline Loans which may not be converted
pursuant to this Section 2.06) made pursuant to one or more Borrowings (so long
as of the same Tranche) of one or more Types of Loans into a Borrowing (of the
same Tranche) of another Type of Loan, provided that, (i) except as otherwise
provided in Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans
only on the last day of an Interest Period applicable to the Loans being
converted and no such partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto, (ii)
Base Rate Loans may not be converted into LIBOR Loans if any Event of Default
exists pursuant to Section 11.05 on the date of conversion, (iii) if any Event
of Default (other than as referred to in preceding clause (ii)) is in existence
on the date of the proposed conversion of a LIBOR Loan, (x) Base Rate Loans may
not be converted into LIBOR Loans if the Administrative Agent or the Required
Lenders have notified the Borrower that conversions will not be permitted during
the existence of such Event of Default and (y) in the absence of the
notification referred to in preceding clause (x), Base Rate Loans may only be
converted into LIBOR Loans with an Interest Period of one (1) month, and (iv) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of LIBOR Loans than is permitted under Section 2.02.  Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 1:00 P.M. (New York City time) at least (x) in the
case of conversions of Base Rate Loans into LIBOR Loans, three Business Days’
prior notice and (y) in the case of conversions of LIBOR Loans into Base Rate
Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case substantially in the form of Exhibit
A-2, appropriately completed to specify the Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Loans were incurred and, if to be
converted into LIBOR Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.
 
2.07. Pro Rata Borrowings
 
All Borrowings of Term Loans and Revolving Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Term Loan Commitments
or Revolving Loan Commitments, as the case may be, provided that all Mandatory
Borrowings shall be incurred from the RL Lenders pro rata on the basis of their
RL Percentages.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
 
 
36

--------------------------------------------------------------------------------

 
 
2.08. Interest
 
(a)  The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to Section
2.06 or 2.09, as applicable, at a rate per annum which shall be equal to the sum
of the relevant Applicable Margin plus the Base Rate, each as in effect from
time to time.
 
(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section 2.06, 2.09
or 2.10, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the LIBO Rate
for such Interest Period.
 
(c) Upon the occurrence and during the continuance of an Event of Default under
Section 11.01 or 11.05, overdue principal (and, after the occurrence and during
the continuance of any Event of Default, upon notification to the Borrower by
the Administrative Agent at the direction of the Required Lenders, all
principal) in respect of each outstanding Loan shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate otherwise applicable
to such Loans. In addition, to the extent permitted by applicable law, (i)
overdue interest in respect of each Loan shall bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate then borne by such Loans and
(ii) all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 2%
in excess of the rate applicable to Revolving Loans that are maintained as Base
Rate Loans from time to time.  Interest that accrues under this Section 2.08(c)
shall be payable promptly upon written demand.
 
(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full or in part of all
outstanding Base Rate Loans of any Tranche, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, promptly upon written
demand, and (ii) in respect of each LIBOR Loan, (x) on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, and (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, promptly upon demand.
 
(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders
thereof.  Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.
 
 
37

--------------------------------------------------------------------------------

 
 
2.09. Interest Periods
 
At the time the Borrower gives any Notice of Borrowing or Notice of
Conversion/Continuation in respect of the making of, or conversion into, any
LIBOR Loan (in the case of the initial Interest Period applicable thereto) or
prior to 1:00 P.M. (New York City time) on the third Business Day prior to the
expiration of an Interest Period applicable to such LIBOR Loan (in the case of
any subsequent Interest Period), the Borrower shall have the right to elect the
interest period (each, an “Interest Period”) applicable to such LIBOR Loan,
which Interest Period shall, at the option of the Borrower, be (x) a one, two,
three, six or, if approved by each Lender with Loans and/or Commitments under
the relevant Tranche, nine or twelve month period or (y) if agreed by the
Administrative Agent in its sole discretion, such other periods not to exceed
one month, provided that (in each case):
 
(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;
 
(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
 
(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
 
(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;
 
(v) no Interest Period may be selected at any time when an Event of Default
under Section 11.05 is in existence;
 
(vi) if any Event of Default (other than as referred to in preceding clause (v))
is in existence, (x) no Interest Period may be selected if the Administrative
Agent or the Required Lenders have notified the Borrower that the selection of
new Interest Periods will not be permitted during the existence of such Event of
Default and (y) in the absence of the notification referred to in preceding
clause (x), no Interest Period with a duration in excess one (1) month may be
selected;
 
(vii) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and
 
(viii) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans will be required to be made under Section 5.02(b) if the aggregate
principal amount of such Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Term Loans then outstanding less the aggregate amount of such required
repayment.
 
        If by 1:00 P.M. (New York City time) on the third Business Day prior to
the expiration of any Interest Period applicable to a Borrowing of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable to such
LIBOR Loans as provided above, the Borrower shall be deemed to have elected to
continue such LIBOR Loans as LIBOR Loans with an Interest Period of one (1)
month effective as of the expiration date of such current Interest Period;
provided that if the Borrower is not permitted to elect a new Interest Period to
be applicable to such LIBOR Loans as provided above, the Borrower shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.
 
 
38

--------------------------------------------------------------------------------

 
 
2.10. Increased Costs, Illegality, etc.
 
  (a)  In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) or (iii)(z) below, may be made
only by the Administrative Agent or the Required Lenders):
 
(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or
 
(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because (x) of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to:  (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in Excluded Taxes) or (B) a change in official reserve requirements,
but, in all events, excluding reserves required under Regulation D to the extent
included in the computation of the LIBO Rate and/or (y) the LIBO Rate with
respect to such LIBOR Loan does not adequately and fairly reflect the cost to
such Lender of funding such LIBOR Loan; or
 
(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;
 
        then, and in any such event, such Lender (or the Administrative Agent,
in the case of clause (i) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Borrower with respect to LIBOR Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 2.11(b) (to the extent
applicable), to pay to such Lender, within 10 Business Days of such Lender’s
written request therefor (including reasonably supporting documentation
therefor), such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.
 
(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
 
(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, within 10
Business Days of its written demand (including documentation reasonably
supporting such request) therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of
capital.  In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.
 
 
39

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10 and Section 3.06), other than any final rules,
regulations, orders, requests, guidelines or directives under the Dodd-Frank
Wall Street Reform and Consumer Protection Act that the Lenders are required to
comply with prior to the date of this Agreement (it being understood that
payments required as a result of this Section 2.10(d) are subject to the
provisions of Section 2.11(b), as and to the extent provided therein).
 
2.11. Compensation
 
(a) The Borrower agrees to compensate each Lender within 10 Business Days of its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation) and calculation of the amount of such
compensation, for all actual losses, reasonable, out of pocket expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, LIBOR Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to Section
2.10(a)); (ii) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
LIBOR Loans occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its LIBOR Loans is not
made on any date specified in a notice of prepayment given by the Borrower; or
(iv) as a consequence of (x) any other default by the Borrower to repay LIBOR
Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 2.10(b).
 
(b) Notwithstanding anything to the contrary, with respect to any Lender’s or
any Participant’s claim for compensation under Section 2.10(a), 3.06 or 5.04,
the Borrower shall not be required to compensate such Lender for any amount
incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
2.12. Change of Lending Office
 
Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans or Letters of Credit affected
by such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section.  Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Sections 2.10, 3.06 and 5.04.
 
 
40

--------------------------------------------------------------------------------

 
 
2.13. Replacement of Lenders
 
              If any Lender becomes a Defaulting Lender, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to any Lender which
results in such Lender charging to the Borrower increased costs in excess of
those being generally charged by the other Lenders or (z) in the case of a
refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, in accordance with Section 13.04(b), if no Event
of Default then exists or would exist after giving effect to such replacement,
to replace such Lender (the “Replaced Lender”) with one or more other Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) and each of which
shall be reasonably acceptable to the Administrative Agent or, in the case of a
replacement as provided in Section 13.12(b) where the consent of the respective
Lender is required with respect to less than all Tranches of its Loans or
Commitments, to replace the Commitments and/or outstanding Loans of such Lender
in respect of each Tranche where the consent of such Lender would otherwise be
individually required, with identical Commitments and/or Loans of the respective
Tranche provided by the Replacement Lender; provided that:
 
(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender  (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans  (or, in the
case of the replacement of only (a) the Revolving Loan Commitment, the Revolving
Loan Commitment and outstanding Revolving Loans and participations in Letter of
Credit Outstandings and/or (b) the outstanding Term Loans, the outstanding Term
Loans of, and in each case (except for the replacement of only the outstanding
Term Loans) all participations in Letters of Credit by, the Replaced Lender and,
in connection therewith, shall pay to (x) the Replaced Lender in respect thereof
an amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender
under each Tranche with respect to which such Replaced Lender is being replaced,
(B) an amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings
with respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche, in the case of the replacement of less than all Tranches
of Loans then held by the respective Replaced Lender) pursuant to Section 4.01,
(y) except in the case of the replacement of only the outstanding Term Loans of
a Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender and (z) in the case of
any replacement of Revolving Loan Commitments, the Swingline Lender an amount
equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the
extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender; and
 
(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (a) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11(a), or (b) relating to
any Tranche of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.
 
                  Upon receipt by the Replaced Lender of all amounts required to
be paid to it pursuant to this Section 2.13, the Administrative Agent shall be
entitled (but not obligated) and is authorized (which authorization is coupled
with an interest) to execute an Assignment and Assumption Agreement on behalf of
such Replaced Lender, and any such Assignment and Assumption Agreement so
executed by the Administrative Agent and the Replacement Lender shall be
effective for purposes of this Section 2.13 and Section 13.04.  Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans and/or a Revolving Loan Commitment
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender and (y) except in the
case of the replacement of only outstanding Term Loans pursuant to this Section
2.13, the RL Percentages of the Lenders shall be automatically adjusted at such
time to give effect to such replacement.
 
 
41

--------------------------------------------------------------------------------

 
 
2.14. Defaulting Lenders
 
         Notwithstanding any provision of this Agreement to the contrary, if any
RL Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such RL Lender is a Defaulting Lender:
 
(a) if any Swingline Loan Exposure or Letter of Credit Exposure exists at the
time a RL Lender becomes a Defaulting Lender then:
 
(i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the RL Lenders that are Non-Defaulting RL
Lenders in accordance with their respective RL Percentages but only to the
extent (x) the sum of all RL Lenders’ that are Non-Defaulting RL Lenders
Individual RL Exposures plus such Defaulting Lender’s Swingline Loan Exposure
and Letter of Credit Exposure does not exceed the aggregate amount of all
Non-Defaulting RL Lenders’ Available Revolving Loan Commitments, (y) immediately
following the reallocation to a RL Lender that is a Non-Defaulting Lender, the
Individual RL Exposure of such RL Lender does not exceed its Available Revolving
Loan Commitment at such time and (z) the conditions set forth in Section 7 are
satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Loan
Exposure and (y) second, cash collateralize in a manner reasonably satisfactory
to the applicable Issuing Lender such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in aggregate amount equal to 100% of such Defaulting Lender’s Letter of
Credit Exposure for so long as such Letter of Credit Exposure is outstanding
(the “Letter of Credit Back-Stop Arrangements”);
 
(iii) the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 4.01(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure;
 
(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.14(a), then the fees payable to the RL
Lenders pursuant to Section 4.01(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ RL Percentages; and
 
(v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.14(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any RL Lender
hereunder, all letter of credit fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to each
Issuing Lender until such Letter of Credit Exposure is cash collateralized
and/or reallocated; and
 
(b) notwithstanding anything to the contrary contained in Section 2.01(c) or
Section 3, so long as any RL Lender is a Defaulting Lender (i) the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Lender
shall be required to issue, amend, renew or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Available Revolving Loan Commitments of the Non-Defaulting Lenders and/or cash
collateral has been provided by the Borrower in accordance with Section 2.14(a),
and (ii) participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among RL Lenders that are
Non-Defaulting Lenders in a manner consistent with Section 2.14(a)(i) (and
Defaulting Lenders shall not participate therein).
 
        In the event that the Administrative Agent, the Borrower, each Issuing
Lender and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such RL Lender to be a Defaulting
Lender, then (i) the Swingline Loan Exposure and Letter of Credit Exposure of
the RL Lenders shall be readjusted to reflect the inclusion of such RL Lender’s
Revolving Loan Commitments and on such date such RL Lender shall purchase at par
such of the Revolving Loans of the other RL Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
RL Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Event of Default then exists, all funds held as cash
collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower. If the Revolving Loan
Commitments have been terminated, all other Revolving Obligations have been paid
in full and no Letters of Credit are outstanding, then, so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements shall thereafter be promptly returned to the
Borrower.
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 3. Letters of Credit
 
3.01. Letters of Credit
 
(a)  (I)  Subject to and upon the terms and conditions set forth herein, the
Borrower may request that an Issuing Lender (which, in the case of trade Letters
of Credit issued for the benefit of those parties set forth in clause (y) of
this Section 3.01(a), shall be an Issuing Lender other than Credit Suisse)
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the 15th day prior to the Revolving Loan Maturity Date (or if such
day is not a Business Day, the next preceding Business Day), for the account of
the Borrower and for the benefit of (x) any holder (or any trustee, agent or
other similar representative for any such holders) of L/C Supportable
Obligations, an irrevocable standby letter of credit, in a form customarily used
by such Issuing Lender or in such other form as is reasonably acceptable to such
Issuing Lender, and (y) sellers of goods to the Borrower or any of its
Restricted Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender (each such letter of credit, a “Letter of
Credit” and, collectively, the “Letters of Credit”).  All Letters of Credit
shall be denominated in Dollars and shall be issued on a sight basis only.
 
(II)           Schedule 3.01 contains a description of letters of credit that
were originally issued pursuant to the Existing Credit Agreement and which
remain outstanding on the Effective Date (and setting forth, with respect to
each such letter of credit, (i) the name of the issuing lender, (ii) the letter
of credit number, (iii) the name(s) of the account party or account parties,
(iv) the stated amount, (v) the currency in which the letter of credit is
denominated, (vi) the name of the beneficiary, (vii) the expiry date and (viii)
whether such letter of credit constitutes a standby letter of credit or a trade
letter of credit).
 
(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 15th day prior to the Revolving Loan
Maturity Date (or if such day is not a Business Day, the next preceding Business
Day), following its receipt of the respective Letter of Credit Request, issue
for account of the Borrower, one or more Letters of Credit, provided that no
Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
 
(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).
 
3.02. Maximum Letter of Credit Outstandings; Final Maturities
 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) $10,000,000 or (y) when added to the sum of
(I) the aggregate principal amount of all Revolving Loans then outstanding and
(II) the aggregate principal amount of all Swingline Loans then outstanding, an
amount equal to the Total Available Revolving Loan Commitment at such time, and
(ii) each Letter of Credit shall by its terms terminate (x) in the case of
standby Letters of Credit, on or before the earlier of (A) the date which occurs
12 months after the date of the issuance thereof (although any such standby
Letter of Credit may provide for automatic extensions for successive periods of
up to 12 months, but, in each case, not beyond the fifth Business Day prior to
the Revolving Loan Maturity Date (or if such day is not a Business Day, the next
preceding Business Day), on terms acceptable to the Issuing Lender) and (B) five
Business Days prior to the Revolving Loan Maturity Date (or if such day is not a
Business Day, the next preceding Business Day), and (y) in the case of trade
Letters of Credit, on or before the earlier of (A) the date which occurs
180 days after the date of issuance thereof and (B) five Business Days prior to
the Revolving Loan Maturity Date (or if such day is not a Business Day, the next
preceding Business Day).
 
 
43

--------------------------------------------------------------------------------

 
 
3.03. Letter of Credit Requests; Minimum Stated Amount
 
(a)  Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the respective
Issuing Lender at least three Business Days’ (or such shorter period as is
acceptable to such Issuing Lender) written notice thereof (including by way of
facsimile).  Each notice shall be substantially in the form of Exhibit C,
appropriately completed (each, a “Letter of Credit Request”).
 
(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02.  Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices.  Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may
be.  Promptly after receipt of such notice the Administrative Agent shall notify
the Participants, in writing, of such issuance, modification or amendment.  On
the first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week.
 
(c) The initial Stated Amount of each Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the respective Issuing Lender
(it being understood that the Letter of Credit issued on the Initial Borrowing
Date to backstop the Existing Letters of Credit shall be issued in an initial
Stated Amount equal to the aggregate amount of such Existing Letters of Credit).
 
3.04. Letter of Credit Participations
 
(a)  Immediately upon the issuance by an Issuing Lender of any Letter of Credit,
such Issuing Lender shall be deemed to have sold and transferred to each RL
Lender, and each such RL Lender (in its capacity under this Section 3.04, a
“Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Participant’s RL
Percentage, in such Letter of Credit, each drawing or payment made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto.  Upon any change in
the Revolving Loan Commitments or RL Percentages of the Lenders pursuant to
Section 2.13 or 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new RL Percentages of the assignor and assignee Lender, as the
case may be.
 
(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit.  Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence,
bad faith or willful misconduct on the part of such Issuing Lender, its
Affiliates, or any of such Issuing Lender’s or its Affiliates’ employees,
directors, officers, or agents (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
 
 
44

--------------------------------------------------------------------------------

 
 
(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds.  If
the Administrative Agent so notifies, prior to 12:00 Noon (New York City time)
on any Business Day, any Participant required to fund a payment under a Letter
of Credit, such Participant shall make available to the respective Issuing
Lender in Dollars such Participant’s RL Percentage of the amount of such payment
on such Business Day in same day funds.  If and to the extent such Participant
shall not have so made its RL Percentage of the amount of such payment available
to respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter.  The failure of any Participant to make available
to an Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.
 
(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
 
(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
 
(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever, and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
 
(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Restricted Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any Restricted Subsidiary of the Borrower and the beneficiary named
in any such Letter of Credit);
 
(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
 
(v) the occurrence of any Default or Event of Default.
 
 
45

--------------------------------------------------------------------------------

 
 
3.05. Agreement to Repay Letter of Credit Drawings
 
(a)  The Borrower agrees to reimburse each Issuing Lender, by making payment to
the Administrative Agent in immediately available funds at the Payment Office,
for any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount, so paid until reimbursed by a Credit
Party, an “Unpaid Drawing”), not later than one Business Day following receipt
by the Borrower of notice of such payment or disbursement (provided that no such
notice shall be required to be given if a Default or an Event of Default under
Section 11.05 shall have occurred and be continuing, in which case the Unpaid
Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the Borrower)),
with interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 12:00 Noon (New York City time) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but excluding the date such Issuing Lender was reimbursed by the Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Revolving
Loans that are maintained as Base Rate Loans; provided, however, to the extent
such amounts are not reimbursed prior to 12:00 Noon (New York City time) on the
third Business Day following the receipt by the Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.05, interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by the Borrower)
at a rate per annum equal to the Base Rate as in effect from time to time plus
the Applicable Margin for Revolving Loans that are maintained as Base Rate Loans
as in effect from time to time plus 2%, with such interest to be payable
promptly upon demand.  Each Issuing Lender shall give the Borrower prompt
written notice of each Drawing under any Letter of Credit issued by it, provided
that the failure to give any such notice shall in no way affect, impair or
diminish the Borrower’s obligations hereunder.
 
(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any Restricted Subsidiary of the Borrower may have
or have had against any Lender (including in its capacity as an Issuing Lender
or as a Participant), including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit to conform to the terms of the
Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct, bad faith or gross negligence on the
part of such Issuing Lender (as determined by a court of competent jurisdiction
in a final and non-appealable decision).
 
3.06. Increased Costs
 
If at any time after the Effective Date, the introduction of or any change in
any applicable law, rule, regulation, order, guideline or request or in the
interpretation or administration thereof by the NAIC or any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Issuing Lender or any Participant with any request or
directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in Excluded Taxes), then,
within 10 Business Days of receipt of the certificate referred to below by the
Borrower from any Issuing Lender or any Participant (a copy of which certificate
shall be sent by such Issuing Lender or such Participant to the Administrative
Agent), the Borrower agrees, subject to the provisions of Section 2.11(b) (to
the extent applicable), to pay to such Issuing Lender or such Participant such
additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital.  Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable to it
pursuant to this Section 3.06, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to the Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant.  The certificate required to be delivered pursuant to this Section
3.06 shall, absent manifest error, be final and conclusive and binding on the
Borrower.
 
 
46

--------------------------------------------------------------------------------

 
 
3.07. Resignation or Removal of an Issuing Lender
 
Any Issuing Lender may resign at any time by giving 30 days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower, and may be
removed at any time by the Borrower by notice to such Issuing Lender, the
Administrative Agent and the Lenders.  Upon the acceptance of any appointment as
an Issuing Lender hereunder by a Lender that shall agree to serve as a successor
Issuing Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of such retiring Issuing Lender. At the time
such removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Sections 4.01(b), (c) and (d). The
acceptance of any appointment as an Issuing Lender hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrower and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of such previous Issuing Lender under this
Agreement and the other Credit Documents and (ii) references herein and in the
other Credit Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation or
removal of an Issuing Lender hereunder, the retiring Issuing Lender shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Lender under this Agreement and the other Credit Documents with respect
to Letters of Credit issued by it prior to such resignation or removal, but
shall not be required to issue additional Letters of Credit.
 
3.08. Additional Issuing Lenders
 
The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender, designate one or more additional Lenders to act as an
“Issuing Lender” under the terms of this Agreement, subject to reporting
requirements reasonably satisfactory to the Administrative Agent with respect to
issuances, amendments, extensions and terminations of Letters of Credit by such
additional issuing lender. Any Lender designated as an issuing lender pursuant
to this Section 3.08 shall be deemed to be an “Issuing Lender” (in addition to
being a Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Lender and such Lender.
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 4. Commitment Commission; Fees; Reductions of Commitment
 
4.01. Fees
 
(a)   The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting RL Lender a commitment commission (the “Commitment
Commission”) for the period from and including the Effective Date to and
including the Revolving Loan Maturity Date (or such earlier date on which the
Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to 0.75% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time.  Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.
 
(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit.  Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.
 
(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 0.125% on the daily Stated Amount of such
Letter of Credit.  Accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.
 
(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.
 
(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower or any of its Restricted
Subsidiaries and the Administrative Agent.
 
(f) At the time of (I) any voluntary prepayment of principal of Term Loans by
the Borrower pursuant to Section 5.01 made prior to the fourth anniversary of
the Initial Borrowing Date with the Net Cash Proceeds of any incurrence or
issuance of any Indebtedness, Disqualified Preferred Stock or Designated
Preferred Stock, as applicable, (II) any repayment or prepayment of principal of
Term Loans arising as a result of, or in connection with, a Change of Control
and made prior to the fourth anniversary of the Initial Borrowing Date, (III)
any mandatory repayment of principal of Term Loans pursuant to Section 5.02(d)
made prior to the fourth anniversary of the Initial Borrowing Date (including as
a result of a refinancing in full of the Term Loans) and (IV) the effectiveness
of any Repricing Transaction that is consummated prior to the fourth anniversary
of the Effective Date, the Borrower agrees to pay to the Administrative Agent,
for the ratable account of each Lender with Term Loans that are prepaid, repaid,
converted or subject to a pricing reduction, as applicable, in connection with
such prepayment, repayment or Repricing Transaction (including each Lender that
withholds its consent to such Repricing Transaction and is replaced as a
Replaced Lender under Section 2.13), a fee in an amount equal to the Applicable
Soft Call Percentage then in effect of (x) in the case of a prepayment or
repayment of principal of Term Loans, the aggregate principal amount of such
prepayment or repayment, (y) in the case of a Repricing Transaction described in
clause (a) of the definition thereof, the aggregate principal amount of all Term
Loans prepaid (or converted) in connection with such Repricing Transaction and
(z) in the case of a Repricing Transaction described in clause (b) of the
definition thereof, the aggregate principal amount of all Term Loans outstanding
on such date that are subject to an effective pricing reduction pursuant to such
Repricing Transaction.  Such fees shall be earned, due and payable upon the date
of such prepayment, repayment or the effectiveness of such Repricing
Transaction, as the case may be.
 
 
48

--------------------------------------------------------------------------------

 
 
4.02. Voluntary Termination of Unutilized Revolving Loan Commitments
 
(a)  Upon not less than three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $500,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that (i) if the Blocked Revolving Loan Commitment exceeds zero at any
time, any reduction to the Total Unutilized Revolving Loan Commitment shall in
no case be in an amount which would cause the Blocked Revolving Loan Commitment
to exceed the Total Unutilized Revolving Loan Commitment (immediately after
giving effect to such reduction) and (ii) each such reduction shall apply
proportionately to permanently reduce the Revolving Loan Commitment of each RL
Lender.
 
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), to terminate the entire Revolving Loan Commitment of such Lender, so
long as all Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11(a) but excluding the payment of amounts owing in respect of Loans
of any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination (at which time Schedule 1.01A shall be deemed modified to
reflect such changed amounts) and such Lender’s RL Percentage of all outstanding
Letters of Credit is cash collateralized in a manner satisfactory to the
Administrative Agent and the respective Issuing Lenders, and at such time,
unless the respective Lender continues to have outstanding Term Loans hereunder,
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall expressly survive as to such repaid Lender.
 
4.03. Mandatory Reduction of Commitments
 
(a)  The Total Commitment (and the Commitment of each Lender) shall terminate in
its entirety at 5:00 p.m. (New York City time) on March 31, 2011, unless the
Initial Borrowing Date has occurred on or prior to such date.
 
(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Term Loan Commitment (and the Term Loan Commitment of
each Lender) shall terminate in its entirety on the Initial Borrowing Date
(after giving effect to the incurrence of Term Loans on such date).
 
(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall terminate in its
entirety on the Revolving Loan Maturity Date.
 
(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall be permanently reduced
from time to time to the extent required by Section 5.02(h).
 
(e) Unless the Majority Lenders with Revolving Loan Commitments (and/or
Revolving Obligations, as applicable) otherwise agree, if any Specified Default
exists at the time any mandatory prepayment of Term Loans is otherwise required
to be made pursuant to Section 5.02, then the Total Revolving Loan Commitment
shall be permanently reduced by the amount of the mandatory prepayment of Term
Loans otherwise required to be applied to the prepayment of Term Loans pursuant
to Section 5.02 in the absence of Section 5.02(l) and this Section 4.03(e).
 
(f) Each reduction to, or termination of, the Total Revolving Loan Commitment
pursuant to this Section 4.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender with
a Revolving Loan Commitment.
 
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 5. Prepayments; Payments; Taxes
 
5.01. Voluntary Prepayments
 
(a) Subject to the provisions of Section 5.02(l), the Borrower shall have the
right to prepay the Loans, without premium or penalty (except as, and to the
extent, provided in Section 4.01(f)), in whole or in part at any time and from
time to time on the following terms and conditions:  (i) the Borrower shall give
the Administrative Agent prior to 1:00 P.M. (New York City time) at the Notice
Office (x) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
(or same day notice in the case of a prepayment of Swingline Loans) and (y) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay LIBOR Loans, which notice (in each
case) shall specify whether Term Loans, Revolving Loans or Swingline Loans shall
be prepaid, the amount of such prepayment and the Types of Loans to be prepaid
and, in the case of LIBOR Loans, the specific Borrowing or Borrowings pursuant
to which such LIBOR Loans were made, and which notice the Administrative Agent
shall, except in the case of a prepayment of Swingline Loans, promptly transmit
to each of the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant
to this Section 5.01(a) shall be in an aggregate principal amount of at least
$1,000,000 and integral multiples of $1,000,000 (or such lesser amount as is
acceptable to the Administrative Agent in any given case), (y) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $500,000 (or such lesser amount as is
acceptable to the Administrative Agent) and (z) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $100,000 (or such lesser amount as is acceptable to
the Administrative Agent in any given case), provided that if any partial
prepayment of LIBOR Loans made pursuant to any Borrowing shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of LIBOR Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among the Loans comprising such Borrowing, provided that at the Borrower’s
election in connection with any prepayment of Revolving Loans pursuant to this
Section 5.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan of a Defaulting Lender;
(iv) each voluntary prepayment of Term Loans pursuant to this Section 5.01(a)
shall reduce the then remaining Scheduled Term Loan Repayments in the order
designated in writing by the Borrower to the Administrative Agent or, in the
absence of such designation, on a pro rata basis (based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment after giving effect
to all prior reductions thereto); and (v) each prepayment of Term Loans pursuant
to this Section 5.01 made on or prior to the fourth anniversary of the Effective
Date subject to the payment of the fee described in Section 4.01(f) shall be
accompanied by the payment of the fee required by such Section.
 
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11(a)), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (or owing to such Lender with respect to each
Tranche which gave rise to the need to obtain such Lender’s individual consent)
in accordance with, and subject to the requirements of, said Section 13.12(b),
so long as (A) in the case of the repayment of Revolving Loans of any Lender
pursuant to this clause (b), (x) the Revolving Loan Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule 1.01A shall be deemed modified to reflect the changed
Revolving Loan Commitments) and (y) such Lender’s RL Percentage of all
outstanding Letters of Credit is cash collateralized in a manner reasonably
satisfactory to the Administrative Agent and the respective Issuing Lenders and
(B) the consents, if any, required by Section 13.12(b) in connection with the
repayment pursuant to this clause (b) shall have been obtained.  Each prepayment
of Term Loans pursuant to this Section 5.01(b) shall reduce the then remaining
Scheduled Term Loan Repayments on a pro rata basis (based upon the then
remaining principal amount of each such Scheduled Term Loan Repayment after
giving effect to all prior reductions thereto).
 
5.02. Mandatory Repayments
 
(a)   If on any date the sum of (I) the aggregate outstanding principal amount
of all Revolving Loans (after giving effect to all other repayments thereof on
such date), (II) the aggregate outstanding principal amount of all Swingline
Loans (after giving effect to all other repayments thereof on such date) and
(III) the aggregate amount of all Letter of Credit Outstandings exceeds the
Total Available Revolving Loan Commitment at such time, then the Borrower shall
prepay, without premium or penalty (subject, however, to Section 2.10), on the
first Business Day after such date the principal of outstanding Swingline Loans
and, after all Swingline Loans have been repaid in full or if no Swingline Loans
are outstanding, Revolving Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Swingline Loans and Revolving
Loans, the aggregate amount of the Letter of Credit Outstandings exceeds the
Total Available Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all Obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent.
 
 
50

--------------------------------------------------------------------------------

 
 
(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
(x) on each Quarterly Payment Date, beginning with the Quarterly Payment Date
occurring in June, 2011 and ending with the Quarterly Payment Date occurring in
December, 2015, the Borrower shall be required to repay a principal amount of
Term Loans, to the extent then outstanding, equal to ¼ of 1% of the aggregate
initial principal amount of all Term Loans incurred by the Borrower pursuant to
Section 2.01(a) on the Initial Borrowing Date and (y) on the Term Loan Maturity
Date, the Borrower shall be required to repay in full the entire principal
amount of the Term Loans then outstanding (each Quarterly Payment Date described
above and the Term Loan Maturity Date, a “Scheduled Term Loan Repayment Date”
and with each such repayment pursuant to this Section 5.02(b), as the same may
be reduced as provided in Section 5.01(a), 5.01(b) or 5.02(h), a “Scheduled Term
Loan Repayment”).
 
(c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, within five Business Days after ROCH receives (or
is required to receive) a cash distribution from TV One pursuant to Section
9.15(c) representing Net Sale Proceeds from any TV One Disposition of the type
described in clause (ii) of the definition thereof, an amount equal to the
amount of such distribution (or required distribution) shall be applied (subject
to Section 5.02(l) below) as a mandatory repayment and/or commitment reduction
in accordance with the requirements of Sections 5.02(h), (i) and (m); provided,
however, that such cash distribution shall not be required to be so applied on
such date so long as (A) no Event of Default then exists, (B) such cash
distribution constitutes a “Designated TV One Disposition Distribution” and (C)
such cash distribution shall be used to (x) purchase assets (other than
inventory and working capital) used or to be used in a Permitted Business owned
by the Borrower or a Restricted Subsidiary or (y) make an Investment permitted
pursuant to Section 10.05(xvi), in each case within 364 days following the date
on which ROCH receives (or is required to receive) such distribution; and
provided further, that if all or any portion of such cash distribution not
required to be so applied as provided above in this Section 5.02(c) are not so
reinvested within such 364-day period (or such earlier date, if any, as the
Borrower or the relevant Restricted Subsidiary determines not to reinvest such
cash distribution as set forth above), such remaining portion shall be applied
(subject to Section 5.02(l) below) on the last day of such period (or such
earlier date, as the case may be) as provided in this Section 5.02(c) without
regard to the preceding proviso.
 
(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, within five Business Days after each date on or
after the Initial Borrowing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any issuance or
incurrence by the Borrower or any of its Restricted Subsidiaries of Indebtedness
(other than Indebtedness permitted to be incurred pursuant to Section 10.04),
Disqualified Preferred Stock  or Designated Preferred Stock (other than
Disqualified Preferred Stock or Designated Preferred Stock permitted to be
issued pursuant to Section 10.11(c)), an amount equal to 100% of the Net Cash
Proceeds of the respective issuance or incurrence of Indebtedness, Disqualified
Preferred Stock or Designated Preferred Stock shall be applied (subject to
Section 5.02(l) below) on such date as a mandatory repayment and/or commitment
reduction in accordance with the requirements of Sections 5.02(h), (i) and (m).
 
(e) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, within five Business Days after each date on or
after the Initial Borrowing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any proceeds in the form of cash or Cash
Equivalents from any Asset Sale (including any Subject Affiliate Transfer, but
excluding (1) sales of assets pursuant to Sections 10.02(ii), (v), (vi), (vii),
(viii), (ix), (x), (xii), (xiv), (xvii), (xviii), and (xix), (2) Designated
Sales permitted to be consummated pursuant to Section 10.02(xx) and (3) any
other sale, transfer or disposition (for such purpose, treating any series of
related sales, transfers, or dispositions as a single such transaction) that
involves properties or assets having a Fair Market Value of less than
$1,000,000), an amount equal to 100% of the Net Sale Proceeds therefrom shall be
applied (subject to Section 5.02(l) below) on such date as a mandatory repayment
and/or commitment reduction in accordance with the requirements of Sections
5.02(h), (i) and (m); provided, however, that such Net Sale Proceeds shall not
be required to be so applied on such date so long as no Event of Default then
exists and such Net Sale Proceeds shall be used to purchase assets (other than
inventory and working capital) used or to be used in a Permitted Business owned
by the Borrower or a Restricted Subsidiary, in each case within 364 days
following the date of such Asset Sale; and provided further, that if all or any
portion of such Net Sale Proceeds not required to be so applied as provided
above in this Section 5.02(e) are not so reinvested within such 364-day period
(or such earlier date, if any, as the Borrower or the relevant Restricted
Subsidiary determines not to reinvest the Net Sale Proceeds from such Asset Sale
as set forth above), such remaining portion shall be applied (subject to Section
5.02(l) below) on the last day of such period (or such earlier date, as the case
may be) as provided above in this Section 5.02(e) without regard to the
preceding proviso.
 
(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each Excess Cash Flow Payment Date, an amount
equal to the Applicable Excess Cash Flow Percentage of the Excess Cash Flow for
the related Excess Cash Flow Payment Period shall be applied (subject to Section
5.02(l) below) as a mandatory repayment and/or commitment reduction in
accordance with the requirements of Sections 5.02(h), (i) and (m); provided that
repayments of principal of Loans made as a voluntary prepayment pursuant to
Section 5.01 with internally generated funds (but in the case of a voluntary
prepayment of Revolving Loans or Swingline Loans, only to the extent accompanied
by a voluntary reduction to the Total Revolving Loan Commitment in an amount
equal to such prepayment) during the applicable Excess Cash Flow Payment Period
shall reduce on a dollar-for-dollar basis  the amount of such mandatory
repayment and/or commitment reduction otherwise required on the applicable
Excess Cash Flow Payment Date pursuant to this Section 5.02(f).
 
 
51

--------------------------------------------------------------------------------

 
 
(g) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, within five Business Days after each date on or
after the Initial Borrowing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any Recovery Event
(other than Recovery Events where the Net Cash Proceeds therefrom do not exceed
$5,000,000 in the aggregate in any Fiscal Year), an amount equal to 100% of the
Net Cash Proceeds from such Recovery Event shall be applied (subject to Section
5.02(l) below) on such date as a mandatory repayment and/or commitment reduction
in accordance with the requirements of Sections 5.02(h), (i) and (m); provided,
however, that such Net Cash Proceeds shall not be required to be so applied on
such date so long as no Event of Default then exists and the Borrower has
delivered a certificate to the Administrative Agent on such date stating that
such Net Cash Proceeds shall be used to replace or restore any properties or
assets in respect of which such Net Cash Proceeds were paid within 364 days
following the date of the receipt of such Net Cash Proceeds, and provided
further, that if all or any portion of such Net Cash Proceeds not required to be
so applied pursuant to the preceding proviso are not so used within 364 days
after the date of the receipt of such Net Cash Proceeds (or such earlier date,
if any, as the Borrower or the relevant Restricted Subsidiary determines not to
reinvest the Net Cash Proceeds relating to such Recovery Event as set forth
above), such remaining portion shall be applied (subject to Section 5.02(l)
below) on the last day of such period (or such earlier date, as the case may be)
as provided above in this Section 5.02(g) without regard to the immediately
preceding proviso.
 
(h) Each amount required to be applied pursuant to Sections 5.02(c), (d), (e),
(f), (g) and (k) in accordance with this Section 5.02(h) shall be applied
(subject to Sections 5.02(l) and (m) below) (i) first, to repay the outstanding
principal amount of Term Loans, and (ii) second, after repayment in full of all
outstanding Term Loans, to the extent in excess of the amounts required to be
applied pursuant to the preceding clause (i), to reduce the Total Revolving Loan
Commitment in the manner provided in Section 4.03(d) (it being understood and
agreed that (x) the amount of any reduction to the Total Revolving Loan
Commitment as provided in immediately preceding clause (ii) shall be deemed to
be an application of proceeds for purposes of this Section 5.02(h) even though
cash shall not actually be applied and (y) any cash received by the Borrower or
any of its Restricted Subsidiaries will be retained by such Person except to the
extent that such cash is otherwise required to be applied as provided in Section
5.02(a) as a result of any reduction to the Total Revolving Loan Commitment);
provided that the Total Revolving Loan Commitment shall not be reduced to an
amount less than $15,000,000 by operation of preceding clause (ii).  The amount
of each principal repayment of Term Loans made as required by Sections 5.02(c),
(d), (e), (f), (g) and (k) shall be applied to reduce the then remaining
Scheduled Term Loan Repayments on a pro rata basis (based upon the then
remaining principal amounts of the Scheduled Term Loan Repayments after giving
effect to all prior reductions thereto).
 
(i) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of LIBOR Loans, the specific Borrowing or Borrowings
of the respective Tranche pursuant to which such LIBOR Loans were made, provided
that:  (i) repayments of LIBOR Loans pursuant to this Section 5.02 may only be
made on the last day of an Interest Period applicable thereto unless all LIBOR
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all Base Rate Loans of the respective Tranche have been
paid in full; (ii) if any repayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) subject to Section 5.02(m), each repayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.
 
(j) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Loans of a respective Tranche (other than Swingline
Loans) shall be repaid in full on the respective Maturity Date for such Tranche
of Loans and (ii) outstanding Swingline Loans shall be repaid in full on the
earlier of (x) the tenth Business Day following the date of the incurrence of
such Swingline Loans and (y) the Swingline Expiry Date.
 
(k) In addition to any other mandatory prepayments pursuant to this Section
5.02, and after giving effect to any mandatory prepayment made (or required to
be made) pursuant to Section 5.02(a),  if, on any date, the sum of (I) the
aggregate outstanding principal amount of all Loans plus (II) the aggregate
amount of all Letter of Credit Outstandings plus (III) for so long as TV One is
a Designated Entity, the aggregate outstanding amount of TV One Indebtedness,
exceeds the Credit Facility Debt Cap at such time, then the Borrower shall
prepay an amount equal to such excess in accordance with the requirements of
Sections 5.02(h), (i) and (m).
 
 
52

--------------------------------------------------------------------------------

 
 
(l) Notwithstanding anything to the contrary set forth in this Agreement or any
other Credit Document, unless the Majority Lenders holding Revolving Loan
Commitments (and/or Revolving Obligations, as applicable) otherwise agree, (x)
if any RL Lender has any Individual RL Exposure or any other outstanding
Revolving Obligations and any Default or Event of Default then exists, no
voluntary prepayment of Term Loans shall be permitted pursuant to Section 5.01
and (y) if any Default or Event of Default exists at the time any mandatory
repayment of Terms Loans is otherwise required to be made pursuant to this
Section 5.02, then (i) Swingline Loans, and if no Swingline Loans are or remain
outstanding, Revolving Loans, and if no Swingline Loans or Revolving Loans are
or remain outstanding, Letter of Credit Outstandings, shall first be repaid or
cash collateralized on terms reasonably satisfactory to the Administrative
Agent, as applicable, in the amount otherwise required to be applied to the
repayment of Term Loans pursuant to Section 5.02 in the absence of this Section
5.02(l), (ii) if (and only if) a Specified Default has occurred and is
continuing, the Total Revolving Loan Commitment shall be reduced as provided in
Section 4.03(e) by the amount of the mandatory repayment of Term Loans otherwise
required to be applied to the repayment of Term Loans pursuant to Section 5.02
in the absence of this Section 5.02(l) and (iii) after application pursuant to
preceding clause (i), any excess portion of such mandatory repayment of Term
Loans not so applied shall be applied to the repayment of Term Loans as
otherwise required by Section 5.02 in the absence of this Section 5.02(l).  If
any Lender collects or receives any amounts received on account of the
Obligations to which it is not entitled as a result of the application of this
Section 5.02(l), such Lender shall hold the same in trust for the Secured
Creditors and shall forthwith deliver the same to the Administrative Agent
and/or the Collateral Agent, for the account of the applicable Secured
Creditors, to be applied in accordance with this Section 5.02(l) or, if then
applicable, Section 13.06(d).  Without limiting the generality of the foregoing,
this Section 5.02(l) is intended to constitute and shall be deemed to constitute
a “subordination agreement” within the meaning of Section 510(a) of the
Bankruptcy Code and is intended to be and shall be interpreted to be enforceable
to the maximum extent permitted pursuant to applicable non-bankruptcy law.
 
(m) The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to Section
5.02(c), (d), (e), (f) or (g) at least three (3) Business Days prior to the date
of such repayment.  Each such notice shall specify the date of such repayment
and provide a reasonably detailed calculation of the amount of such
repayment.  The Administrative Agent will promptly notify each Lender holding
Term Loans of the contents of the Borrower’s repayment notice and of such
Lender’s pro rata share of any repayment.  Each such Lender may reject all or a
portion of its pro rata share of any mandatory repayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to Sections
5.02(c), (d), (e), (f) or (g) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 P.M.
(New York City time) on the Business Day after the date of such Lender’s receipt
of notice from the Administrative Agent regarding such repayment.  Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender.  If a Lender
fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans to which such Lender is otherwise entitled.  Any Declined Proceeds shall
be retained by the Borrower.
 
5.03. Method and Place of Payment
 
Except as otherwise specifically provided herein, all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 1:00 P.M. (New
York City time) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office.  Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
 
 
53

--------------------------------------------------------------------------------

 
 
5.04. Net Payments
 
(a)  All payments made by the Borrower hereunder and under any Note will be made
without setoff, counterclaim or other defense.  Except as provided in Section
5.04(b), all such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding any Excluded Taxes, and all
interest, penalties or similar liabilities with respect to such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees, subject to the provisions of Section
2.11(b) (to the extent applicable), to reimburse each Lender, within 15 Business
Days of receipt of the written request of such Lender, including documentation
reasonably supporting such request, for such Taxes as are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence.  The Borrower
will furnish to the Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts or other documentation reasonably evidencing such payment by such
Borrower.  The Borrower agrees, subject to the provisions of Section 2.11(b) (to
the extent applicable), to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.
 
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) for U.S. federal income
tax purposes agrees to deliver to the Borrower and the Administrative Agent on
or prior to the Effective Date or, in the case of a Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, as applicable, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8IMY (together with any applicable underlying forms) or Form W-8BEN (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) in the case of a
Foreign Lender claiming exemption from or reduction in U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) certifying to such
Lender’s entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note, a certificate substantially in the form of Exhibit
D (any such certificate, a “Section 5.04(b)(ii) Certificate”) representing that
such Foreign Lender (1) is not a bank for purposes of Section 881(c)(3)(A) of
the Code, (2) is not a 10 percent shareholder (within the meaning of Section
881(c)(3)(B) of the Code) of the Borrower or any of its Subsidiaries, and (3) is
not a controlled foreign corporation related to the Borrower or any of its
Subsidiaries (within the meaning of Section 881(c)(3)(C) of the Code).  In
addition, each Foreign Lender shall, in the case of any payment made after
December 31, 2012 in respect of any Loan that was not treated as outstanding for
purposes of FATCA on March 18, 2012, provide any forms, documentation, or other
information as shall be prescribed by the IRS to demonstrate that the relevant
Lender has complied with the applicable reporting requirements of FATCA, so that
such payments made to such Lender hereunder would not be subject to U.S. federal
withholding taxes imposed by FATCA.  In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances renders any of the previous certifications obsolete or inaccurate
in any material respect, such Lender will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8IMY, Form W-8BEN (with respect to
the benefits of any income tax treaty), or Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 5.04(b)(ii) Certificate, as the case
may be, and such other forms as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments under this Agreement and
any Note, or such Lender shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b).  Notwithstanding anything to the
contrary contained in Section 5.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, Fees or other amounts payable
hereunder for the account of any Foreign Lender for U.S. federal income tax
purposes to the extent that such Lender has not provided to the Borrower U.S.
Internal Revenue Service Forms that establish a complete exemption from such
deduction or withholding and (y) the Borrower shall not be obligated pursuant to
Section 5.04(a) to gross-up payments to be made to a Lender in respect of income
or similar taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms and other
documentation required to be provided to the Borrower pursuant to this Section
5.04(b) that establish a complete exemption from such deduction or withholding
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms and other documentation do not
establish a complete exemption from withholding of such taxes.  Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 5.04 and except as set forth in Section 13.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 5.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.
 
 
54

--------------------------------------------------------------------------------

 
 
(c) Each Lender that is a United States person as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) for U.S. federal income tax
purposes agrees to deliver to the Borrower and the Administrative Agent on or
prior to the Effective Date or, in the case of a U.S. Lender that is an assignee
or transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the respective U.S. Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such U.S. Lender, as applicable, two original accurate
and duly completed United States Internal Revenue Service Forms W-9 certifying
as to such U.S. Lender’s entitlement to full exemption from United States backup
withholding tax, or any successor forms.
 
(d) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 5.04, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 5.04 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
 
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.
 
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction (or waiver by the parties hereto) of the following
conditions:
 
6.01. Effective Date; Notes
 
On or prior to the Initial Borrowing Date, (i) the Effective Date shall have
occurred as provided in Section 13.10 and (ii) there shall have been delivered
to the Administrative Agent for the account of each of the Lenders that has
requested the same the appropriate Term Note and/or Revolving Note executed by
the Borrower and, if requested by the Swingline Lender, the Swingline Note
executed by the Borrower, in each case in the amount, maturity and as otherwise
provided herein.
 
6.02. Officer’s Certificate
 
.  On the Initial Borrowing Date, the Administrative Agent shall have received a
certificate, dated the Initial Borrowing Date and signed on behalf of the
Borrower by an Authorized Officer of the Borrower, certifying on behalf of the
Borrower that all of the conditions in Sections 6.06 through 6.09, inclusive,
6.14, 6.16 and 7.01 have been satisfied on such date.
 
6.03. Opinions of Counsel
 
        On the Initial Borrowing Date, the Administrative Agent shall have
received (i) from Kirkland & Ellis LLP, special counsel to the Credit Parties,
an opinion in the form set forth in Exhibit E-1, addressed to the Administrative
Agent, the Collateral Agent and each of the Lenders and dated the Initial
Borrowing Date, (ii) from Wiley Rein LLP, regulatory counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date in the form set
forth in Exhibit E-2, and (iii) subject to Section 13.19, from local counsel in
each state in which a Mortgaged Property is located, an opinion in form and
substance reasonably satisfactory to the Collateral Agent addressed to the
Collateral Agent in its capacity as such, and each of the Lenders, dated the
Initial Borrowing Date and covering such matters incident to the transactions
contemplated herein as the Collateral Agent may reasonably request including but
not limited to the enforceability of each Mortgage.
 
6.04. Company Documents; Proceedings; etc.
 
  (a)  On the Initial Borrowing Date, the Administrative Agent shall have
received a certificate from each Credit Party, dated the Initial Borrowing Date,
signed by an Authorized Officer of such Credit Party or, to the extent
applicable, such Credit Party’s member or manager, and attested to by the
Secretary or any Assistant Secretary of such Credit Party or, to the extent
applicable, such Credit Party’s member or manager, substantially in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
or articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.
 
(b) On the Initial Borrowing Date, the Administrative Agent shall have received
good standing certificates in the jurisdiction of organization and bring-down
telegrams or facsimiles, if any, for the Credit Parties which the Administrative
Agent reasonably may have requested, certified by proper Governmental
Authorities.
 
6.05. Ratings
 
.  The Borrower shall have obtained (i) public ratings (of any level) for the
Loans under this Agreement and (ii) a public corporate rating and public
corporate family rating, as applicable (of any level), in each case from S&P and
Moody’s, which ratings shall remain in full force and effect on the Closing
Date.
 
6.06. Exchange Note Documents, etc.
 
  On the Initial Borrowing Date, (x) the Administrative Agent shall have
received true and correct copies of all Exchange Notes, the Exchange Notes
Indenture (and all schedules and exhibits attached thereto), the Permitted TV
One Notes, the Permitted TV One Notes Indenture (and all schedules and exhibits
attached thereto), and the TV One LLC Agreement certified as such by an
Authorized Officer of the Borrower and (y) all such documents shall be in full
force and effect.
 
 
56

--------------------------------------------------------------------------------

 
 
6.07. Consummation of the Refinancing
 
.  (a)  On the Initial Borrowing Date and concurrently with the incurrence of
Loans on such date, all Indebtedness of the Borrower and its Restricted
Subsidiaries under the Existing Credit Agreement shall have been repaid in full
(other than contingent indemnification obligations not then due and payable),
together with all fees and other amounts owing thereon, all commitments under
the Existing Credit Agreement shall have been terminated and all letters of
credit issued pursuant to the Existing Credit Agreement shall have been
terminated (other than the Existing Letters of Credit, which shall be
back-stopped by a Letter of Credit issued hereunder on the Initial Borrowing
Date).
 
(b) On the Initial Borrowing Date and concurrently with the incurrence of Loans
on such date, all security interests in respect of, and Liens securing, the
Indebtedness under the Existing Credit Agreement created pursuant to the
security documentation relating to the Existing Credit Agreement shall have been
terminated and released, and the Administrative Agent shall have received all
such releases as may have been reasonably requested by the Administrative Agent,
which releases shall be in form and substance reasonably satisfactory to the
Administrative Agent.  Without limiting the foregoing, there shall have been
delivered to the Administrative Agent (x) proper termination statements (Form
UCC-3 or the appropriate equivalent) for filing under the UCC or equivalent
statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent) was
filed with respect to the Borrower or any of its Restricted Subsidiaries in
connection with the security interests created with respect to the Existing
Credit Agreement, (y) terminations of any security interest in, or Lien on, any
patents, trademarks or copyrights of the Borrower or any of its Restricted
Subsidiaries on which filings have been made and (z) subject to Section 13.19,
terminations of all mortgages, leasehold mortgages, hypothecs and deeds of trust
created with respect to property of the Borrower or any of its Restricted
Subsidiaries, in each case, to secure the obligations under the Existing Credit
Agreement, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.
 
(c) On the Initial Borrowing Date and after giving effect to the consummation of
the Transaction, the Borrower and its Restricted Subsidiaries shall have no
outstanding Preferred Equity or Indebtedness, except for Indebtedness pursuant
to or in respect of (i) the Credit Documents, (ii) the Existing 2013 Notes
Documents, (iii) the Exchange Notes Documents, (iv) Intercompany Debt and (v)
certain other Indebtedness existing on the Effective Date as listed on Schedule
8.20 (with the Indebtedness described in this subclause (v) being herein called
the “Scheduled Existing Indebtedness”).
 
(d) The Administrative Agent shall have received Refinancing Documents in form
and substance reasonably satisfactory to it required to satisfy the conditions
described in Sections 6.07(a) and (b).
 
6.08. Adverse Change, Approvals
 
        (a)  Since December 31, 2010, nothing shall have occurred (and neither
the Administrative Agent nor any Lender shall have become aware of any facts or
conditions not previously known)  which, either individually or in the
aggregate, has had, or could reasonably be expected to have, (i) a Material
Adverse Effect or (ii) a material adverse effect on the Transaction.
 
(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the authorization, execution, delivery and
performance of the Credit Documents and the granting of Liens under the Credit
Documents shall have been obtained and remain in effect (except for filings
which are necessary to perfect the security interests on assets acquired after
the Effective Date).
 
6.09. Litigation
 
                                On the Initial Borrowing Date, there shall be no
actions, suits or proceedings pending or, to the knowledge of the Borrower
threatened with respect to the Transaction, this Agreement or any other Credit
Document.
 
6.10. Subsidiaries Guaranty
 
(a) .  On the Initial Borrowing Date, each Subsidiary Guarantor shall have duly
authorized, executed and delivered the Subsidiaries Guaranty in the form of
Exhibit G (as amended, restated, modified and/or supplemented from time to time,
the “Subsidiaries Guaranty”).
 
6.11. Pledge Agreement
 
                               On the Initial Borrowing Date, each Credit Party
shall have duly authorized, executed and delivered the Pledge Agreement in the
form of Exhibit H (as amended, modified, restated and/or supplemented from time
to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral, if any,
referred to therein and then owned by such Credit Party, (x) endorsed in blank
in the case of promissory notes constituting Pledge Agreement Collateral and (y)
together with executed and undated endorsements for transfer in the case of
Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, advisable, to perfect in the United States the security
interests purported to be created by the Pledge Agreement have been taken.
 
 
57

--------------------------------------------------------------------------------

 
 
6.12. Security Agreement
 
On the Initial Borrowing Date, each Credit Party shall have duly authorized,
executed and delivered the Security Agreement in the form of Exhibit I (as
amended, modified, restated and/or supplemented from time to time, the “Security
Agreement”) covering all of such Credit Party’s Security Agreement Collateral,
together with:
 
(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary or, in the reasonable opinion of the Collateral Agent,
advisable, to perfect the security interests purported to be created by the
Security Agreement (if and to the extent such security interests can be
perfected by such financing statements);
 
(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Restricted Subsidiaries as
debtor and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any of its Restricted Subsidiaries as debtor (none of which shall cover any
of the Collateral except (x) to the extent evidencing Permitted Liens or (y)
those in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3);
 
(iii) evidence of the authorization of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable, to perfect the security
interests intended to be created by the Security Agreement in the United States;
and
 
(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, advisable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken.
 
6.13. Mortgage; Title Insurance; Survey; etc.
 
  On the Initial Borrowing Date, the Collateral Agent shall have received
(subject to Section 13.19) with respect to each Mortgaged Property listed on
Schedule 6.13 hereto:
 
(i) fully executed counterparts of Mortgages and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC Fixture Filings shall cover each Real Property owned by
the Borrower or any of its Restricted Subsidiaries and designated as a
“Mortgaged Property” on Schedule 6.13 hereto, together with evidence that
counterparts of such Mortgages and UCC Fixture Filings have been delivered to
the title insurance company insuring the Lien of such Mortgage for recording;
 
(ii) a Mortgage Policy (which, if reasonably satisfactory to the Collateral
Agent, may be in the form of a mark-up of a pro forma Mortgage Policy which is
reasonably satisfactory to the Collateral Agent subsequently to be followed by a
mortgage policy) relating to each Mortgage of the Mortgaged Property referred to
above, issued by a title insurer reasonably satisfactory to the Collateral Agent
(the “Title Company”), in an insured amount satisfactory to the Collateral Agent
and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Encumbrances, with each such Mortgage Policy (1) to be in form and
substance reasonably satisfactory to the Collateral Agent, (2) to include, to
the extent available in the applicable jurisdiction, supplemental endorsements
(including, without limitation, endorsements relating to future advances under
this Agreement and the Loans, usury, first loss, last dollar, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage recording tax, if applicable, and
so-called comprehensive coverage over covenants and restrictions and for any
other matters that the Collateral Agent in its discretion may reasonably
request), (3) to not include the “standard” title exceptions, a survey
exception, any exception(s) for mechanic’s liens (other than any lien which may
constitute a Permitted Encumbrance), and (4) to provide for affirmative
insurance and such reinsurance as the Collateral Agent in its discretion may
reasonably request;
 
(iii) to induce the title company to issue the Mortgage Policies referred to in
subsection (ii) above, evidence of the delivery of such affidavits,
certificates, information and instruments of indemnification (including, without
limitation, a so-called “gap” indemnification) as shall be reasonably required
by the Title Company, together with evidence of payment by the Borrower of all
Mortgage Policy premiums, search and examination charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of such
Mortgages and issuance of such Mortgage Policies, which evidence may be in the
form of an electronic mail transmission from a representative of the Title
Company that all documents and funds necessary in order to issue the Mortgage
Policy have been received in escrow by the Title Company);
 
(iv) a survey of each Mortgaged Property (and all improvements thereon)
(1) prepared by a surveyor or engineer licensed to perform surveys in the state
where such Mortgaged Property is located, (2) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date or preparation of such survey, and (3)
sufficient for the title company to remove all standard survey exceptions from
the Mortgage Policy relating to such Mortgaged Property and issue the
endorsements required pursuant to the provisions of Section 6.13(ii) above; and
 
 
58

--------------------------------------------------------------------------------

 
 
(v) flood certificates covering each Mortgaged Property in form and setting from
substance acceptable to the Administrative Agent, certified to the Collateral
Agent in its capacity as such and whether or not each such Mortgaged Property is
located in a flood hazard area, as determined by designation of each such
Mortgaged Property in a specified flood hazard zone by reference to the
applicable FEMA map.
 
6.14. Financial Statements; Projections
 
On or prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements and the
Projections referred to in Sections 8.05(a) and (d).
 
6.15. Solvency Certificate; Insurance Certificates, etc.
 
  On the Initial Borrowing Date, the Administrative Agent shall have received:
 
(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit J hereto; and
 
(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Borrower and its Restricted Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee.
 
6.16. Fees, etc.
 
  (a) The Borrower agrees to pay to (i) each Lender with a Term Loan Commitment
on the Initial Borrowing Date an initial yield payment equal to 2.00% of its
Term Loan Commitment in effect on such date (immediately before giving effect to
the termination thereof pursuant to Section 4.03(b)) and (ii) each RL Lender an
initial yield payment equal to 1.00% of its Revolving Loan Commitment as in
effect on the Initial Borrowing Date, in each case, with such payment to be
earned by, and due and payable to, each such Lender on the Initial Borrowing
Date.  The parties hereto acknowledge that for tax purposes only the initial
yield payment shall be treated as a payment described in Treas. Reg. Section
1.1273-2(g)(2).
 
(b) On the Initial Borrowing Date, the Borrower shall have paid to the
Administrative Agent (and its relevant affiliates) and each Lender all invoiced
reasonable out-of-pocket costs, fees and expenses (including, without
limitation, legal fees and expenses of one primary counsel, one local counsel in
each relevant jurisdiction and one regulatory counsel) and other compensation
contemplated hereby payable to the Administrative Agent or such Lender to the
extent then earned, due and payable.
 
6.17. PATRIOT Act
 
The Lenders shall have received all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act
to the extent requested at least 10 days prior to the Effective Date.
 
In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and (y)
in determining whether any Lender is aware of any fact, condition or event that
has occurred and which would reasonably be expected to have a Material Adverse
Effect or a material adverse effect of the type described in Section 6.08, each
Lender which has not notified the Administrative Agent in writing prior to the
occurrence of the Initial Borrowing Date of such fact, condition or event shall
be deemed not to be aware of any such fact, condition or event on the Initial
Borrowing Date.
 
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 7. Conditions Precedent to All Credit Events
 
The obligation of each Lender to make Loans (including Loans made on the Initial
Borrowing Date), and the obligation of each Issuing Lender to issue Letters of
Credit (including Letters of Credit issued on the Initial Borrowing Date), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction or waiver in accordance with the requirements of
Section 13.12 of the following conditions:
 
7.01. No Default; Representations and Warranties
 
At the time of each such Credit Event and also after giving effect thereto (i)
there shall exist no Default or Event of Default and (ii) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date).
 
7.02. Notice of Borrowing; Letter of Credit Request
 
(a)  Prior to the making of each Loan (other than a Swingline Loan or a
Revolving Loan made pursuant to a Mandatory Borrowing), the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of Section
2.03(a).  Prior to the making of each Swingline Loan, the Swingline Lender shall
have received the notice referred to in Section 2.03(b)(i).
 
(b) Prior to the issuance of each Letter of Credit after the Initial Borrowing
Date, the Administrative Agent and the respective Issuing Lender shall have
received a Letter of Credit Request meeting the requirements of Section 3.03(a).
 
7.03. Incurrence of Revolving Loans
 
                                In the case of any incurrence of Revolving Loans
or Swingline Notes or the issuance of any Letter of Credit, the Borrower (i)
shall be in compliance with each of the financial covenants set forth in
Sections 10.07 and 10.08, calculated on a Pro Forma Basis after giving effect to
such Credit Event and any other Specified Transaction that has occurred during
or after the last day of the Calculation Period then most recently ended, and
(ii) shall have delivered calculations (in reasonable detail and certified by an
Authorized Officer of the Borrower) to the Administrative Agent demonstrating
compliance with the requirements of this Section 7.03.
 
The acceptance of the benefits of each Credit Event after the Initial Borrowing
Date shall constitute a representation and warranty by the Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in this Section 7 and applicable to such Credit Event are satisfied or waived in
accordance with the requirements of Section 13.12 as of that time.
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 8. Representations, Warranties and Agreements
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty by the Borrower that the matters specified in this
Section 8 are true and correct in all material respects on and as of the Initial
Borrowing Date and on the date of each such other Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).
 
8.01. Company Status
 
The Borrower and each of its Restricted Subsidiaries (i) is a duly organized and
validly existing Company in good standing (as applicable) under the laws of the
jurisdiction of its organization, (ii) has the Company power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage, except to the extent any failure to have such
power or authority would not reasonably be expected to have a Material Adverse
Effect and (iii) is, to the extent such concepts are applicable under the laws
of the relevant jurisdiction, duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized which,
either individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Material Adverse Effect.
 
8.02. Power and Authority
 
Each Credit Party has the Company power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary Company action to authorize the execution,
delivery and performance by it of each of such Credit Documents.  Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
8.03. No Violation
 
Neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any material law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, except in the case of any contravention that
would not reasonably be expected, either individually or in the aggregate, to
result in a Material Adverse Effect, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Restricted Subsidiaries pursuant to the terms of (x) the Existing Notes
Indentures, (y) after the execution and delivery thereof, the Permitted
Subordinated Debt Documents, the Permitted Unsecured Debt Documents and any
Permitted Refinancing Debt Documents in respect of the Existing Notes, the
Permitted Subordinated Debt and the Permitted Unsecured Debt, in any such case
to the extent governing Indebtedness in an aggregate outstanding principal
amount equal to or greater than $5,000,000, and (z) any other indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other
agreement, contract or instrument, in each case to which any Credit Party or any
of its Restricted Subsidiaries is a party or by which it or any its property or
assets is bound or to which it may be subject, except, in the case of the
preceding subclause (z), for any contravention, breach, default and/or conflict,
that would not reasonably be expected, either individually or in the aggregate,
to result in a Material Adverse Effect, or (iii) will violate any provision of
the certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party.
 
8.04. Approvals
 
No material order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except for (x) those that have
otherwise been obtained or made on or prior to the Initial Borrowing Date and
which remain in full force and effect on the Initial Borrowing Date, (y) filings
which are necessary to release liens granted pursuant to the Existing Credit
Agreement and documentation related thereto, and (z) filings which are necessary
to perfect the security interests created (and required to be perfected) under
the Security Documents), or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Document or
(ii) the legality, validity, binding effect or enforceability of any such
Document, except that (x) certain actions which may be taken by the
Administrative Agent, the Collateral Agent or the Lenders in the exercise of
their rights and remedies under this Agreement or any other Credit Document may
require the prior consent of the FCC, and (y) copies of this Agreement and the
other Credit Documents may be required to be filed with the FCC for
informational purposes pursuant to Section 73.3613 of the FCC's rules.
 
 
61

--------------------------------------------------------------------------------

 
 
8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections
 
(a)  The audited consolidated balance sheet of the Borrower at December 31,
2008, December 31, 2009 and December 31, 2010 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Borrower for the Fiscal Years of the Borrower ended on such dates, in each case
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of the Borrower at the
date of said financial statements and the results for the respective periods
covered thereby.  All such financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
such financial statements.
 
(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans and the Existing Notes)
being incurred or assumed and Liens created by the Credit Parties in connection
therewith, (i) the sum of the fair value of the assets, at a fair valuation, of
the Borrower and its Restricted Subsidiaries (taken as a whole) will exceed
their debts, (ii) the sum of the present fair salable value of the assets of the
Borrower and its Restricted Subsidiaries (taken as a whole) will exceed their
debts, (iii) the Borrower and its Restricted Subsidiaries (taken as a whole)
have not incurred and do not intend to incur, and do not believe that they will
incur, debts beyond their ability to pay such debts as such debts mature, and
(iv) the Borrower and its Restricted Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct their businesses as currently conducted
or proposed to be conducted.  For purposes of this Section 8.05(b), “debt” means
any liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.  The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
(c) As of the Initial Borrowing Date, except as fully disclosed in the financial
statements delivered pursuant to Section 8.05(a), and except for the
Indebtedness incurred under this Agreement, the Existing 2013 Notes Documents
and the Exchange Notes Documents, there were as of the Initial Borrowing Date no
liabilities or obligations with respect to the Borrower or any of its Restricted
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Borrower and its
Restricted Subsidiaries taken as a whole.
 
(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
assumptions that the Borrower believes reasonable at the time made and at the
time such Projections were made available to the Lead Arrangers, and there are
no statements or conclusions (taken as a whole) in the Projections which are
based upon or include information known to the Borrower to be misleading in any
material respect or which fail to take into account material information known
to the Borrower regarding the matters reported therein, in each case as of the
Initial Borrowing Date.  On the Initial Borrowing Date, the Borrower believes
that the Projections are reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts or as a guarantee of performance or achievement of any particular results
and that the actual results during the period or periods covered by the
Projections may differ significantly from the projected results included in such
Projections.
 
(e) After giving effect to the Transaction, since December 31, 2010, nothing has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
8.06. Litigation
 
There are no actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened in writing (i) with respect to the Transaction or any
Credit Document or (ii) that have a reasonable likelihood of adverse
determination, and, if adversely determined, have had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
8.07. True and Complete Disclosure
 
All factual information (when furnished and taken as a whole) furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender
(including, without limitation, all information contained in the Documents) for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is, and all other such factual
information (when furnished and taken as a whole) hereafter furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (when furnished and taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 8.07, such factual information shall
not include the Projections, any proforma financial information, the budgets
referred to in Section 9.01(d) or other projections or forward looking
statements and information regarding general economic conditions.
 
 
62

--------------------------------------------------------------------------------

 
 
8.08. Use of Proceeds; Margin Regulations
 
(a)  All proceeds of the Term Loans will be used by the Borrower (i) first, to
finance the Refinancing and to pay fees and expenses incurred in connection with
the Transaction and (ii) second, after application pursuant to preceding clause
(i) on the Initial Borrowing Date, for working capital and general corporate
purposes, including capital expenditures, Permitted Acquisitions and the
Specified TV One Capital Contribution.
 
(b) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital and general corporate purposes of the Borrower and its
Restricted Subsidiaries (including, but not limited to, Capital Expenditures,
Permitted Acquisitions and other Investments permitted by Section 10.05);
provided that (x) no proceeds from Revolving Loans and Swingline Loans. may be
used on the Initial Borrowing Date for the purposes described in Section
8.08(a)(i) or (ii) (other than, for the avoidance of doubt, the issuance of any
Letter of Credit to back-stop the Existing Letters of Credit on the Initial
Borrowing Date) and (y) the proceeds of Swingline Loans shall not be used to
refinance then outstanding Swingline Loans.
 
(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  Not more than 25% of the value of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole is represented by
Margin Stock.
 
8.09. Tax Returns and Payments
 
Each of the Borrower and each of its Restricted Subsidiaries has timely filed or
caused to be timely filed (or filed for extension) with the appropriate taxing
authority all federal and other material returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, the Borrower and/or any of its Restricted
Subsidiaries.  The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries, as applicable, for the
periods covered thereby.  Each of the Borrower and each of its Subsidiaries has
paid all taxes and assessments payable by it which have become due, other than
(i) those that are being contested in good faith and adequately disclosed and
fully provided for on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP or (ii) to the extent the failure to pay
such taxes or assessments could not reasonably be expected to result in a
Material Adverse Effect.  As of the Initial Borrowing Date, there is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened in writing by
any authority regarding any taxes relating to the Borrower or any of its
Subsidiaries.  As of the Initial Borrowing Date, neither the Borrower nor any of
its Subsidiaries has entered into an agreement or waiver extending any statute
of limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.
 
 
63

--------------------------------------------------------------------------------

 
 
8.10. Compliance with ERISA
 
                                (a) Schedule 8.10 sets forth each Plan as of the
Initial Borrowing Date.  Each Plan is in compliance in form and operation with
its terms and with ERISA and the Code (including without limitation the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected to have a Material Adverse
Effect.  Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and, to the knowledge of the Borrower or
any Subsidiary of the Borrower, nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, to the knowledge of the Borrower or any Subsidiary
of the Borrower, nothing has occurred that would materially adversely affect the
issuance of a favorable determination letter or otherwise materially adversely
affect such qualification).  No ERISA Event has occurred other than as would not
individually or in the aggregate, have a Material Adverse Effect.
 
(b) There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.
 
(c) To the knowledge of the Borrower or any Subsidiary of the Borrower, no
Multiemployer Plan is insolvent or in reorganization.  None of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and if each of the Borrower,
each Subsidiary of the Borrower and each ERISA Affiliate were to withdraw in a
complete withdrawal as of the date this assurance is given or deemed given, the
aggregate withdrawal liability that would be incurred would not reasonably be
expected to result in a Material Adverse Effect.
 
(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any Subsidiary of the Borrower, which would reasonably be expected to be
asserted successfully against any Plan and, if so asserted successfully, would
reasonably be expected either singly or in the aggregate to have a Material
Adverse Effect.
 
(e) The Borrower, each Subsidiary of the Borrower and each ERISA Affiliate have
made all material contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, the terms
of such Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Plan or Multiemployer Plan save where any failure
to comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
 
(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA.  None of the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Plan subject to Section 4064(a) of ERISA to which it made contributions.  No
lien imposed under the Code or ERISA on the assets of the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate exists or is likely to arise
on account of any Plan.  None of the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA.
 
(g) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each Foreign Pension has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities, (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made, (iii)
neither the Borrower nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
 
 
64

--------------------------------------------------------------------------------

 
 
8.11. Security Documents
 
(a)  The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) security
interest in all right, title and interest of the Credit Parties in the Security
Agreement Collateral described therein, and the Collateral Agent, for the
benefit of the Secured Creditors, has (or, after the filing of UCC-1 financing
statements and the taking of such other actions as are required by the Security
Agreement, will have) a fully perfected security interest in all right, title
and interest in all of the Security Agreement Collateral described therein (if
and to the extent such Security Agreement Collateral can be perfected by the
actions required by the Security Agreement), subject to no other Liens other
than Permitted Liens.  The recordation of (x) the Grant of Security Interest in
U.S. Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademark registrations and United States patents that are part of the Security
Agreement Collateral, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Security Agreement with the United
States Copyright Office, together with filings on Form UCC-1 made pursuant to
the Security Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the United States copyright
registrations that are part of the Security Agreement Collateral.
 
(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement (if and to the extent such Pledge Agreement
Collateral can be perfected by the actions required by the Pledge Agreement),
subject to no security interests of any other Person (other than Permitted
Liens).  No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge
Agreement Collateral constituting “certificated securities” (as defined in the
UCC) under the Pledge Agreement, so long as the Collateral Agent (or designated
agent thereof) possesses or “controls” (within the meaning provided in the UCC)
such Pledge Agreement Collateral.
 
(c) Upon filing or recording, as applicable, with the appropriate recording
office, each Mortgage shall create, as security for the obligations purported to
be secured thereby, a valid and enforceable (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) perfected security interest in and mortgage lien on the
respective Mortgaged Property in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Creditors, superior and prior to the rights of all third Persons (except
that the security interest and mortgage lien created on such Mortgaged Property
may be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Encumbrances related thereto).
 
8.12. Properties
 
All material Real Property owned and leased by the Borrower or any of its
Restricted Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is correctly set forth in Schedule 6.13.  Each of the Borrower
and each of its Restricted Subsidiaries has good and marketable title to all
material Real Property owned by it (except as sold or otherwise disposed of as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens.  Each of the Borrower and each of its Restricted
Subsidiaries has a valid and indefensible leasehold interest in the material
Real Properties leased by it free and clear of all Liens other than Permitted
Liens.
 
8.13. Restricted Subsidiaries
 
On and as of the Initial Borrowing Date, the Borrower has no Restricted
Subsidiaries other than those Restricted Subsidiaries listed on Schedule
8.13.  Schedule 8.13 sets forth, as of the Initial Borrowing Date, the
percentage ownership (direct and indirect) of the Borrower in each class of
Equity Interests of each of its Restricted Subsidiaries and also identifies the
direct owner thereof.  Except as set forth on Schedule 8.13, all outstanding
shares of Equity Interests of each Restricted Subsidiary of the Borrower have
been duly and validly issued, are fully paid and non-assessable (to the extent
applicable) and have been issued free of preemptive rights.  Except as set forth
on Schedule 8.13 or, in the case of Equity Plan Unit Subsidiaries, as expressly
permitted by Section 10.11(b)(v), no Restricted Subsidiary of the Borrower has
outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.
 
8.14. Compliance with Statutes, etc.
 
Each of the Borrower and each of its Restricted Subsidiaries is in compliance
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property (including, without
limitation, applicable statutes, regulations, orders and restrictions relating
to environmental standards and controls), except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
65

--------------------------------------------------------------------------------

 
 
8.15. Investment Company Act
 
Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
8.16. Insurance
 
Schedule 8.16 sets forth a listing of all insurance maintained by the Borrower
and its Restricted Subsidiaries as of the Initial Borrowing Date, with the
amounts insured (and any deductibles) set forth therein.
 
8.17. Environmental Matters
 
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (a)  each of the Borrower and each of its
Restricted Subsidiaries is in compliance with all applicable Environmental Laws
and has obtained and is in compliance with the terms of any permits required
under such Environmental Laws; (b) there are no Environmental Claims pending, or
to the knowledge of the Borrower, threatened, against the Borrower or any of its
Restricted Subsidiaries; (c) no Lien, other than a Permitted Lien, has been
recorded, or to the knowledge of the Borrower, threatened under any
Environmental Law with respect to any Real Property currently owned by the
Borrower or any Restricted Subsidiary; (d) neither the Borrower nor any of its
Restricted  Subsidiaries has agreed to contractually assume or accept
responsibility, for any liability of any other Person under any Environmental
Law; and (e) there are no facts, circumstances, conditions or occurrences with
respect to the past or present business or operations of the Borrower or any of
its Restricted Subsidiaries, or any of their respective predecessors, or any
Real Property at any time owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that could reasonably be expected to give rise to
any Environmental Claim or any liability under any Environmental Law.  This
Section 8.17 sets forth the sole representations and warranties of the Borrower
and the Subsidiaries with respect to environmental matters.
 
8.18. Employment and Labor Relations
 
Neither the Borrower nor any of its Restricted Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.  There is (i) no unfair
labor practice complaint pending against the Borrower or any of its Restricted
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, threatened in writing against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
of its Restricted Subsidiaries or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Restricted Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Restricted Subsidiaries, (iv) no equal employment opportunity charges
or other claims of employment discrimination are pending or, to the Borrower’s
knowledge, threatened against the Borrower or any of its Restricted Subsidiaries
and (v) no wage and hour department investigation has been made of the Borrower
or any of its Restricted Subsidiaries, except (with respect to any matter
specified in clauses (i) – (iv) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.
 
8.19. Intellectual Property
 
Each of the Borrower and each of its Restricted Subsidiaries owns or has the
right to use all patents, trademarks, permits, domain names, service marks,
trade names, copyrights, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, necessary for the
present conduct of its or their business, without, to the knowledge of the
Borrower, any infringement of the intellectual property rights of others which,
or the failure to own or have which, as the case may be, would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
 
8.20. Indebtedness
 
Schedule 8.20 sets forth a list of all Indebtedness with respect to debt for
borrowed money owed by the Borrower and its Restricted Subsidiaries as of the
Initial Borrowing Date and which is to remain outstanding after giving effect to
the Transaction (excluding the Loans, the Letters of Credit, the Existing Notes
and Intercompany Debt), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any of
its Restricted Subsidiaries which directly or indirectly guarantees such debt.
 
8.21. Subordination
 
                               The subordination provisions contained in the
Existing 2013 Notes Documents, the Exchange Notes Documents and, on and after
the execution and delivery, any Permitted Subordinated Debt Documents and any
agreements or instruments relating to any Permitted Refinancing Indebtedness in
respect of the foregoing, are enforceable against the Borrower and/or the
Subsidiary Guarantors, as applicable, and the holders of such Indebtedness,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law), and all Obligations
hereunder and all obligations of the Credit Parties under the other Credit
Documents (including without limitation, the Subsidiaries Guaranty) are within
the definitions of “Senior Debt” or “Senior Guarantees” (or other comparable
term), as applicable, and “Designated Senior Debt” included in such
subordination provisions.
 
 
66

--------------------------------------------------------------------------------

 
 
8.22. Ownership of Stations
 
                               As of the Initial Borrowing Date, (a) Schedule
8.22 completely and correctly lists each Station owned directly or indirectly by
the Borrower or any of its Restricted Subsidiaries and (b) neither the Borrower
nor any of its Restricted Subsidiaries owns any Station other than the Stations
so listed.
 
8.23. Possession of Necessary Authorizations
 
                               Each of the Borrower and its Restricted
Subsidiaries possesses all Necessary Authorizations (or rights thereto) used in
its business as presently conducted or necessary to permit it to own its
properties and to conduct its business as presently conducted except to the
extent the failure to so possess could not reasonably be expected to have a
Material Adverse Effect, free and clear of all Liens other than Permitted
Liens.  Neither the Borrower nor any of its Restricted Subsidiaries is in
violation of any Necessary Authorization, and no event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any Necessary Authorization or right, except to the extent
such violation, event, revocation or termination could not reasonably be
expected to have a Material Adverse Effect. The Necessary Authorizations for the
Stations owned by the Borrower or any of its Restricted Subsidiaries are valid
and in full force and effect and are unimpaired by any act, omission or
condition, in each case except as could not reasonably be expected to have a
Material Adverse Effect. The Borrower and its Restricted Subsidiaries have
timely filed all applications for renewal or extension of all Necessary
Authorizations, except to the extent that the failure to so file could not
reasonably be expected to have a Material Adverse Effect. Except for actions or
proceedings (a) affecting the broadcasting or media industries generally or (b)
which could not reasonably be expected to have a Material Adverse Effect, no
petition, action, investigation, notice of violation or apparent liability,
notice of forfeiture, order to show cause, complaint or proceeding is pending
or, to the knowledge of the Borrower, threatened in writing before the FCC or
any other forum or agency with respect to the Borrower, any of its Restricted
Subsidiaries or any of its Stations or seeking to revoke, cancel, suspend or
modify any of the Necessary Authorizations. The Borrower does not know of any
fact that is likely to result in the denial of an application for renewal, or
the revocation, modification, nonrenewal or suspension of any of the Necessary
Authorizations, or the issuance of a cease-and-desist order, or the imposition
of any administrative or judicial sanction with respect to any Stations owned by
the Borrower or any Restricted Subsidiary, in each case which could reasonably
be expected to have a Material Adverse Effect.
 
8.24. License Subsidiaries
 
                               All FCC Licenses and other Necessary
Authorizations issued by the FCC relating to the Stations of the Borrower and
its Restricted Subsidiaries are held by a License Subsidiary.
 
8.25. Sanctioned Persons
 
                                None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Restricted Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 9. Affirmative Covenants
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated (or
such Letters of Credit have been cash collateralized or backstopped on terms,
and pursuant to documentation, reasonably satisfactory to the applicable Issuing
Lender thereof) and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.13 and reimbursement obligations under Section 13.01
which, in either case, are not then due and payable) incurred hereunder and
thereunder, are paid in full:
 
9.01. Information Covenants
 
                                The Borrower will furnish to each Lender:
 
                               (a) Quarterly Financial Statements.  (i) Within
60 days after the close of each of the first three quarterly accounting periods
in each Fiscal Year of the Borrower (or, if earlier, 10 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), (x) the consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the Fiscal Year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year, all of which shall be certified by
the chief financial officer of the Borrower that they fairly present in all
material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (y) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period; provided that at any time the Borrower has any
Unrestricted Subsidiaries, then the quarterly financial information required by
this Section 9.01(a) shall include a reasonably detailed presentation, either on
the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries excluding the financial condition and results of operations of the
Unrestricted Subsidiaries of the Borrower.
 
(ii)  Within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of Reach Media and within 120 days after
the close of each fiscal year of Reach Media (or, if earlier, 10 days after the
date such quarterly filings (and 15 days after such annual filings) are required
to be filed with the SEC (in each case, without giving effect to any extension
permitted by the SEC)), the consolidated balance sheet of Reach Media and its
Subsidiaries as at the end of such accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such accounting period and for the elapsed portion of the fiscal year
ended with the last day of such accounting period.
 
(iii)           Within 60 days after the close of each of the first three
quarterly accounting periods in each fiscal year of TV One and within 120 days
after the close of each fiscal year of TV One (or, if earlier, 10 days after the
date such quarterly filings (and 15 days after such annual filings) are required
to be filed with the SEC (in each case, without giving effect to any extension
permitted by the SEC)), the consolidated balance sheet of TV One and its
Subsidiaries as at the end of such accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such accounting period and for the elapsed portion of the fiscal year
ended with the last day of such accounting period.
 
                                (b) Annual Financial Statements.  Within 120
days after the close of each Fiscal Year of the Borrower (or, if earlier, 15
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC)), (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such Fiscal Year setting forth comparative figures for the preceding
Fiscal Year and certified by Ernst & Young LLP or other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, accompanied by an opinion of such accounting firm (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to scope of audit) stating that in
the course of its regular audit of the financial statements of the Borrower and
its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, such accounting firm obtained no knowledge of any
Default or an Event of Default relating to financial or accounting matters which
has occurred and is continuing or, if in the opinion of such accounting firm
such a Default or an Event of Default has occurred and is continuing, a
statement as to the nature thereof, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year; provided that at any time the Borrower has any Unrestricted
Subsidiaries, then the annual financial information required by this Section
9.01(b) shall include a reasonably detailed presentation, either on the face of
the financial statements or in the footnotes thereto, of the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries
excluding the financial condition and results of operations of the Unrestricted
Subsidiaries of the Borrower (although such separate presentation of financial
information excluding the effects of Unrestricted Subsidiaries need not be
audited).
 
 
68

--------------------------------------------------------------------------------

 
                               
                                (c) PATRIOT Act.  Promptly after the request by
any Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.
 
                                (d) Budget.  No later than 60 days following the
first day of each Fiscal Year of the Borrower, a budget in the form of Exhibit K
hereto (with such modifications thereto as may be reasonably acceptable to the
Administrative Agent and the Borrower).
 
                                (e) Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.01(a) and (b), a
compliance certificate from an Authorized Officer of the Borrower substantially
in the form of Exhibit L (with blanks appropriately completed and with any
deviations from such form as may be reasonably acceptable to the Administrative
Agent) certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
(x) in reasonable detail the calculations required to establish whether the
Borrower and its Restricted Subsidiaries were in compliance with the provisions
of Sections 10.07 and 10.08 at the end of such Fiscal Quarter or Fiscal Year, as
the case may be, and (y) the Available Basket Amount and the Designated Sales
Basket Amount on the last day of the Fiscal Quarter or Fiscal Year, as the case
may be, covered by such financial statements, (ii) if delivered with the
financial statements required by Section 9.01(b), set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) Excess
Cash Flow for the respective Excess Cash Flow Payment Period, (iii) certify that
there have been no changes to Annexes C through F, and Annexes I through K, in
each case of the Security Agreement and Annexes A through F of the Pledge
Agreement, in each case since the Initial Borrowing Date or, if later, since the
date of the most recent certificate delivered pursuant to this Section 9.01(e),
or if there have been any such changes, a list in reasonable detail of such
changes (but, in each case with respect to this clause (iii), only to the extent
that such changes are required to be reported to the Collateral Agent pursuant
to the terms of such Security Documents) and whether the Borrower and the other
Credit Parties have otherwise taken all actions required to be taken by them
pursuant to such Security Documents in connections with any such changes, and
(iv) set forth a list of all Restricted Subsidiaries and Unrestricted
Subsidiaries of the Borrower as of the date of such compliance certificate.
 
                                (f) Notice of Default, Litigation and Material
Adverse Effect.  Promptly, and in any event within five Business Days after any
Authorized Officer of the Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, (ii) any litigation, investigation or proceeding pending
against the Borrower or any of its Restricted Subsidiaries (x) which, either
individually or in the aggregate, has a reasonable likelihood of adverse
determination and such adverse determination could reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document,
(iii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator, the FCC or any other Governmental Authority against or affecting
the Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect, (iv) (x) any
material admonition, censure or adverse citation or order by the FCC or any
other Governmental Authority or regulatory agency that could reasonably be
expected to result in a Material Adverse Effect or (y) any competing
application, petition to deny or other opposition to any license renewal
application filed by the Borrower or any of its Subsidiaries with the FCC that
could reasonably be expected to result in a Material Adverse Effect, (v)
information and a copy of any notice received by the Borrower or any of its
Restricted Subsidiaries from the FCC or other Governmental Authority or any
Person that concerns (x) any event  or circumstance that could reasonably be
expected to materially adversely affect any material Necessary Authorization and
(y) any notice of abandonment, expiration, revocation, material impairment,
nonrenewal or suspension of any material Necessary Authorization, together with
a written explanation of any such event or circumstance or the circumstances
surrounding such abandonment, expiration, revocation, material impairment,
nonrenewal or suspension, (vi) the incurrence or issuance by TV One or any of
its Subsidiaries of any TV One Indebtedness, (vii) the consummation of a
Specified TV One Capital Contribution (and the source and nature of
consideration used to finance the same), (viii) any deemed designation of TV One
as an Unrestricted Subsidiary pursuant to clause (ii) of the proviso appearing
in the definition thereof, or (ix) any other event, change or circumstance that
has had, or would reasonably be expected to have, a Material Adverse Effect.
 
                                (g) Other Reports and Filings.  To the extent
not otherwise delivered hereunder, promptly after the filing or delivery
thereof, copies of all material financial information, proxy materials and
reports, if any, which the Borrower or any of its Restricted Subsidiaries shall
publicly file with the U.S. Securities and Exchange Commission or any successor
thereto (the “SEC”) (which delivery requirement shall be deemed satisfied by the
posting of such information, materials or reports on EDGAR or any successor
website maintained by the SEC so long as the Administrative Agent shall have
been promptly notified in writing by the Borrower of the posting thereof) or
deliver to holders (or any trustee, agent or other representative therefor) of
any Qualified Preferred Stock, any Disqualified Preferred Stock, any Designated
Preferred Stock, the Existing Notes, any Permitted Subordinated Debt, any
Permitted Unsecured Debt or the terms of any Permitted Refinancing Debt
Documents governing Permitted Refinancing Indebtedness in respect  of the
foregoing Indebtedness.
                              
                               (h) Environmental Matters.  Promptly after any
Authorized Officer of the Borrower or any of its Restricted Subsidiaries obtains
knowledge thereof, notice of one or more of the following environmental matters
to the extent that such environmental matters, either individually or when
aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect:
 
(i) any pending or threatened Environmental Claim against the Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries;
 
 
69

--------------------------------------------------------------------------------

 
 
(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Restricted Subsidiaries or any such Real Property;
 
(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and
 
(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries.
 
                               All such notices shall describe in reasonable
detail the nature of the claim, investigation, condition, occurrence or removal
or remedial action and the Borrower’s or such Restricted Subsidiary’s response
thereto.
 
                               (i) Other FCC Information. Promptly upon their
becoming available, copies of any periodic or special reports filed by the
Borrower or any of its Restricted Subsidiaries with the FCC or any other
federal, state or local governmental agency or authority if such reports
indicate any material change in the ownership of the Borrower or such Restricted
Subsidiary, or any materially adverse change in the business, operations,
affairs or condition of the Borrower or such Restricted Subsidiary.
 
                              (j) Other Information.  Promptly upon reasonable
request, such other information or documents (financial or otherwise) with
respect to the Borrower or any of its Subsidiaries as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request.
 
Financial statements required to be delivered pursuant to Sections 9.01(a) and
(b) and information required to be delivered pursuant to Section 9.01(g) (in
each case, to the extent such financial statements or information are included
in materials otherwise filed with the SEC) shall be deemed to have been
delivered to the Administrative Agent on the date on which such information has
been posted on the Borrower’s website on the Internet at
http://www.radio-one.com (or such other website identified by the Borrower to
the Administrative Agent) or is available via the EDGAR system of the SEC on the
Internet (to the extent such information has been posted or is available as
described in such notice); provided that in each case the Borrower shall (x)
notify the Administrative Agent of the posting of any such documents and (y)
notwithstanding the immediately subsequent sentence, deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent or any
Lender requests the Borrower to furnish such paper copies until written notice
to cease delivering such paper copies is given by the Administrative
Agent.  Information required to be delivered pursuant to this Section 9.01
(including, but not limited to, clauses (a) and (b)) may also be delivered by
electronic communication pursuant to procedures permitted by this
Agreement.  Notwithstanding anything to the contrary contained in this Section
9.01, the Borrower shall not be required to deliver to the Administrative Agent
or any Lender any information subject to confidentiality agreements or
attorney/client work privilege.
 
9.02. Books, Records and Inspections; Quarterly Conference Calls
 
(a)  The Borrower will, and will cause each of its Subject Entities to, keep
proper books of record and accounts in which full, true and correct entries in
conformity with GAAP and all requirements of law shall be made of all material
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subject Entities to, permit officers
and designated representatives of the Administrative Agent or any Lender to
visit and inspect, under guidance of officers of the Borrower or such Subject
Entity, any of the properties of the Borrower or such Subject Entity, and to
examine the books of account of the Borrower or such Subject Entity and discuss
the affairs, finances and accounts of the Borrower or such Subject Entity with,
and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any such
Lender may reasonably request; provided that the Borrower and its Subject
Entities shall not be required to disclose any information to the Administrative
Agent or any Lender to the extent it is subject to confidentiality agreements or
attorney/client privilege; provided further that the Administrative Agent shall
give the Borrower the opportunity to participate in any discussion with its
accountants; provided further that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 9.02(a) and the Administrative Agent shall not
exercise such rights more often than two (2) times during any calendar year;
provided, however that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.
 
(b) At the request of the Administrative Agent, the Borrower will within ten
(10) days after the date of the delivery (or, if later, required delivery) of
the quarterly and annual financial information pursuant to Sections 9.01(a) and
(b), hold a conference call or teleconference, at a time selected by the
Borrower and reasonably acceptable to the Administrative Agent, with all of the
Lenders that choose to participate, to review the financial results of the
previous Fiscal Quarter or Fiscal Year, as the case may be, and the financial
condition of the Borrower and its Subsidiaries and the budgets presented for the
current Fiscal Year of the Borrower and its Restricted Subsidiaries.
 
 
70

--------------------------------------------------------------------------------

 
 
9.03. Maintenance of Property; Insurance
 
(a)  The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep all material property (other than intellectual property) necessary to
the business of the Borrower and its Restricted Subsidiaries in good working
order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty and condemnation events, (ii) maintain with financially
sound and reputable insurance companies insurance on all such property and
against all such risks as is consistent and in accordance with industry practice
for companies similarly situated owning similar properties and engaged in
similar businesses as the Borrower and its Restricted Subsidiaries, and (iii)
furnish to the Administrative Agent, promptly upon its request therefor, full
information as to the insurance carried.  Such insurance shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) on an all risk basis and business interruption insurance.
 
(b) The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured, as applicable), (ii) shall state that the insurers under
such insurance policies shall endeavor to provide at least 30 days’ prior
written notice of the cancellation thereof by the respective insurer to the
Collateral Agent, and (iii) shall be deposited with the Collateral Agent.
 
(c) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or if the Borrower or any of its
Restricted Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) upon five Business Days’ prior written notice
to the Borrower, to procure such insurance and the Borrower agrees to reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses of
procuring such insurance.
 
9.04. Existence; Franchises
 
The Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its material rights, franchises, Licenses and permits;
provided, however, that nothing in this Section 9.04 shall prevent (i) sales of
assets and other transactions by the Borrower or any of its Restricted
Subsidiaries in accordance with Section 10.02 or (ii) the withdrawal by the
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
Company in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
9.05. Compliance with Statutes, etc.
 
The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property (including applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls), except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
9.06. Compliance with Environmental Laws
 
(a)  The Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of its Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries, except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
except for Permitted Liens related thereto and except for Liens imposed on
leased Real Property resulting from the acts or omissions of the owner of such
leased Real Property or of other tenants of such leased Real Property who are
not within the control of a Credit Party.
 
(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the
Borrower or any of its Restricted Subsidiaries is not in compliance with Section
9.06(a) or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11, the
Borrower will provide, at the sole expense of the Borrower and at the written
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, reasonable in scope based upon
the circumstances of the request, indicating, where relevant to the subject
matter of the request, the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property.  If the Borrower fails to provide the
same within 30 days after such request was made, the Administrative Agent may
order the same, the cost of which shall be borne by the Borrower, and the
Borrower shall grant and does hereby grant to the Administrative Agent and the
Lenders and their respective agents access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.
 
 
71

--------------------------------------------------------------------------------

 
 
9.07. ERISA-Related Information
 
                               The Borrower shall supply to the Agent (in
sufficient copies for all the Lenders, if the Administrative Agent so requests):
 
                               (a) promptly and in any event within 15 days
receiving a request from the Agent a copy of IRS Form 5500 (including the
Schedule B) with respect to a Plan;
 
                               (b) promptly and in any event within 30 days
after the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate knows
or has reason to know that any ERISA Event has occurred that would reasonably be
expected to result in material liability to the Borrower or any Subsidiary of
the Borrower, a certificate of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by the Borrower,
such Subsidiary of the Borrower or such ERISA Affiliate from the PBGC or any
other governmental agency with respect thereto; provided that, in the case of
ERISA Events under paragraph (d) of the definition thereof, the 30-day period
set forth above shall be a 10-day period, and, in the case of ERISA Events under
paragraph (b) of the definition thereof, in no event shall notice be given later
than 10 days after the occurrence of the ERISA Event;
 
                               (c) promptly, and in any event within 30 days,
after becoming aware that there has been (A) an increase in Unfunded Pension
Liabilities (taking into account only Plans with positive Unfunded Pension
Liabilities) that are reasonably expected to result in material liability to
Borrower since the date the representations hereunder are given or deemed given,
or from any prior notice, as applicable; (B) a material increase since the date
the representations hereunder are given or deemed given, or from any prior
notice, as applicable, in potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower and the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans that are
reasonably expected to result in material liability to Borrower or any
Subsidiary; or (C) the adoption of any amendment to a Plan which results in a
material increase in contribution obligations of the Borrower or any Subsidiary,
a detailed written description thereof from the chief financial officer of the
Borrower; and
 
(d) If, at any time after the Effective Date, the Borrower, any Restricted
Subsidiary of the Borrower or any ERISA Affiliate maintains, or contributes to
(or incurs an obligation to contribute to), a Plan or Multiemployer Plan which
is not set forth in Schedule 8.10, then the Borrower shall deliver to the
Administrative Agent an updated Schedule 8.10 as soon as practicable, and in any
event within 30 days after the Borrower, such Subsidiary or such ERISA Affiliate
maintains, or contributes to (or incurs an obligation to contribute to),
thereto.
 
9.08. End of Fiscal Years; Fiscal Quarters
 
The Borrower will cause (i) its and each of its Restricted Subsidiaries’ fiscal
years to end on December 31 of each calendar year and (ii) its and each of its
Restricted Subsidiaries’ fiscal quarters to end on the last day of each period
described in the definition of “Fiscal Quarter”.
 
9.09. Payment of Taxes
 
The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, prior to the date on which penalties attach thereto, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Borrower or any of its Subsidiaries not otherwise permitted under Section
10.01(i); provided that neither the Borrower nor any of its Subsidiaries shall
be required to pay any such tax, assessment, charge, levy or claim (i) which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or (ii) to the
extent the failure to pay such tax, assessment, charge, levy or claim could not
reasonably be expected to result in a Material Adverse Effect.
 
9.10. Use of Proceeds
 
The Borrower will use the proceeds of the Loans only as provided in Section
8.08.
 
 
72

--------------------------------------------------------------------------------

 
 
9.11. Additional Security; Further Assurances; etc.
 
(a) The Borrower will, and will cause each other Credit Party to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such assets and Real Property of the Borrower and such other Credit
Party as are not covered by the original Security Documents (other than Excluded
Assets) as may be reasonably requested from time to time by the Administrative
Agent or the Required Lenders (collectively, as amended, restated, supplemented
or otherwise modified from time to time, the “Additional Security
Documents”).  All such security interests and Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Collateral Agent and the Borrower and, subject to exceptions as are reasonably
acceptable to the Administrative Agent, shall constitute valid,  enforceable
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and perfected
security interests (if and to the extent the assets subject to the applicable
Additional Security Document can be perfected by the actions required by such
Additional Security Document) and Mortgages superior to and prior to the rights
of all third Persons and subject to no other Liens except for Permitted Liens
or, in the case of Real Property, the Permitted Encumbrances related thereto.
The Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect (if and to the extent such security interests can be
perfected by the filings or other actions required under the Additional Security
Documents), preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall be paid in
full.  Notwithstanding the foregoing, this Section 9.11(a) shall not apply to
(and the Borrower and its Restricted Subsidiaries shall not be required to grant
a Mortgage in) any Leaseholds (regardless of fair market value) or any owned
Real Property the fair market value of which is less than $1,000,000 (as
reasonably determined by Borrower or such Restricted Subsidiary and reasonably
acceptable to the Administrative Agent); provided however that in no event shall
the aggregate fair market value (as reasonably determined by Borrower) of all
owned Real Property not required to be subject to a Mortgage by operation of
this sentence exceed $10,000,000 in the aggregate.
 
(b) The Borrower will, and will cause each of the other Credit Parties to, at
the reasonable expense of the Borrower, make, execute, endorse, acknowledge,
authorize and/or deliver to the Collateral Agent from time to time such
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, authorizations, certificates, real property
surveys, reports, bailee agreements, control agreements and other documents,
assurances, opinions of counsel or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require.  Each Credit Party acknowledges that
certain transactions contemplated by this Agreement and the other Credit
Documents, and certain actions which may be taken by the Administrative Agent,
the Collateral Agent or the Lenders in the exercise of their rights and remedies
under this Agreement or any other Credit Document, may require the consent of
the FCC. If the Administrative Agent reasonably determines that the consent of
the FCC is required in connection with the execution, delivery or performance of
any of the aforesaid documents or any documents delivered to the Administrative
Agent, the Collateral Agent or the Lenders in connection therewith or as a
result of any action which may be taken or be proposed to be taken pursuant
thereto, then each Credit Party, at its sole reasonable cost and expense, shall
use its commercially reasonable efforts to secure such prior consent and to
cooperate with the Administrative Agent, the Collateral Agent and the Lenders in
any such action taken or proposed to be taken by the Administrative Agent, the
Collateral Agent or any Lender.
 
(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Mortgaged Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.
 
(d) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 9.11 shall be completed within sixty (60) days after such action is
requested to be taken by the Administrative Agent or the Required Lenders (as
such time may be extended by the Administrative Agent or the Required Lenders in
its or their discretion); provided, that in no event shall the Borrower or any
of its Restricted Subsidiaries be required to take any action, other than using
its commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 9.11.
 
(e) Promptly after any Domestic Restricted Subsidiary of the Borrower ceases to
constitute an Immaterial Subsidiary or a “Pass-Through Foreign Holding Company”
in accordance with the applicable definitions thereof, the Borrower shall cause
such Domestic Restricted Subsidiary to take all actions required by Section
10.13(a) (in the case of a Wholly-Owned Restricted Subsidiary) or 10.13(b) (in
the case of a Non-Wholly Owned Restricted Subsidiary) as if such Domestic
Restricted Subsidiary were then established, created or acquired.
 
(f) Promptly after Reach Media, any other “Unrestricted Subsidiary” or TV One
ceases to constitute an “Unrestricted Subsidiary” or a “Designated Entity”, as
the case may be, as contemplated by clause (i) of the proviso appearing in the
definition of “Unrestricted Subsidiary” (and, in the case of TV One, the
definition of “Designated Entity”), the Borrower shall cause such Person (and
its Subsidiaries) to take all actions required by Section 10.13(a) as if such
Subsidiary were a new Wholly-Owned Domestic Restricted Subsidiary then
established, created or acquired.
 
(g) Each new Wholly-Owned Domestic Restricted Subsidiary that is required to
execute any Credit Document pursuant to Section 10.13 shall promptly, upon the
reasonable request of the Administrative Agent, execute and deliver, or cause to
be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Sections 6.02, 6.03, 6.04, 6.12, 6.13 and
6.17 as such new Restricted Subsidiary would have had to deliver if such new
Restricted Subsidiary were a Credit Party on the Initial Borrowing Date.
 
 
73

--------------------------------------------------------------------------------

 
 
9.12. Ownership of Restricted Subsidiaries; etc.
 
Except for Investments listed on Schedule 10.05A and as otherwise permitted
pursuant to an Investment or a Permitted Acquisition consummated in accordance
with the terms hereof, the Borrower will, and will cause each of its Restricted
Subsidiaries to, directly or indirectly, own 100% of the Equity Interests of
each of their Restricted Subsidiaries (other than directors’ qualifying shares
to the extent required by applicable law and other than non-voting equity plan
units issued pursuant to the operating agreement of any Equity Plan Unit
Subsidiary); provided, however, that the foregoing provisions of this Section
9.12 shall not be construed to prohibit the sale or other disposition of 100% of
the Equity Interests of Restricted Subsidiaries in accordance with the
requirements of Section 10.02.
 
9.13. [Intentionally Omitted]
 
9.14. [Intentionally Omitted]
 
9.15. Special Covenants Relating to ROCH
 
(a) The Borrower shall at all times own directly or indirectly 100% of the
Equity Interests of ROCH.
 
(b) The Borrower shall, and shall cause its Restricted Subsidiaries (other than
ROCH) to, transfer to ROCH all Equity Interests of TV One acquired by the
Borrower or such Restricted Subsidiary pursuant to any Subsequent TV One
Investment, any other Investments or otherwise, immediately upon the acquisition
of such Equity Interests by the Borrower or such Restricted Subsidiary.
 
(c) The Borrower shall cause TV One to distribute to ROCH any Net Sale Proceeds
received by TV One (proportionate to the Borrower’s direct or indirect equity
ownership in TV One) from any TV One Disposition as promptly as practicable
upon, but in any event within 60 days of, receipt thereof for application and/or
reinvestment (in the case of a TV One Disposition of the types referred to in
clauses (i) and (ii) of the definition thereof) in accordance with Section
5.02(c) or (e), as applicable; provided, that, notwithstanding the foregoing, if
the distribution of all or any portion of such Net Sale Proceeds is at any time
prohibited by the terms of the TV One LLC Agreement, the Borrower shall only be
required to cause the distribution of the maximum amount of such Net Sale
Proceeds then permitted to be distributed in accordance with the terms of the TV
One LLC Agreement; provided, however, that any failure to distribute the full
amount of such Net Sale proceeds within 364 days of receipt thereof shall be
deemed to be an Event of Default under this Agreement.
 
9.16. Maintenance of Company Separateness
 
                                The Borrower will, and will cause each of its
Subsidiaries and other Subject Entities to, satisfy customary Company
formalities, including, as applicable, (i) the holding of regular board of
directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting and (ii) the maintenance of separate Company offices and
records.  Neither the Borrower nor any of its Restricted Subsidiaries shall make
any payment to a creditor of any Unrestricted Subsidiary or, for so long as TV
One remains a Designated Entity, TV One and any of its Subsidiaries in respect
of any liability of any Unrestricted Subsidiary or, for so long as TV One
remains a Designated Entity, TV One and any of its Subsidiaries, and no bank
account of any Unrestricted Subsidiary or, for so long as TV One remains a
Designated Entity, TV One and any of its Subsidiaries shall be commingled with
any bank account of the Borrower or any of its Restricted Subsidiaries.  Any
financial statements distributed to any creditors of any Unrestricted Subsidiary
or, for so long as TV One remains a Designated Entity, TV One and any of its
Subsidiaries shall clearly establish or indicate the Company separateness of
such Unrestricted Subsidiary or, for so long as TV One remains a Designated
Entity, TV One and any of its Subsidiaries from the Borrower and its Restricted
Subsidiaries.
 
9.17. Ratings
 
                                The Borrower shall use commercially reasonable
efforts to obtain and maintain (i) a public corporate family rating of the
Borrower and a rating of each Tranche of the Loans, in each case from Moody’s,
and (ii) a public corporate credit rating of the Borrower and a rating of each
Tranche of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees and reasonable cooperation with
customary information and data requests by Moody’s and S&P in connection with
their ratings process).
 
 
74

--------------------------------------------------------------------------------

 
 
9.18. Designation of Subsidiaries
 
                                The board of directors of the Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary (any such designation, a
“Subsidiary Designation”); provided that:
 
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;
 
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenants set forth in Sections
10.07 and 10.08 as of the last day of the most recently ended Calculation Period
(for purposes of this Section 9.18(ii), solely in the case of the Total Senior
Secured Leverage Ratio and the Total Leverage Ratio, as if the applicable
financial covenant levels in effect pursuant to Section 10.08 were 0.25 lower
than those then in effect for such financial covenant);
 
(iii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “restricted subsidiary” immediately after giving effect to any such
designation hereunder for purposes of the Existing Notes Documents, any
Permitted Subordinated Debt Documents, any Permitted Unsecured Debt Documents or
any Permitted Refinancing Debt Documents in respect of the foregoing, as
applicable;
 
(iv) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary  pursuant to this Section 9.18 if it was previously an Unrestricted
Subsidiary (other than a Subsidiary of Reach Media that is an Unrestricted
Subsidiary on the Effective Date or a Subsidiary of TV One that is an
Unrestricted Subsidiary on the date TV One is deemed designated an Unrestricted
Subsidiary pursuant to clause (ii) of the proviso to the definition of
“Unrestricted Subsidiary”, in each case, so long as any such designation as an
Unrestricted Subsidiary occurs on a one-time basis immediately after a “deemed
designation” described in clause (i) of the proviso in the definition of
“Unrestricted Subsidiary”);
 
(v) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, (1) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with a Total Leverage
Ratio equal to or less than 7.00:1.00 as of the last day of the most recently
ended Calculation Period, (2) such Subsidiary to be so designated shall satisfy
all of the requirements of an “Unrestricted Subsidiary” as set forth in the
definition thereof, (3) if such Restricted Subsidiary to be so designated is
directly owned by the Borrower or any of its Wholly-Owned Domestic Restricted
Subsidiaries, 100% of the Equity Interests of such Subsidiary are owned by the
Borrower or such Wholly-Owned Domestic Restricted Subsidiary, (4) all of the
provisions of Section 10.13 shall have been complied with in respect of such
newly-designated Unrestricted Subsidiary and (5) the Investment resulting from
the designation of such Subsidiary as an Unrestricted Subsidiary as provided in
the following sentence is permitted by Section 10.05(xxii), (xxiii) or (xxv);
provided that foregoing clauses (1), (2), (3) and (5) shall not be applicable in
the case of a “deemed designation” as provided in clause (ii) of the proviso
appearing in the definition of “Unrestricted Subsidiary”;
 
(vi) in the case of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, (1) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such designation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (2) all actions which would be required to be
taken pursuant to Section 10.13 in connection with the establishment, creation
or acquisition of a new Restricted Subsidiary are taken at the time of such
designation, (3) except in the case of a deemed designation as provided in
clause (i) of the proviso to the definition of “Unrestricted Subsidiary”, such
Subsidiary shall be a Wholly-Owned Subsidiary of the Borrower (both before and
after giving effect to such designation), and (4) the Indebtedness and Liens of
such Subsidiary resulting from the designation of such Subsidiary as a
Restricted Subsidiary as provided in the following sentence are permitted under
Section 10.04 or 10.01, as applicable;
 
(vii) in no event may ROCH or any License Subsidiary be designated as an
Unrestricted Subsidiary;
 
(viii) in no event may TV One be designated as an Unrestricted Subsidiary at any
time after it has become a Restricted Subsidiary (if ever); and
 
(ix) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clauses
(i) through (viii), inclusive, and containing the calculations of compliance (in
reasonable detail) with preceding clauses (ii) and (v)(1).
 
                               The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the Fair Market Value
of all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in the respective Subsidiary at the time that such Subsidiary is
designated an Unrestricted Subsidiary.  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence by a
Restricted Subsidiary at the time of designation of any Indebtedness or Liens of
such Subsidiary existing at such time.
 
 
 
75

--------------------------------------------------------------------------------

 
SECTION 10. Negative Covenants
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated (or
such Letters of Credit have been cash collateralized or backstopped on terms,
and pursuant to documentation, reasonably satisfactory to the applicable Issuing
Lender thereof) and the Loans, Notes and Unpaid Drawings (in each case, together
with interest thereon), Fees and all other Obligations (other than any
indemnities described in Section 13.13 and reimbursement obligations under
Section 13.01 which, in either case, are not then due and payable) incurred
hereunder and thereunder, are paid in full:
 
10.01. Liens
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries,
whether now owned or hereafter acquired; provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):
 
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
 
(ii) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, contractors’ and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Borrower’s or such
Restricted Subsidiary’s property or assets or materially impair the use thereof
in the operation of the business of the Borrower or such Restricted Subsidiary
or (y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;
 
(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule 10.01, plus renewals,
replacements and extensions of such Liens, provided that (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties (other than the proceeds and
products thereof and accessions thereto) of the Borrower or any of its
Restricted Subsidiaries, unless such Lien is otherwise permitted under separate
provisions of this Section 10.01;
 
(iv) Liens created by or pursuant to this Agreement and the Security Documents;
 
(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Restricted Subsidiaries to other Persons entered in the ordinary
course of business and not materially interfering with the conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole and
(y) any interest or title of a lessor, sublessor or licensor under any lease or
license agreement permitted by this Agreement to which the Borrower or any of
its Restricted Subsidiaries is a party;
 
(vi) Liens upon assets of the Borrower or any of its Restricted Subsidiaries
subject to Capitalized Lease Obligations or mortgage financings to the extent
such Capitalized Lease Obligations or mortgage financings are permitted by
Section 10.04(iv), provided that (x) such Liens only serve to secure the payment
of Indebtedness and/or other monetary obligations arising under such Capitalized
Lease Obligation or mortgage financing and (y) the Lien encumbering the asset or
assets giving rise to such Capitalized Lease Obligation or mortgage financing
does not encumber any asset of the Borrower or any other asset of the Borrower
or any Restricted Subsidiary of the Borrower other than the proceeds of the
assets giving rise to such Capitalized Lease Obligations or mortgage financing;
 
(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Initial Borrowing Date and used in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries and placed at the
time of the acquisition or construction thereof by the Borrower or such
Restricted Subsidiary or within 180 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase or construction price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition or construction of any such equipment, machinery or other fixed
assets or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iv) and (y) in all events, the Lien
encumbering the equipment, machinery or other fixed assets so acquired or
constructed does not encumber any other asset of the Borrower or such Restricted
Subsidiary;
 
(viii) Liens which may arise as a result of zoning, building codes, and other
land use laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any governmental authority and which are
not violated in any material way by the current use or occupancy of such real
property, easements, rights-of-way, restrictions, encroachments, minor survey
defects and other similar charges or encumbrances, minor title defects or
irregularities affecting Real Property, in each case not securing Indebtedness
for borrowed money, not materially interfering with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;
 
(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
76

--------------------------------------------------------------------------------

 
(x) Liens arising out of the existence of judgments or awards (x) in respect of
which the Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens does not exceed $10,000,000 or
(y) with respect to which payment in full above any applicable customary
deductible is covered by insurance from a reputable third-party insurance
provider which has been notified thereof in writing and not denied or contested
coverage;
 
(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;
 
(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
industry practice (exclusive of obligations in respect of the payment for
borrowed money);
 
(xiii) Permitted Encumbrances;
 
(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or other permitted Investment, or on property or assets of a Restricted
Subsidiary of the Borrower in existence at the time such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition or other permitted Investment,
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 10.04(vii) or constitutes Permitted Refinancing Indebtedness
in respect thereof permitted by Section 10.04(vii), and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition or other Investment and do not attach to any other asset
(other than the proceeds and products thereof and accessories thereto) of the
Borrower or any of its Restricted Subsidiaries;
 
(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;
 
(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
 
(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management, automated clearing house transfers and operating
account arrangements, and Liens on Restricted cash or Cash Equivalents;
 
(xviii) Liens on earnest money deposits of cash or Cash Equivalents made by the
Borrower or its Restricted Subsidiaries in connection with any Permitted
Acquisition;
 
(xix) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.04;
 
(xx) Liens consisting of an agreement to dispose of property permitted by
Section 10.02;
 
(xxi) [Intentionally Omitted]; and
 
(xxii) additional Liens of the Borrower or any Restricted Subsidiary of the
Borrower not otherwise permitted by this Section 10.01 that (w) were incurred in
the ordinary course of business, (x) do not encumber any assets of the Borrower
or any of its Restricted Subsidiaries the fair market value (as reasonably
determined by senior management of the Borrower) of which exceeds the amount of
the Indebtedness or other obligations secured by such assets, (y) do not
materially impair the use of such assets in the operation of the business of the
Borrower or such Restricted Subsidiary and (z) do not secure obligations in
excess of $1,000,000 in the aggregate for all such Liens at any time.
 
                                In connection with the granting of Liens of the
type described in clauses (iii), (vi), (vii), (ix), (xiv) and (xxii) of this
Section 10.01 by the Borrower of any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
 
77

--------------------------------------------------------------------------------

 
10.02. Consolidation, Merger, Sale of Assets, etc.
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, wind up, liquidate or dissolve its affairs or enter into any partnership or
merge or consolidate, or convey, sell, lease or otherwise dispose of all or any
part of its property or assets (other than sales of air-time advertisements and
similar promotional activities in the ordinary course of business), or enter
into any sale-leaseback transactions, except that:
 
(i) the Borrower and its Restricted Subsidiaries may effect Dividends permitted
under Section 10.03;
 
(ii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete, worn-out or uneconomical property in the ordinary course of
business;
 
(iii) the Borrower and its Restricted Subsidiaries may grant Liens in their
property and assets to the extent permitted under Section 10.01;
 
(iv) the Borrower and its Restricted Subsidiaries may sell assets (other than
the Equity Interests of any Wholly-Owned Restricted Subsidiary or any
Unrestricted Subsidiary, unless, in the case of a Wholly-Owned Restricted
Subsidiary, all of the Equity Interests of such Wholly-Owned Restricted
Subsidiary are sold in accordance with this clause (iv)), so long as (v) no
Event of Default then exists or would result therefrom, (w) the Borrower or the
respective Restricted Subsidiary receives at least Fair Market Value, (x) the
consideration received by the Borrower or such Restricted Subsidiary consists of
at least 75% cash or Cash Equivalents and is paid at the time of the closing of
such sale, (y) the Net Sale Proceeds therefrom are applied and/or reinvested as
(and to the extent) required by Section 5.02(e) and (z) the sum of Consolidated
EBITDA derived from the assets related to any such sale (measured for the most
recently ended Calculation Period) plus the Consolidated EBITDA derived from the
assets related to all other sales of assets consummated pursuant to this clause
(iv) (measured for the applicable Calculation Period most recently ended prior
to each such other sale), shall represent not more than 25% of the Borrower’s
Consolidated EBITDA (measured for the most recently ended Calculation Period) at
the time such sale is consummated;
 
(v) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
otherwise permitted by Section 10.04);
 
(vi) each of the Borrower and its Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
 
(vii) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;
 
(viii) the Borrower or any Restricted Subsidiary (other than a License
Subsidiary) of the Borrower may convey, sell or otherwise transfer all or any
part of its business, properties and assets to the Borrower or to any
Wholly-Owned Domestic Restricted Subsidiary of the Borrower which is a
Subsidiary Guarantor, so long as any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer) and all actions required to maintain said perfected status
have been taken;
 
(ix) (a) any Restricted Subsidiary (other than a License Subsidiary) of the
Borrower may merge or consolidate with and into, or be dissolved or liquidated
into, or transfer any of its assets to, the Borrower or any Subsidiary
Guarantor, so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
or continuing entity of any such merger, consolidation, dissolution or
liquidation, (ii) in all other cases, a Wholly-Owned Domestic Restricted
Subsidiary of the Borrower which is a Subsidiary Guarantor is the surviving or
continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (iii) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets of such Restricted Subsidiary shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, consolidation, dissolution or liquidation) and all actions required
to maintain said perfected status have been taken; provided, that no Equity Plan
Unit Subsidiary may merge or consolidate with or into any other Subsidiary
Guarantor (other than another Equity Plan Unit Subsidiary), and (b) any
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor may
merge or consolidate with and into, or be dissolved or liquidated into, or
transfer any of its assets to, any other Restricted Subsidiary of the Borrower
and its Restricted Subsidiaries that is not a Subsidiary Guarantor;
 
(x) any Foreign Restricted Subsidiary of the Borrower may be merged,
consolidated or amalgamated with and into, or be dissolved or liquidated into,
or transfer any of its assets to, any Wholly-Owned Foreign Restricted Subsidiary
of the Borrower, so long as (i) such Wholly-Owned Foreign Restricted Subsidiary
of the Borrower is the surviving or continuing entity of any such merger,
consolidation, amalgamation, dissolution or liquidation and (ii) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the Equity Interests of such
Wholly-Owned Foreign Restricted Subsidiary and such Foreign Restricted
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;
78

--------------------------------------------------------------------------------

 
 
(xi) to the extent constituting an Investment, any conveyance, sale, lease or
other disposition (other than by way of merger or consolidation) by the Borrower
or any of its Restricted Subsidiaries permitted by Section 10.05;
 
(xii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash or other Cash Equivalents at Fair Market Value;
 
(xiii) so long as no Event of Default exists or would result therefrom, (x) any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 10.05; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 9.11 and 10.13, to the extent applicable and (y) any
Permitted Acquisition may be consummated in accordance with the requirements of
Section 10.05(xii) or Section 10.05(xxii), as applicable;
 
(xiv) any License Subsidiary of the Borrower may merge or consolidate with and
into, or be dissolved or liquidated into, or transfer any of its assets to, any
other License Subsidiary which is a Subsidiary Guarantor, so long as (i) the
License  Subsidiary which is a Subsidiary Guarantor is the surviving or
continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (ii) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such License Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been taken;
 
(xv) subject to compliance with Section 9.11 hereof with respect to any assets
acquired in connection therewith, Asset Swaps made in accordance with the
requirements of the definition thereof, so long as (v) if the Fair Market Value
of the assets transferred exceeds $1,000,000 but is less than $50,000,000, the
board of directors of the Borrower approves such transfer and exchange, (w) if
the Fair Market Value of the assets transferred equals or exceeds $50,000,000,
the board of directors of the Borrower approves such transfer and exchange and
the Borrower secures an appraisal of the property or assets received given by an
unaffiliated third party in form and substance reasonably satisfactory to the
Administrative Agent, (x) the Fair Market Value of any property or assets
received in connection therewith is at least equal to the Fair Market Value of
the property or assets so transferred, (y) each such Asset Swap is effected in
connection with an Investment permitted by Section 10.05, and (z) to the extent
applicable, any “boot” or other assets received by the Borrower or any
Restricted Subsidiary complies with the requirements of clause (y) above and the
Net Sale Proceeds of such boot or other assets (and any “boot” received in the
form of cash) are applied as (and to the extent) required by Section 5.02(e);
and
 
(xvi) the Borrower and its Restricted Subsidiaries may from time to time sell
Equity Interests of Unrestricted Subsidiaries, so long as (v) no Event of
Default then exists or would result therefrom, (w) each such sale is an arm’s
length transaction and the Borrower or the respective Restricted Subsidiary
receives at least Fair Market Value, (x) the consideration received by the
Borrower or such Restricted Subsidiary consists of at least 75% cash or Cash
Equivalents and is paid at the time of the closing of such sale, (y) all (and
not less than all) of the Equity Interests of such Unrestricted Subsidiary are
sold in accordance with this clause (xvi), and (z) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 5.02(e); provided that preceding sub-clause (y) shall not apply to any
sale of the Equity Interests of TV One, Reach Media or any of their respective
Subsidiaries.
 
(xvii) the Borrower and its Restricted Subsidiaries may cancel or abandon
intellectual property rights which are, in the reasonable business judgment of
the Borrower or any Restricted Subsidiary, no longer material to, or no longer
used or useful in, the business of the Borrower or such Restricted Subsidiary;
 
(xviii) the Borrower and its Restricted Subsidiaries may terminate or unwind any
Interest Rate Protection Agreement or Other Hedging Agreement in accordance with
its terms;
 
(xix) the Borrower and its Restricted Subsidiaries may dispose of property and
assets to the extent they were the subject to casualty or condemnation
proceedings upon the occurrence of the related Recovery Event;
 
(xx) the Borrower and its Restricted Subsidiaries may from time to time after
the Initial Borrowing Date effect Designated Sales, so long as (v) no Event of
Default then exists or would result therefrom, (w) each such sale is an arm’s
length transaction and the Borrower or the respective Restricted Subsidiary
receives at least Fair Market Value, (x) the consideration received by the
Borrower or such Restricted Subsidiary consists of at least 75% cash or Cash
Equivalents and is paid at the time of the closing of such sale, and (z) the
aggregate amount of the cash and non-cash proceeds received from all Designated
Sales made pursuant to this clause (xx) shall not exceed $25,000,000 (for this
purpose using the Fair Market Value of property other than cash); and
 
(xxi) the Borrower and its Restricted Subsidiaries may effect dispositions set
forth on Schedule 10.02.
 
                               To the extent the Required Lenders waive the
provisions of this Section 10.02 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 10.02 (other than to the
Borrower or a Restricted Subsidiary thereof), such Collateral shall be sold free
and clear of the Liens created by the Security Documents, and the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate in order to effect and/or evidence the foregoing.
 
 
79

--------------------------------------------------------------------------------

 
 
10.03. Dividends
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, authorize, declare or pay any Dividends with respect to the Borrower or any
of its Restricted Subsidiaries, except that:
 
(i) (A) any Restricted Subsidiary of the Borrower may pay cash Dividends to the
Borrower or to any Wholly-Owned Domestic Restricted Subsidiary of the Borrower,
(B) any Foreign Restricted Subsidiary of the Borrower may pay cash Dividends to
any Wholly-Owned Foreign Restricted Subsidiary of the Borrower, (C) any
Restricted Subsidiary of the Borrower may pay Dividends to the Borrower or to
any 100%-Owned Subsidiary that is a Domestic Restricted Subsidiary and (D) any
Foreign Restricted Subsidiary of the Borrower may pay Dividends to any
100%-Owned Subsidiary that is a Foreign Restricted Subsidiary; provided that, in
the case of clauses (A) and (B), except in the case of Dividends paid for
purposes of paying tax liabilities by a parent company when and as due, no Event
of Default exists at the time of payment of any such Dividend;
 
(ii) any Non-Wholly-Owned Restricted Subsidiary of the Borrower may pay
Dividends to its shareholders, members or partners generally, so long as the
Borrower or its respective Restricted Subsidiary which owns the Equity Interest
in the Restricted Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Restricted Subsidiary paying such Dividends and taking into
account the relative preferences, if any, of the various classes of Equity
Interests of such Restricted Subsidiary);
 
(iii) the Borrower may acquire Equity Interests in connection with the exercise
of stock options, warrants or other convertible or exchangeable securities to
the extent such Equity Interests represent a portion of the exercise price of
those stock options, warrants or other convertible or exchangeable securities by
way of cashless exercise;
 
(iv) the Borrower may retire any shares of Disqualified Preferred Stock by
conversion into, or by exchange for, shares of Disqualified Preferred Stock, or
out of the net cash proceeds of the substantially concurrent sale (other than to
a Restricted Subsidiary of the Borrower) of other shares of Disqualified
Preferred Stock, provided that such Disqualified Preferred Stock  shall not
require the direct or indirect payment of the liquidation preference earlier in
time than the final stated maturity of such retired shares of Disqualified
Preferred Stock;
 
(v) the Borrower and its Restricted Subsidiaries may make cash payments in lieu
of the issuance of fractional shares of Equity Interests in connection with any
transaction permitted under this Agreement;
 
(vi) the Borrower may pay Dividends on its Qualified Preferred Stock pursuant to
the terms thereof through the issuance of additional shares of such Qualified
Preferred Stock, provided that in lieu of issuing additional shares of such
Qualified Preferred Stock as Dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Preferred Stock in respect of
which such Dividends have accrued;
 
(vii) the Borrower may pay cash Dividends on its Equity Interests or redeem,
repurchase or otherwise acquire for value in cash, outstanding shares of the
Borrower’s Equity Interests (or options or warrants to purchases Borrower Common
Stock) not otherwise permitted pursuant to this Section 10.03; provided that (w)
no Default or Event of Default then exists or would result therefrom, (x)
immediately before and after such payment, redemption, repurchase or
acquisition, the Borrower shall be in compliance, on a Pro Forma Basis, with (A)
the covenants contained in Sections 10.07 and 10.08 (for purposes of this
Section 10.03(vii)(x)(A), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant) and (B) a Total Leverage Ratio equal
to, or less than, 7.00:1.00, in each case as of the last day of the Calculation
Period most recently ended prior to the date of such payment, redemption,
repurchase or acquisition, (y) in no event shall the sum of the Dividends
permitted by this clause (vii) exceed the Available Basket Amount then in effect
and (z) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (w), (x) and (y) and containing the calculations of compliance
(in reasonable detail) with preceding clause (x);
 
(viii) the Borrower may redeem, repurchase or otherwise acquire for value in
cash, outstanding shares of the Borrower’s Equity Interests (or options or
warrants to purchase Borrower Common Stock) not otherwise permitted pursuant to
this Section 10.03; provided that (w) no Event of Default then exists or would
result therefrom, (x) immediately before and after such payment, redemption,
repurchase or acquisition, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants contained in Sections 10.07 and 10.08 (for purposes of
this Section 10.03(viii)(x), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant) as of the last day of the
Calculation Period most recently ended prior to the date of such payment,
redemption, repurchase or acquisition, (y) in no event shall the sum of the
aggregate amount of all payments, redemptions or repurchases permitted by this
clause (viii) exceed the sum of (A) $15,000,000 minus (B) the aggregate amount
of all Debt Repurchases made in reliance on Section 10.09(iv)(C) minus (c) the
aggregate amount of Investments made (or deemed made) in reliance on Section
10.05(xxiii) and (z) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by an Authorized Officer of the
Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (w), (x) and (y) and containing the
calculations of compliance (in reasonable detail) with preceding clause (x);
 
 
80

--------------------------------------------------------------------------------

 
 
(ix) the Borrower may redeem, repurchase or otherwise acquire for value, at any
time on or after the date that is two and one-half years after the Effective
Date, outstanding shares of the Borrower’s Equity Interests (or options or
warrants to purchase Borrower Common Stock) (x) in exchange for, or out of the
Net Cash Proceeds of the substantially concurrent sale or issuance (other than
to a Subsidiary of the Borrower) of, Equity Interests of the Borrower (other
than Disqualified Preferred Stock and Designated Preferred Stock) or (y) from
the Net Cash Proceeds of the substantially concurrent cash contribution to the
common equity capital of the Borrower (other than from any Subject Entity),
provided that the amount of any such Net Cash Proceeds utilized for such purpose
will be excluded for purposes of the determination of the Available Basket
Amount;
 
(x) the Borrower may declare and pay Dividends or other payments or
distributions on account of the Borrower’s Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower) or redeem, repurchase, retire, defease or otherwise acquire any
Equity Interests of the Borrower in connection with a substantially concurrent
Going Private Transaction (i) out of the Net Cash Proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests of the Borrower (other than Disqualified Preferred Stock and
Designated Preferred Stock) or (ii) from the Net Cash Proceeds of substantially
concurrent cash contribution to the common equity capital of the Borrower;
provided that the amount of any such Net Cash Proceeds that are utilized for any
such Dividend, redemption, repurchase, retirement, defeasance or other
acquisition of the Borrower’s Equity Interests will be excluded for purposes of
the determination of the Available Basket Amount; and
 
(xi) the Borrower may redeem, repurchase or otherwise acquire for value in cash,
outstanding shares of the Borrower’s Equity Interests (or options or warrants to
purchase Borrower Common Stock) not otherwise permitted pursuant to this Section
10.03; provided that (w) no Default or Event of Default then exists or would
result therefrom, (x) immediately before and after such redemption, repurchase
or acquisition, the Borrower shall be in compliance, on a Pro Forma Basis, with
the covenants contained in Sections 10.07 and 10.08 as of the last day of the
Calculation Period most recently ended prior to the date of such payment,
redemption, repurchase or acquisition (for purposes of this Section
10.03(xi)(x), solely in the case of the Total Senior Secured Leverage Ratio and
the Total Leverage Ratio, as if the applicable financial covenant levels in
effect pursuant to Section 10.08 were 0.25 lower than those then in effect for
such financial covenant), (y) in no event shall the sum of the aggregate
principal amount of all payment, redemptions or repurchase permitted by this
clause (xi) exceed the Designated Sales Basket Amount then in effect and (z) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clauses
(w), (x) and (y) and containing the calculations of compliance (in reasonable
detail) with preceding clause (x).
 
10.04. Indebtedness
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, contract, create, incur, assume or suffer to exist any Indebtedness, except:
 
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents; provided that the sum of (a) the aggregate outstanding principal
amount of all Loans plus (b) the aggregate amount of all Letter of Credit
Outstandings plus (c) for so long as TV One is a Designated Entity, the
aggregate outstanding amount of TV One Indebtedness, shall not exceed at any
time outstanding the Credit Facility Debt Cap;
 
(ii) Scheduled Existing Indebtedness outstanding on the Initial Borrowing Date
and listed on Schedule 8.20 (as reduced by any repayments of principal thereof
other than with the proceeds of Permitted Refinancing Indebtedness), without
giving effect to any subsequent extension, renewal or refinancing thereof except
through one or more issuances of Permitted Refinancing Indebtedness in respect
thereof;
 
(iii) Indebtedness of the Borrower under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
10.04 and (y) Other Hedging Agreements entered into in the ordinary course of
business and providing protection to the Borrower and its Restricted
Subsidiaries against fluctuations in currency values in connection with the
Borrower’s or any of its Restricted Subsidiaries’ operations, in either case so
long as the entering into of such Interest Rate Protection Agreements or Other
Hedging Agreements are bona fide hedging activities and are not for speculative
purposes;
 
(iv) Indebtedness of the Borrower and its Restricted Subsidiaries evidenced by
Capitalized Lease Obligations, mortgage financings and purchase money
Indebtedness described in Section 10.01(vii), provided that in no event shall
the sum of the aggregate principal amount of all Capitalized Lease Obligations,
mortgage financings and purchase money Indebtedness permitted by this clause
(iv) exceed $2,500,000 at any time outstanding;
 
(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(viii) or other Intercompany Debt otherwise permitted by Section
10.05;
 
(vi) Indebtedness consisting of guaranties (x) by the Borrower and Subsidiary
Guarantors of each other’s Indebtedness and lease and other contractual
obligations not restricted by the terms of this Agreement, (y) by Wholly-Owned
Foreign Restricted Subsidiaries of the Borrower of each other’s Indebtedness and
lease and other contractual obligations not restricted by the terms of this
Agreement and (z) by Restricted Subsidiaries who are not Subsidiary Guarantors
of each other’s Indebtedness and lease and other contractual obligations not
restricted by the terms of this Agreement;
 
 
81

--------------------------------------------------------------------------------

 
 
(vii) Indebtedness of a Restricted Subsidiary (other than a License Subsidiary)
of the Borrower acquired pursuant to a Permitted Acquisition or other permitted
Investment (or Indebtedness assumed at the time of a Permitted Acquisition or
other permitted Investment of an asset securing such Indebtedness) (any such
Indebtedness, “Permitted Acquired Debt”) and Permitted Refinancing Indebtedness
in respect thereof, provided that (x) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition or other permitted Investment and (y) the aggregate principal amount
of all Indebtedness permitted by this clause (vii) shall not exceed $1,000,000
at any one time outstanding;
 
(viii) Indebtedness arising from customary cash management services, netting
arrangements, automated clearing house transfers, or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within five Business Days of its incurrence;
 
(ix) Indebtedness of the Borrower and its Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business;
 
(x) Indebtedness evidenced by the Existing Letters of Credit and the Borrower’s
continuing reimbursement obligations in respect thereof pursuant to the Existing
Credit Agreement; provided that the Existing Letters of Credit and the
Borrower’s reimbursement obligations in respect thereof are at all times
back-stopped by a Letter of Credit issued hereunder;
 
(xi) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Restricted Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;
 
(xii) Indebtedness of the Borrower or any of its Restricted Subsidiaries which
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the disposition of assets in accordance with the requirements of
this Agreement, so long as the maximum aggregate liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds (including the Fair
Market Value of non cash proceeds) actually received by the Borrower and its
Restricted Subsidiaries in connection with such disposition;
 
(xiii) [Intentionally Omitted];
 
(xiv) Permitted Unsecured Debt and guaranties thereof by the Subsidiary
Guarantors; provided that (w) no Default or Event of Default then exists or
would result therefrom, (x) immediately after the incurrence of such
Indebtedness, the Borrower shall be in compliance, on a Pro Forma Basis, with
(A) the covenants contained in Sections 10.07 and 10.08 (for purposes of this
Section 10.04(xiv)(x)(A), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant) and (B) a Total Leverage Ratio equal
to, or less than, 7.00:1.00, in each case determined as of the last day of the
Calculation Period most recently ended prior to the date of the incurrence of
such Indebtedness, (y) all of the Equity Interests of TV One owned by the
Borrower and the Subsidiary Guarantors have been pledged as Collateral pursuant
to the Security Documents and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (w), (x) and (y) and containing the
calculations of compliance (in reasonable detail) with preceding clause (x);
 
(xv) Indebtedness of the Borrower and guaranties thereof by the Subsidiary
Guarantors under (x) the Existing 2013 Notes Indenture and the other Existing
2013 Notes Documents in an aggregate principal amount not to exceed $747,000
(less the amount of any repayments of principal thereof made after the Effective
Date), and (y) the Exchange Notes Indenture and the other Exchange Notes
Documents in an aggregate principal amount not to exceed $286,794,302 plus any
accrued pay-in-kind or capitalized interest (less the amount of any repayments
of principal thereof made after the Effective Date);
 
(xvi) Permitted Subordinated Debt and guaranties thereof by the Subsidiary
Guarantors; provided that (x) no Default or Event of Default then exists or
would result therefrom, (y) immediately after the incurrence of such
Indebtedness, the Borrower shall be in compliance, on a Pro Forma Basis, with
(A) the covenants contained in Sections 10.07 and 10.08 (for purposes of this
Section 10.04(xvi)(y)(A), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant) and (B) a Total Leverage Ratio equal
to, or less than, 7.00:1.00, in each case determined as of the last day of the
Calculation Period most recently ended prior to the date of the incurrence of
such Indebtedness and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (x) and (y) and containing the calculations of
compliance (in reasonable detail) with preceding clause (y);
 
(xvii) Permitted Refinancing Indebtedness incurred in respect of (and to
refinance) Indebtedness theretofore outstanding (and permitted to be
outstanding) pursuant to clauses (ii), (xiv), (xv) and (xvi) of this Section
10.04 and otherwise in accordance with Section 10.09(iv)(D);
 
 
82

--------------------------------------------------------------------------------

 
 
(xviii) [Intentionally Omitted]; and
 
(xix) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Borrower and the Subsidiary
Guarantors (except the License Subsidiaries), so long as the aggregate principal
amount of all Indebtedness permitted by this clause (xix) does not exceed
$10,000,000 at any one time outstanding, which Indebtedness shall be unsecured
unless otherwise permitted under Section 10.01.
 
10.05. Advances, Investments and Loans
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make any direct or indirect advance, loan or other extension of credit
(including by way of guarantee or similar arrangement) or capital contribution
(by means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to another Person, or any
purchase or acquisition of Equity Interests, Indebtedness or other similar
instruments issued by, such other Person, together with all items that are
barter contributions or would be classified as investments on a balance sheet of
such Person prepared in accordance with GAAP, or hold any cash or cash
equivalents or purchase or otherwise acquire (in one or a series of related
transactions) all or a substantial portion of the property or assets or business
of another Person or assets constituting a business unit, line of business,
division or Station of any Person (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
 
(i) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Restricted Subsidiary;
 
(ii) the Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;
 
(iii) the Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Initial Borrowing Date and described on Schedule 10.05A (and any
increase in the value of such Investments not resulting from an additional
Investment), provided that any additional Investments made with respect thereto
shall be permitted only if permitted under the other provisions of this Section
10.05;
 
(iv) the Borrower and its Restricted Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(v) the Borrower and its Restricted Subsidiaries may make loans and advances to
their officers and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);
 
(vi) the Borrower and its Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of the Borrower Common Stock (so long as no
cash is actually advanced by Borrower or any of its Restricted Subsidiaries in
connection with the acquisition of such obligations);
 
(vii) the Borrower may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 10.04(iii);
 
 
83

--------------------------------------------------------------------------------

 
 
(viii) (I) the Borrower may make Investments in any Subsidiary Guarantor which
is a Wholly-Owned Domestic Restricted Subsidiary, (II) any Subsidiary Guarantor
may make Investments in the Borrower or any other Subsidiary Guarantor which is
a Wholly-Owned Domestic Restricted Subsidiary, (III) the Borrower and its
Domestic Restricted Subsidiaries may make Investments in any Wholly-Owned
Foreign Restricted Subsidiary, (IV) any Restricted Subsidiary which is not a
Credit Party may make Investments in any Credit Party and (V) any Foreign
Restricted Subsidiary may make Investments in any other Foreign Restricted
Subsidiary that is a Wholly-Owned Restricted Subsidiary (with any Investments in
the form of intercompany loans and advances referred to in preceding clauses (I)
through (V) being collectively called the “Intercompany Loans”); provided, that
(s) at no time shall the aggregate outstanding principal amount of all
Intercompany Loans made pursuant to preceding sub-clause (III) of this clause
(viii), when added to the amount of all other Investments theretofore made
pursuant to preceding sub-clause (III) (for this purposes, taking the Fair
Market Value of any property (other than cash) so invested at the time of such
Investment), exceed $5,000,000 (determined without regard to any write-downs or
write-offs of such Investments and net of any returns on any such Investment in
the form of a principal repayment, distribution, dividend or redemption, as
applicable), (t) no Intercompany Loan may be made pursuant to subclause (III)
above at any time that a Default or  Event of Default has occurred and its
continuing, (u) each Intercompany Loan shall be evidenced by an Intercompany
Note, (v) each such Intercompany Note owned or held by a Credit Party shall be
pledged to the Collateral Agent pursuant to the Pledge Agreement, (w) each
Intercompany Loan made by any Restricted Subsidiary of the Borrower that is not
a Credit Party to a Credit Party shall be subject to the subordination
provisions contained in the respective Intercompany Note, (x) in the case of any
contribution pursuant to preceding sub-clauses (I) and (II), any security
interest granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in any assets so contributed shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such contribution) and all actions required to
maintain said perfected status have been taken, (y) no Investment constituting a
purchase of Equity Interests shall be permitted pursuant to sub-clause (I) or
(II) in any new Restricted Subsidiary which concurrently becomes a Credit Party
and (z) any Investment made to any Subsidiary Guarantor or any Wholly-Owned
Foreign Restricted Subsidiary pursuant to this clause (viii) shall cease to be
permitted by this clause (viii) if such Subsidiary Guarantor or Wholly-Owned
Foreign Restricted Subsidiary, as the case may be, ceases to constitute a
Subsidiary Guarantor that is a Wholly-Owned Domestic Restricted Subsidiary or a
Wholly-Owned Foreign Restricted Subsidiary, as the case may be;
 
(ix) the Borrower and its Restricted Subsidiaries may make Investments in
deposit accounts and securities accounts maintained by the Borrower or such
Restricted Subsidiary, as the case may be, so long as the Collateral Agent has a
perfected, first-priority security interest therein as, and to the extent,
required by the Security Agreement;
 
 
84

--------------------------------------------------------------------------------

 
 
(x) the Borrower and its Restricted Subsidiaries may own the Equity Interests of
their respective Restricted Subsidiaries created or acquired in accordance with
the terms of this Agreement (so long as all amounts invested in such Restricted
Subsidiaries are independently justified under another provision of this Section
10.05);
 
(xi) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;
 
(xii) the Borrower and each Wholly-Owned Restricted Subsidiary of the Borrower
may from time to time effect Permitted Acquisitions, so long as (in each case
except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition) (a) no Default or Event
of Default shall have occurred and be continuing at the time of the consummation
of the proposed Permitted Acquisition or immediately after giving effect
thereto; (b) the Borrower shall have given to the Administrative Agent and the
Lenders at least 5 Business Days’ prior written notice of any Permitted
Acquisition (or such shorter period of time as may be reasonably acceptable to
the Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition; (c) the Aggregate
Consideration attributable to all Persons and assets purchased or acquired
pursuant to all Permitted Acquisitions which do not become Credit Parties or
Collateral, as applicable, directly held by a Credit Party (for this purpose,
excluding as Collateral the value of Equity Interests of Persons so acquired
that are not Domestic Restricted Subsidiaries that are 100%-Owned Subsidiaries
and Subsidiary Guarantors) shall not, when combined with the aggregate amount of
Investments made in reliance on Section 10.05(xviii), exceed $15,000,000; (d)
calculations are made by the Borrower demonstrating compliance with the
financial covenants contained in Sections 10.07 and 10.08 for the respective
Calculation Period on a Pro Forma Basis as if the respective Permitted
Acquisition had occurred on the first day of such Calculation Period (for
purposes of this Section 10.05(xii), solely in the case of the Total Senior
Secured Leverage Ratio and the Total Leverage Ratio, as if the applicable
financial covenant levels in effect pursuant to Section 10.08 were 0.25 lower
than those then in effect for such financial covenant); (e) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; (f) the Borrower shall have taken, or caused to be taken, all
actions then required by Sections 9.11 and 10.13 in connection with such
Permitted Acquisition; and (g) the Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by its Authorized
Officer, certifying to such officer’s knowledge, compliance with the
requirements of preceding clauses (a) through (f), inclusive, and containing the
calculations (in reasonable detail) required by preceding clause (d);
 
(xiii) the Borrower and its Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Sections 10.02;
 
(xiv) the Borrower and its Restricted Subsidiaries may make advances in the form
of a prepayment of expenses to vendors, suppliers and trade creditors consistent
with their past practices, so long as such expenses were incurred in the
ordinary course of business of the Borrower or such Restricted Subsidiary;
 
(xv) Asset Swaps may be consummated in accordance with the definition thereof
and Section 10.02(xv);
 
(xvi) Investments by the Borrower or any of its Wholly-Owned Domestic Restricted
Subsidiaries in an Unrestricted Subsidiary that is engaged in a Permitted
Business in an aggregate amount not to exceed the amount of cash proceeds of any
Designated TV One Disposition Distribution designated to be invested pursuant to
clause (b) of the definition thereof; provided that (x) no Default or Event of
Default then exists or would result therefrom, (y) immediately before and after
any such Investment, the Borrower shall be in compliance, on a Pro Forma Basis,
with (A) the covenants contained in Sections 10.07 and 10.08 (for purposes of
this Section 10.05(xvi)(x)(A), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant) and (B) a Total Leverage Ratio equal
to, or less than, 7.00:1.00, in each case as of the last day of the Calculation
Period most recently ended prior to the date of such Investment, and (z) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clauses
(x) and (y) and containing the calculations of compliance (in reasonable detail)
with preceding clause (y);
 
(xvii) the Borrower and its Restricted Subsidiaries may make additional
Investments; provided that (w) no Default or Event of Default then exists or
would result therefrom, (x) immediately before and after such Investment, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants
contained in Sections 10.07 and 10.08 as of the last day of the Calculation
Period most recently ended prior to the date of such Investment (for purposes of
this Section 10.05(xvii)(x), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant), (y) in no event shall the aggregate
amount of all Investments made in reliance on this clause (xvii) exceed the
Designated Sales Basket Amount then in effect and (z) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (w), (x) and (y) and
containing the calculations of compliance (in reasonable detail) with preceding
clause (x);
 
 
85

--------------------------------------------------------------------------------

 
 
(xviii) the Borrower and each Wholly-Owned Restricted Subsidiary of the Borrower
may from time to time make Investments in Joint Ventures, so long as (a) no
Default or Event of Default shall have occurred and be continuing at the time of
such Investment or immediately after giving effect thereto; (b) the aggregate
amount of Investments made in reliance on this clause (xviii), taken together
with the aggregate amount of Investments made in reliance on Section
10.05(xii)(c), does not exceed $15,000,000; (c) calculations are made by the
Borrower demonstrating compliance with the financial covenants contained in
Sections 10.07 and 10.08 for the respective Calculation Period on a Pro Forma
Basis as if the respective Investment had occurred on the first day of such
Calculation Period (for purposes of this Section 10.05(xviii), solely in the
case of the Total Senior Secured Leverage Ratio and the Total Leverage Ratio, as
if the applicable financial covenant levels in effect pursuant to Section 10.08
were 0.25 lower than those then in effect for such financial covenant); (d) the
Borrower shall have taken, or caused to be taken, all actions then required by
Sections 9.11 and 10.13 in connection with such Investment; and (e) the Borrower
shall have delivered to the Administrative Agent and each Lender a certificate
executed by its Authorized Officer, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (a) through (d),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clause (c);
 
(xix) the Borrower and its Restricted Subsidiaries may make the Investments
described on Schedule 10.05B;
 
(xx) [Intentionally Omitted];
 
(xxi) any Subsequent TV One Investment (A) in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Borrower or, for so long as TV One remains a Designated Entity but is not
otherwise a Subsidiary, TV One) of, Equity Interests of the Borrower (other than
Disqualified Stock and Designated Preferred Stock) or (B) from the net cash
proceeds of a substantially concurrent cash contribution to the equity capital
of the Borrower or any Restricted Subsidiary (other than cash from the Borrower,
a Restricted Subsidiary, Reach Media or, for so long as TV One remains a
Designated Entity, TV One); provided, that in each case, no Default or Event of
Default shall have occurred and be continuing or result therefrom; and provided,
further, that the amount of any net cash proceeds received pursuant to clause
(B) that are utilized for a Subsequent TV One Investment will be excluded from
clause (a)(ii) of the definition of “Available Basket Amount”;
 
(xxii) the Borrower and its Restricted Subsidiaries may make additional
Investments not otherwise permitted pursuant to this Section 10.05; provided
that (w) no Default or Event of Default then exists or would result therefrom,
(x) immediately before and after any such Investment, the Borrower shall be in
compliance, on a Pro Forma Basis, with (A) the covenants contained in Sections
10.07 and 10.08 (for purposes of this Section 10.05(xxii)(x)(A), solely in the
case of the Total Senior Secured Leverage Ratio and the Total Leverage Ratio, as
if the applicable financial covenant levels in effect pursuant to Section 10.08
were 0.25 lower than those then in effect for such financial covenant) and (B) a
Total Leverage Ratio equal to, or less than, 7.00:1.00, in each case as of the
last day of the Calculation Period most recently ended prior to the date of such
Investment, (y) in no event shall the sum of the Investments made pursuant to
this clause (xxii) exceed the Available Basket Amount then in effect and (z) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clauses
(w), (x) and (y) and containing the calculations of compliance (in reasonable
detail) with preceding clause (x);
 
(xxiii) the Borrower and its Restricted Subsidiaries may make additional
Investments (including, without limitation, Permitted Acquisitions); provided
that (w) no Event of Default then exists or would result therefrom, (x)
immediately before and after any such Investment, the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenants contained in Sections 10.07
and 10.08 (for purposes of this Section 10.05(xxiii)(x), solely in the case of
the Total Senior Secured Leverage Ratio and the Total Leverage Ratio, as if the
applicable financial covenant levels in effect pursuant to Section 10.08 were
0.25 lower than those then in effect for such financial covenant) as of the last
day of the Calculation Period most recently ended prior to the date of such
Investment, (y) in no event shall the sum of the aggregate amount of all
Investments permitted by this clause (xxiii) exceed the sum of (A) $15,000,000
minus (B) the aggregate amount of Debt Repurchases made in reliance on Section
10.09(iv)(C) minus (C) the aggregate amount of Dividends made in reliance on
Section 10.03(viii) minus (D) the aggregate amount of Investments deemed made
pursuant to the last sentence of this Section 10.05, if the Borrower elects in
writing to charge such Investment to this clause (xxiii) as provided below; and
(z) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (w), (x) and (y) and containing the calculations of compliance (in
reasonable detail) with preceding clause (x);
 
(xxiv) Investments consisting of advances to customers or extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business;
 
(xxv) the Borrower and its Restricted Subsidiaries may make Investments due to
intercompany advances or payables resulting from any transactions between or
among the Borrower or any of its Restricted Subsidiaries, on the one hand, and
either TV One or Reach Media, on the other hand, in either case with respect to
transactions involving network, syndication, advertising, back office,
technology support or personnel services, in each case, entered into in the
ordinary course of the Borrower’s business, provided that the aggregate amount
of Investments made pursuant to this clause (xxv) shall not exceed $5,000,000 at
any one time outstanding;
 
(xxvi) the Borrower and its Restricted Subsidiaries may make Investments in the
ordinary course of business consisting of UCC Article 3 endorsements for
collection or deposit and UCC Article 4 customary trade arrangements with
customers consistent with past practices; and
 
 
86

--------------------------------------------------------------------------------

 
 
(xxvii) so long as no Default or Event of Default then exists or would result
therefrom, in addition to Investments permitted by clauses (i) through (xxvi) of
this Section 10.05, the Borrower and its Restricted Subsidiaries may make
additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xxvii) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $10,000,000.
 
                               For so long as TV One remains an Unrestricted
Subsidiary under this Agreement, any Investments made by TV One or any of its
Subsidiaries, if any, in any Radio One Securities will be deemed to be
Investments made by the Borrower for purposes of this Agreement.  If such
Investment is deemed to be made by the Borrower as provided above and is not
permitted to be made by the Borrower as of such date pursuant to Section
10.05(xxii) or (xxiii) (as elected by the Borrower in a writing to the
Administrative Agent), then the Borrower will be in default of this Section
10.05.
 
10.06. Transactions with Affiliates
 
                                (a) The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its Restricted
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Restricted
Subsidiary as would reasonably be obtained by the Borrower or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:
 
(i) Dividends may be paid to the extent provided in Section 10.03;
 
(ii) loans may be made and other transactions may be entered into by the
Borrower and its Restricted Subsidiaries to the extent permitted by Sections
10.01, 10.02, 10.04, 10.05 and 10.09;
 
(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Restricted Subsidiaries who are not otherwise
Affiliates of the Borrower;
 
(iv) (a) the Borrower may issue Borrower Common Stock and Qualified Preferred
Stock, and (b) Restricted Subsidiaries may issue Equity Interests to the extent
permitted by Section 10.11;
 
(v) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, consulting arrangements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Restricted Subsidiaries in the ordinary course of business;
 
(vi) Restricted Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any Wholly-Owned Domestic Restricted
Subsidiary of the Borrower that is a Subsidiary Guarantor;
 
(vii) transactions pursuant to any agreement in effect on the Initial Borrowing
Date, as such agreement may be amended, modified or supplemented from time to
time; provided that any such amendment, modification or supplement (taken as a
whole) will not be more disadvantageous to the Borrower in any material respect
than such agreement as it was in effect on the Initial Borrowing Date;
 
(viii) transactions between or among the Borrower or any of its Restricted
Subsidiaries and either TV One or Reach Media, in either case with respect to
transactions involving network, syndication, advertising, back-office,
technology support or personnel services, in each case, entered into in the
ordinary course of the Borrower’s business;
 
(ix) any Subsequent TV One Investment;
 
(x) any transactions solely between or among the Credit Parties not otherwise
prohibited by this Agreement; and
 
(xi) any transactions with Affiliates listed on Schedule 10.06.
 
                                Notwithstanding anything to the contrary
contained above in this Section 10.06(a), in no event shall the Borrower or any
of its Restricted Subsidiaries pay any management, consulting or similar fee to
any of their respective Affiliates except as specifically provided in clause
(vi) of this Section 10.06(a). Each Subject Affiliate Transaction shall be
subject to this Section 10.06(a), with each affected Unrestricted Subsidiary
and, for so long as TV One remains a Designated Entity, TV One to be bound by
this Section 10.06(a) as a “Restricted Subsidiary” as contemplated by clause
(iii) of the proviso appearing in the definition of “Unrestricted Subsidiary”.
 
 
87

--------------------------------------------------------------------------------

 
 (b) Until the earlier of (x) the date on which TV One ceases to be a Designated
Entity or (y) the date on which the Exchange Notes Documents (and, if
applicable, the Permitted Refinancing Debt Documents governing any Permitted
Refinancing thereof) are modified, replaced and/or refinanced in a manner that
results in the elimination of the covenant therein that corresponds to this
Section 10.06(b), the Borrower shall be required to comply with the provisions
of this Section 10.06(b) with respect to any event or circumstance that would
otherwise constitute any transaction under the first paragraph of Section
10.06(a) above that is between or among TV One or any of its Subsidiaries, if
any, and any other Affiliate of the Borrower (a “TV One Affiliate Transaction”);
provided that in each such case such standards shall relate to TV One or the
relevant Subsidiaries of TV One instead of the Borrower and its Restricted
Subsidiaries.
 
10.07. Interest Expense Coverage Ratio
 
The Borrower will not permit the Interest Expense Coverage Ratio for any Test
Period ending on the last day of any Fiscal Quarter of the Borrower set forth
below to be less than the ratio set forth opposite such Fiscal Quarter below:
 

 
Fiscal Quarter Ending
 
Ratio
   
June 30, 2011
 
1.25:1.00
   
September 30, 2011
 
1.25:1.00
   
December 31, 2011
 
1.25:1.00
   
March 31, 2012
 
1.25:1.00
   
June 30, 2012
 
1.25:1.00
   
September 30, 2012
 
1.25:1.00
   
December 31, 2012
 
1.25:1.00
   
March 31, 2013
 
1.25:1.00
   
June 30, 2013
 
1.25:1.00
   
September 30, 2013
 
1.25:1.00
   
December 31, 2013
 
1.25:1.00
   
March 31, 2014
 
1.25:1.00
   
June 30, 2014
 
1.25:1.00
   
September 30, 2014
 
1.25:1.00
   
December 31, 2014
 
1.25:1.00
   
March 31, 2015
 
1.25:1.00
   
June 30, 2015
 
1.25:1.00
   
September 30, 2015
 
1.25:1.00
   
December 31, 2015 and the last day of each Fiscal Quarter of the Borrower
thereafter
 
1.50:1.00
 

 
10.08. Leverage Ratios
 
(a) The Borrower will not permit the Total Senior Secured Leverage Ratio on the
last day of any Fiscal Quarter of the Borrower set forth below to be greater
than the ratio set forth opposite such Fiscal Quarter below:
 

 
Fiscal Quarter Ending
 
Ratio
   
June 30, 2011
 
5.25:1.00
   
September 30, 2011
 
5.00:1.00
   
December 31, 2011
 
5.00:1.00
   
March 31, 2012
 
4.75:1.00
   
June 30, 2012
 
4.50:1.00
   
September 30, 2012
 
4.50:1.00
   
December 31, 2012
 
4.50:1.00
   
March 31, 2013
 
4.00:1.00
   
June 30, 2013
 
4.00:1.00
   
September 30, 2013
 
4.00:1.00
   
December 31, 2013
 
3.75:1.00
   
March 31, 2014
 
3.75:1.00
   
June 30, 2014
 
3.75:1.00
   
September 30, 2014
 
3.75:1.00
   
December 31, 2014
 
3.25:1.00
   
March 31, 2015
 
3.25:1.00
   
June 30, 2015
 
3.25:1.00
   
September 30, 2015
 
3.25:1.00
   
December 31, 2015 and the last day of each Fiscal Quarter of the Borrower
thereafter
 
2.75:1.00
 

 
 
 
88

--------------------------------------------------------------------------------

 
 
 
(b) The Borrower will not permit the Total Leverage Ratio on the last day of any
Fiscal Quarter of the Borrower set forth below to be greater than the ratio set
forth opposite such Fiscal Quarter below:
 

 
Fiscal Quarter Ending
 
Ratio
   
June 30, 2011
 
9.25:1.00
   
September 30, 2011
 
9.25:1.00
   
December 31, 2011
 
9.25:1.00
   
March 31, 2012
 
9.00:1.00
   
June 30, 2012
 
8.75:1.00
   
September 30, 2012
 
8.50:1.00
   
December 31, 2012
 
8.50:1.00
   
March 31, 2013
 
8.00:1.00
   
June 30, 2013
 
8.00:1.00
   
September 30, 2013
 
8.00:1.00
   
December 31, 2013
 
7.50:1.00
   
March 31, 2014
 
7.50:1.00
   
June 30, 2014
 
7.50:1.00
   
September 30, 2014
 
7.50:1.00
   
December 31, 2014
 
6.50:1.00
   
March 31, 2015
 
6.50:1.00
   
June 30, 2015
 
6.50:1.00
   
September 30, 2015
 
6.50:1.00
   
December 31, 2015 and the last day of each Fiscal Quarter of the Borrower
thereafter
 
6.00:1.00
 



 
89

--------------------------------------------------------------------------------

 
 
10.09.  Modifications Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.
 
                                The Borrower will not, and will not permit any
of its Restricted Subsidiaries to:
 
(i) [Intentionally Omitted];
 
(ii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests (including Qualified Preferred Stock), or enter into any new agreement
with respect to its Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (ii) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect;
 
(iii) enter into any new tax sharing agreement, tax allocation agreement or
similar agreement or, after the entry of any such agreement, amend, modify or
change any provision of any such agreement in a manner materially adverse to the
Lenders, in any case without the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned);
 
(iv) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar required “repurchase” event of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Existing Notes, any Permitted Unsecured Debt, any Subordinated Indebtedness
(including Permitted Subordinated Debt) or any Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness (any such payment,
prepayment, redemption, repurchase of other acquisition, a “Debt Repurchase”),
except:
 
(A) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Exchange Notes, any Permitted Unsecured Debt,
any  Subordinated Indebtedness (including Permitted Subordinated Debt) and any
Permitted Refinancing Indebtedness in respect of any of the foregoing
Indebtedness (and give any notice in respect thereof) (but excluding the
Existing 2013 Notes); provided that (v) no Default or Event of Default then
exists or would result therefrom, (w) immediately before and after such Debt
Repurchase, the Borrower shall be in compliance, on a Pro Forma Basis, with (a)
with the covenants contained in Sections 10.07 and 10.08 (for purposes of this
Section 10.09(iv)(A)(w)(a), solely in the case of the Total Senior Secured
Leverage Ratio and the Total Leverage Ratio, as if the applicable financial
covenant levels in effect pursuant to Section 10.08 were 0.25 lower than those
then in effect for such financial covenant) and (b) except in the case of a Debt
Repurchase made in reliance on subclause (II) of clause (x) below, a Total
Leverage Ratio equal to, or less than, 7.00:1.00, in each case as of the last
day of the Calculation Period most recently ended prior to the date of such Debt
Repurchase, (x) in no event shall the sum of the Debt Repurchases made pursuant
to this clause (iv)(A) exceed the sum of (I) the Available Basket Amount then in
effect plus (II) the Designated Sales Basket Amount then in effect, (y) any
Indebtedness subject to a Debt Repurchase is permanently canceled, and (z) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to
such officer’s knowledge, compliance with the requirements of preceding clauses
(v), (w), (x) and (y) and containing the calculations of compliance (in
reasonable detail) with preceding clause (w) and identifying whether such Debt
Repurchase is made in reliance on subclause (I) or (II) (or both) of preceding
clause (x);
 
(B) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Existing 2013 Notes (and give any notice in respect thereof);
provided that (w) no Default or Event then exists or would result therefrom, (x)
immediately before and after such Debt Repurchase, the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenants contained in Sections 10.07
and 10.08 as of the last day of  the Calculation Period most recently ended
prior to the date of such Debt Repurchase, (y) any Existing 2013 Notes subject
to a Debt Repurchase are permanently canceled, and (z) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (w), (x) and (y) and
containing the calculations of compliance (in reasonable detail) with preceding
clause (x);
 
 
90

--------------------------------------------------------------------------------

 
 
(C) the Borrower and its Restricted Subsidiaries may at any time effect a Debt
Repurchase of any Exchange Notes, any Permitted Unsecured Debt, any Subordinated
Indebtedness and any Permitted Refinancing Indebtedness in respect of any of the
foregoing Indebtedness not otherwise permitted by this Section 10.09 (and give
any notice in respect thereof); provided that (v) no Event of Default then
exists or would result therefrom, (w) immediately before and after such Debt
Repurchase, the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants contained in Sections 10.07 and 10.08 (for purposes of this Section
10.09(iv)(C)(w), solely in the case of the Total Senior Secured Leverage Ratio
and the Total Leverage Ratio, as if the applicable financial covenant levels in
effect pursuant to Section 10.08 were 0.25 lower than those then in effect for
such financial covenant) as of the last day of the Calculation Period most
recently ended prior to the date of such Debt Repurchase, (x) in no event shall
the sum of the aggregate amount of all Debt Repurchases made pursuant to this
clause (iv)(C) exceed the sum of (A) $15,000,000 minus (B) the aggregate amount
of all Dividends made in reliance on Section 10.03(viii) minus (C) the aggregate
amount of Investments made (or deemed made) in reliance on Section 10.05(xxiii),
(y) any such Indebtedness subject to a Debt Repurchase is permanently canceled
and (z) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (v), (w), (x) and (y) and containing the calculations of
compliance (in reasonable detail) with preceding clause (w); and
 
(D) the Borrower and its Restricted Subsidiaries may at any time refinance any
Exchange Notes, any Permitted Unsecured Debt and any Subordinated Indebtedness
(and any Permitted Refinancing Indebtedness in respect of any of the foregoing
Indebtedness) pursuant to a Permitted Refinancing thereof; provided that (x)
immediately before and after such refinancing, the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenants contained in Sections 10.07
and 10.08 as of the last day of the Calculation Period most recently ended prior
to the date of such Debt Repurchase, and (y) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by an Authorized
Officer of the Borrower, certifying to such officer’s knowledge, compliance with
the requirements of preceding clause (x) and the definition of “Permitted
Refinancing” and containing the calculations of compliance (in reasonable
detail) with preceding clause (x);
 
(v) amend, modify or waive or permit the amendment, modification or waiver of,
any provision of any Existing Notes Document or, on and after the execution and
delivery thereof, any Permitted Subordinated Debt Document, any Permitted
Unsecured Debt Document or any Permitted Refinancing Debt Documents in respect
of any of the foregoing Indebtedness that, in any such case, is adverse to the
interests of the Lenders in any material respect (other than any such amendment
or modification that (i) makes the provisions thereof less restrictive on the
Borrower and its Subsidiaries (taken as a whole) (including with respect to any
representation, warranty, covenant, default or event of default), (ii) reduces
interest rates, prepayment premiums, commissions or fees paid (or to be paid) by
the Borrower or any of its Restricted Subsidiaries in connection therewith, or
(iii) extends the stated maturity of any Indebtedness thereunder,  in each case
so long as no fees (or any economically equivalent payment) are paid to any
lender, holder or other Person required to consent to, or otherwise approve, any
such amendment or modification; provided that the foregoing provisions of this
clause (v) shall not be construed to apply to a refinancing of any Exchange
Notes, any Permitted Unsecured Debt or any Subordinated Indebtedness (or any
Permitted Refinancing Indebtedness in respect of any of the foregoing
Indebtedness) effected in accordance with the requirements of Section
10.09(iv)(D);
 
(vi)  designate any Indebtedness (or related interest obligations) as
“Designated Senior Debt” (or similar term) under, and as defined in, the
Existing Notes Indentures and, after the execution and delivery thereof, any
Permitted Subordinated Debt Document and any Permitted Refinancing Debt
Documents governing any Subordinated Indebtedness, except for the Obligations;
and
 
(vii) in the case of a Restricted Subsidiary, permit any such Restricted
Subsidiary to operate, manage or direct the day-to-day operations of any of its
Stations unless it has entered into an Operating Agreement with a License
Subsidiary and such Operating Agreement is in full force and effect.
 
                                In addition to the foregoing, if TV One shall
amend or modify, or permit the amendment or modification of, any Permitted TV
One Debt Document or, on and after the execution and delivery thereof, any
Permitted Refinancing Debt Documents governing Permitted Refinancing
Indebtedness in respect of foregoing Indebtedness that, in any such case, would,
taken as a whole with all such amendments and modifications, make more
restrictive, or less favorable from the perspective of the Borrower, TV One and
the Lenders, the provisions governing the rights of TV One to make and pay
dividends and distributions than those contained in the Permitted TV One
Indenture (as in effect on the Initial Borrowing Date), then the occurrence of
such amendment or modification shall be a breach of, and default under, this
Section 10.09.


 
91

--------------------------------------------------------------------------------

 
 
10.10. Limitation on Certain Restrictions on Restricted Subsidiaries
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
such Restricted Subsidiary to (a) pay dividends or make any other distributions
on its Equity Interest or participation in its profits owned by the Borrower or
any of its Restricted Subsidiaries, or pay any Indebtedness owed to the Borrower
or any of its Restricted Subsidiaries, (b) make loans or advances to the
Borrower or any of its Restricted Subsidiaries or (c) transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of (i)
applicable law, rule, regulation or order, (ii) this Agreement and the other
Credit Documents, (iii) the Existing 2013 Notes Documents, the Exchange Notes
Documents and, after the execution and delivery thereof, the Permitted
Subordinated Debt Documents, the Permitted Unsecured Debt Documents and any
Permitted Refinancing Debt Documents governing Permitted Refinancing
Indebtedness in respect of any of the foregoing Indebtedness, (iv) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Borrower or any of its Restricted Subsidiaries, (v)
customary provisions restricting assignment of any licensing agreement or other
contract (and in each case, any assets subject thereto) entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, (vii) restrictions on the transfer of any asset subject
to a Lien permitted by Section 10.01(iii), (vi), (vii), (x), (xv) or (xvi);
(viii) any agreement or instrument governing Permitted Acquired Debt, which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person acquired pursuant to the respective Permitted Acquisition or Investment
and so long as the respective encumbrances or restrictions were not created (or
made more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or Investment; (ix) restrictions applicable to any joint
venture that is a Restricted Subsidiary existing at the time of the acquisition
thereof as a result of an Investment pursuant to Section 10.05 or a Permitted
Acquisition effected in accordance with Section 10.05(xii); provided that the
restrictions applicable to such joint venture are not made more burdensome, from
the perspective of the Borrower and its Restricted Subsidiaries, than those as
in effect immediately before giving effect to the consummation of the respective
Investment or Permitted Acquisition, (x) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness for borrowed money permitted under
Section 10.04 but only if such negative pledge or restriction expressly permits
Liens for the benefit of the Administrative Agent and/or the Collateral Agent
and the Lenders with respect to the credit facilities established hereunder and
the Obligations under the Credit Documents on a senior basis and without a
requirement that such holders of such Indebtedness be secured by such Liens
equally and ratably or on a junior basis, (xi) encumbrances or restrictions on
cash or other deposits or net worth imposed by customers under agreements
entered into in the ordinary course of business, and (xii) an agreement
effecting a refinancing, replacement or substitution of Indebtedness issued,
assumed or incurred pursuant to an agreement or instrument referred to in clause
(viii) above, provided, that the provisions relating to such encumbrance or
restriction contained in any such refinancing, replacement or substitution
agreement are no less favorable to the Borrower or the Lenders in any material
respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (viii).
 
 
 
92

--------------------------------------------------------------------------------

 
 
10.11. Limitation on Issuance of Equity Interests
 
(a)  The Borrower will not issue (directly or indirectly through an increase in
the liquidation value) (i) any Preferred Equity (other than Designated Preferred
Stock and Disqualified Preferred Stock issued pursuant to clause (c) below and
Qualified Preferred Stock) or (ii) any redeemable common stock or other
redeemable common Equity Interests other than common stock or other redeemable
common Equity Interests that is or are redeemable at the sole option of the
Borrower.
 
(b) The Borrower will not permit any of its Restricted Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements of then outstanding shares of Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of the Borrower or any of its Restricted
Subsidiaries (taken as a whole) in any class of the Equity Interests of such
Restricted Subsidiary, (iii) in the case of Foreign Restricted Subsidiaries of
the Borrower, to qualify directors to the extent required by applicable law and
for other nominal share issuances to Persons other than the Borrower and its
Restricted Subsidiaries to the extent required under applicable law, (iv) for
issuances by Restricted Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement, (v) in the case of the
Equity Plan Unit Subsidiaries only, for issuances of non-voting equity plan
units in accordance with the organizational documents of such Restricted
Subsidiary as in effect on the Closing Date, and (vi) for issuances of Preferred
Equity Interests to any other Restricted Subsidiary that is a 100%-Owned
Subsidiary; provided that, except as provided in preceding clause (vi), in no
event shall any Restricted Subsidiary issue any Preferred Equity or any
redeemable common stock or other redeemable common Equity Interests (other than
common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of such Restricted Subsidiary).
 
(c) The Borrower may from time to time issue Disqualified Preferred Stock and
Designated Preferred Stock (including by way of an increase in the liquidation
value thereof to pay in kind regularly scheduled Dividends thereon), so long as
(i) except in connection with an issuance of additional shares of Disqualified
Preferred Stock  or Designated Preferred Stock, as applicable, or an increase in
the liquidation value of Disqualified Preferred Stock or Designated Preferred
Stock, as applicable, to pay in kind regularly scheduled Dividends on then
outstanding Disqualified Preferred Stock, no Event of Default shall exist at the
time of any such issuance or immediately after giving effect thereto,
(ii) immediately after giving effect to such issuance, the Borrower shall be in
compliance, on a Pro Forma Basis, with (A) the covenants contained in Sections
10.07 and 10.08 (for purposes of this Section 10.11(c)(ii)(A), solely in the
case of the Total Senior Secured Leverage Ratio and the Total Leverage Ratio, as
if the applicable financial covenant levels in effect pursuant to Section 10.08
were 0.25 lower than those then in effect for such financial covenant) and (B)
have a Total Leverage Ratio equal to, or less than, 7.00:1.00, in each case as
of the last day of the Calculation Period most recently ended prior to the date
of such issuance, and (iii) except in connection with an issuance of additional
shares of Disqualified Preferred Stock or Designated Preferred Stock, as
applicable, or an increase in the liquidation value of Disqualified Preferred
Stock or Designated Preferred Stock, as applicable, to pay in kind regularly
scheduled Dividends on then outstanding Disqualified Preferred Stock or
Designated Preferred Stock, as applicable, the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by an Authorized
Officer of the Borrower, certifying to such officer’s knowledge, compliance with
the requirements of preceding clauses (i) and (ii) and containing the
calculations of compliance (in reasonable detail) with preceding clause (ii).
 
(d) Notwithstanding the foregoing, (i) the Borrower will not issue any Preferred
Equity (other than Designated Preferred Stock) that requires the declaration or
payment of Dividends or other distributions (other than Dividends or
distributions payable in Equity Interests (other than Disqualified Preferred
Stock) or an increase in the liquidation value thereof) and (ii) any
Disqualified Preferred Stock and Designated Preferred Stock issued by the
Borrower (and all related obligations) shall be subordinated in right of payment
to the prior payment in full of all Obligations (other than contingent
obligations) on terms reasonably satisfactory to the Administrative Agent and in
any event to no lesser extent than the Exchange Notes are subordinated in right
of payment to the Obligations pursuant to the terms of the Exchange Notes
Documents.
 
 
 
93

--------------------------------------------------------------------------------

 
 
10.12. Business; etc.
 
(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage directly or indirectly in any business other than a
Permitted Business.
 
(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, until TV One ceases to constitute a Designated Entity, the Borrower
will not permit ROCH to not engage in any business or own any significant assets
or have any material liabilities other than (i) its ownership of the Equity
Interests of TV One, (ii) those liabilities which it is respon­sible for (x)
under this Agreement and the other Documents to which it is a party and (y) in
respect of the Existing Notes Documents, any Permitted Unsecured Debt Documents,
any Permitted Subordinated Debt Documents and any Permitted Refinancing Debt
Documents in respect of the foregoing, provided that the ROCH may engage in
those activities that are incidental or reasonably related to (x) the
maintenance of its existence in compli­ance with appli­cable law and (y) legal,
tax and accounting matters in connection with any of the foregoing activities.
 
(c) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit Reach Media Holdco to engage in any
business or own any significant assets or have any material liabilities (or
commingle any money or other assets of the Borrower or any Restricted Subsidiary
with Reach Media Holdco) other than (i) its ownership of the Equity Interests of
Reach Media, (ii) those liabilities which it is respon­sible for (x) under this
Agreement and the other Documents to which it is a party and (y) in respect of
the Existing Notes Documents, any Permitted Unsecured Debt Documents, any
Permitted Subordinated Debt Documents and any Permitted Refinancing Debt
Documents in respect of the foregoing, provided that Reach Media Holdco engage
in those activities that are incidental or reasonably related to (x) the
maintenance of its existence in compli­ance with appli­cable law and (y) legal,
tax and accounting matters in connection with any of the foregoing activities.
 
(d) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit any License Subsidiary to (i) own or hold
any significant assets (including the ownership of stock or any other Equity
Interests in any Person) other than Operating Agreements and FCC Licenses and
other Authorizations issued by the FCC related to its Stations, (ii) engage in
any business other than the holding, acquisition and maintenance of FCC Licenses
and other Authorizations issued by the FCC, (iii) be an Unrestricted Subsidiary,
(iv) have any Investments in any other Person other than the Borrower or (v) owe
any Indebtedness (other than pursuant to the Existing 2013 Notes Documents, the
Exchange Notes Documents and, after the execution and delivery thereof, the
Permitted Unsecured Debt Documents, the Permitted Subordinated Debt Documents
and any Permitted Refinancing Debt Documents in respect of any of the foregoing
Indebtedness) to any Person other than the Borrower and its Restricted
Subsidiaries; provided that each License Subsidiary may engage in those
activities that are incidental or reasonably related to (x) the maintenance of
its existence in compliance with applicable law and (y) legal, tax and
accounting matters in connection with any of the foregoing activities.
 
(e) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower will not permit any Pass-Through Foreign Holding Company
to engage in any business or own any significant assets or have any material
liabilities other than its ownership of the Equity Interests and Intercompany
Debt of Foreign Restricted Subsidiaries, those related to its ownership of such
Equity Interests, Intercompany Debt and cash and Cash Equivalents held
temporarily before Dividend or Investment to or in another Person as permitted
by this Agreement; provided that such Pass-Through Foreign Holding Company may
engage in those activities and have liabilities that are incidental or
reasonably related to (x) the maintenance of its existence in compliance with
applicable law and (y) legal, tax and accounting matters in connection with any
of the foregoing activities.
 
 
 
94

--------------------------------------------------------------------------------

 
 
10.13. Limitation on Creation of Subsidiaries
 
                                (a)  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Restricted Subsidiary or Unrestricted Subsidiary;
provided that (A) Non-Wholly Owned Subsidiaries may be established, created or
acquired in accordance with the requirements of Section 10.13(b), (B) the
Borrower and any of its Wholly-Owned Restricted Subsidiaries shall be permitted
to establish or create, or acquire Equity Interests in, an Unrestricted
Subsidiary, so long as (i) at least 5 days’ prior written notice thereof is
given to the Administrative Agent (or such shorter period of time as is
acceptable to the Administrative Agent in any given case), (ii) the Equity
Interests of such new Unrestricted Subsidiary held by any Credit Party are
promptly pledged pursuant to, and to the extent required by, this Agreement and
the Pledge Agreement and the certificates, if any, representing such Equity
Interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent as, and to the extent required by,
the Pledge Agreement, (iii) all Investments by the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary are permitted pursuant to Section
10.05 and (iv) all requirements of the definition of Unrestricted Subsidiary and
Section 9.18 have been satisfied, and (C) the Borrower and its Wholly-Owned
Restricted Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Restricted
Subsidiaries, so long as, in each case, (i) at least 5 days’ prior written
notice thereof is given to the Administrative Agent (or such shorter period of
time as is acceptable to the Administrative Agent in any given case), (ii) the
Equity Interests of such new Restricted Subsidiary are promptly pledged pursuant
to, and to the extent required by, this Agreement and the Pledge Agreement and
the certificates, if any, representing such Equity Interests, together with
stock or other appropriate powers duly executed in blank, are delivered to the
Collateral Agent as, and to the extent required by, the Pledge Agreement, (iii)
each such new Wholly-Owned Domestic Restricted Subsidiary (other than any
Immaterial Subsidiary) executes a counterpart of the Subsidiaries Guaranty, the
Security Agreement and the Pledge Agreement and (iv) each such new Wholly-Owned
Domestic Restricted Subsidiary (other than any Immaterial Subsidiary), to the
extent requested by the Administrative Agent or the Required Lenders, takes all
actions required pursuant to Section 9.11.
 
(b) In addition to Restricted Subsidiaries of the Borrower created pursuant to
preceding clause (a), the Borrower and its Restricted Subsidiaries may
establish, acquire or create, and make Investments in, Non-Wholly Owned
Restricted Subsidiaries after the Effective Date as a result of Permitted
Acquisitions (subject to the limitations contained in the definition thereof)
and Investments permitted to be made pursuant to Section 10.05, provided that
all of the Equity Interests of each such Non-Wholly Owned Restricted Subsidiary
shall be pledged by any Credit Party which owns same as, and to the extent,
required by the Pledge Agreement.
 
 
 
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 11. Events of Default
 
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
 
11.01. Payments
 
The Borrower shall (i) default in the payment when due of any principal of any
Loan or any Note or (ii) default, and such default shall continue unremedied for
five or more Business Days, in the payment when due of any interest on any Loan
or Note, any Unpaid Drawing or any Fees or any other amounts owing hereunder or
under any other Credit Document; or
 
11.02. Representations, etc.
 
Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or in any certificate delivered to
the Administrative Agent or any Lender pursuant hereto or thereto shall prove to
be untrue in any material respect on the date as of which made or deemed made;
or
 
11.03. Covenants
 
The Borrower or any of its Restricted Subsidiaries shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 2.14, 9.01(f)(i), 9.08, 9.11, 9.15, 9.18 (including as a result of the
proviso appearing in the definition of Unrestricted Subsidiary), or Section 10
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or any other Credit Document
(other than those set forth in Sections 11.01 and 11.02) and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date on
which such default shall first become known to any Authorized Officer of the
Borrower or any other Credit Party or (ii) the date on which written notice
thereof is given to the Borrower by the Administrative Agent or the Required
Lenders; or
 
11.04. Default Under Other Agreements
 
(i)  The Borrower, any of its Restricted Subsidiaries or, for so long as TV One
remains a Designated Entity, TV One shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Indebtedness was created
or (y) default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required, but after
giving effect to any waiver, amendment, cure or grace period), any such
Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of the Borrower, any of its Restricted
Subsidiaries or, for so long as TV One remains a Designated Entity, TV One shall
be declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$5,000,000; or
 
11.05. Bankruptcy, etc.
 
The Borrower, any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or, for so long as TV One remains a Designated Entity, TV One shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower, any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or, for so long as TV One remains a Designated Entity, TV One, and
the petition is not controverted within 30 days, or is not dismissed within 60
days after the filing thereof; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of the Borrower, any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or, for so long as TV One remains a Designated Entity, TV
One, to operate all or any substantial portion of the business of the Borrower,
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) or,
for so long as TV One remains a Designated Entity, TV One, or the Borrower, any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) or, for so
long as TV One remains a Designated Entity, TV One commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower, any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or, for so
long as TV One remains a Designated Entity, TV One, or there is commenced
against the Borrower, any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or, for so long as TV One remains a Designated Entity, TV
One any such proceeding which remains undismissed for a period of 60 days after
the filing thereof, or the Borrower, any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) or, for so long as TV One remains a Designated
Entity, TV One is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower,
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) or,
for so long as TV One remains a Designated Entity, TV One makes a general
assignment for the benefit of creditors; or any Company action is taken by the
Borrower, any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or, for so long as TV One remains a Designated Entity, TV One for
the purpose of authorizing any of the foregoing; or
 
 
 
96

--------------------------------------------------------------------------------

 
 
11.06. ERISA
 
(a) One or more ERISA Events shall have occurred;
 
  (b)  
there is or arises an Unfunded Pension Liability (taking into account only Plans
with positive Unfunded Pension Liability); or

 
(c)  
there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans;

 
                               and the liability of any or all of the Borrower,
any  Subsidiary of the Borrower and the ERISA Affiliates contemplated by the
foregoing clauses (a), (b) and (c), either individually or in the aggregate, has
had or would be reasonably expected to have, a Material Adverse Effect; or
 
11.07. Security Documents
 
Any of the Security Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest (if and to
the extent such Collateral can be perfected by the actions required by the
applicable Security Document) in, and Lien on, all of the Collateral, in favor
of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01), and subject to no other Liens
(except as permitted by Section 10.01); provided that the failure to have a
perfected (if and to the extent such Collateral can be perfected by the actions
required by the applicable Security Document) and enforceable Lien on Collateral
in favor of the Collateral Agent shall not give rise to an Event of Default
under this Section 11.07 at any time, unless the aggregate fair market value of
all Collateral over which the Collateral Agent fails to have such a perfected
and enforceable Lien equals or exceeds $5,000,000 at any time, except to the
extent that such failure of perfection or enforceability results from any act or
omission of the Collateral Agent or the Administrative Agent (so long as such
act or omission does not result from a Credit Party’s breach of, or
non-compliance, with the terms of any Credit Document); or
 
11.08. Guaranties
 
Any Subsidiaries Guaranty or any provision thereof shall cease to be in full
force or effect as to any Subsidiary Guarantor (except as a result of a release
of any Subsidiary Guarantor in accordance with the terms thereof), or any
Subsidiary Guarantor or any Person acting for or on behalf of such Subsidiary
Guarantor shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Subsidiaries Guaranty to which it is a party; or
 
11.09. Judgments
 
One or more final judgments or decrees shall be entered against the Borrower,
any Restricted Subsidiary of the Borrower or, for so long as TV One remains a
Designated Entity, TV One involving in the aggregate for the Borrower, its
Restricted Subsidiaries and, for so long as TV One remains a Designated
Entity,  TV One a liability (not paid or to the extent not covered by a
reputable and solvent insurance company with respect to judgments for the
payment of money and for which coverage has not been denied after written notice
has been furnished thereto) and such final judgments and decrees are not
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days and the aggregate amount of all such judgments equals or
exceeds $10,000,000; or
 
11.10. Change of Control
 
A Change of Control shall occur; or
 
11.11. Failure to Consummate the TV One DTV Investment
 
                                TV One shall fail to apply the Net Cash Proceeds
of the Permitted TV One Notes held in escrow on the Closing Date to (i)
consummate the TV One DTV Investment, (ii) redeem a portion of the Permitted TV
One Notes pursuant to, and in accordance with the requirements of, the Permitted
TV One Notes Indenture (as in effect on the Initial Borrowing Date)and/or (iii)
make a ratable distribution to ROCH and its other members, in each case on or
prior to December 31, 2011;
 
 
97

--------------------------------------------------------------------------------

 
 
11.12. FCC Licenses and Authorizations
 
                                There shall have occurred any of the
following:  (i) the Borrower or any of its Restricted Subsidiaries shall lose,
fail to keep in force, suffer the termination, suspension or revocation of or
terminate, forfeit or suffer an amendment to any FCC License or other material
license at any time held by it, the loss, termination, suspension or revocation
of which could reasonably be expected to have a Material Adverse Effect, (ii)
any proceeding shall be brought by any Person challenging the validity or
enforceability of any Necessary Authorization of the Borrower or any of its
Restricted Subsidiaries, except when such proceeding could not reasonably be
expected to have a Material Adverse Effect, (iii) the Borrower or any of its
Restricted Subsidiaries shall fail to comply with the Communications Act or any
rule or regulation promulgated by the FCC and such failure to comply results in
a fine in excess of $10,000,000, (iv) the FCC shall materially and adversely
modify any material Necessary Authorization or shall suspend, revoke or
terminate any Necessary Authorization and such modification, suspension,
revocation or termination is not subject to appeal or is being appealed by the
Borrower or a Restricted Subsidiary so as to prevent the effectiveness of such
modification, suspension, revocation or termination, except when such
modification, suspension, revocation or termination could not reasonably be
expected to have a Material Adverse Effect, or (v) any contractual obligation
which is materially necessary to the operation of the broadcasting operations of
the Borrower or any of its Restricted Subsidiaries shall be revoked or
terminated and not replaced by a substitute, within 90 days after such
revocation or termination, and such revocation or termination and
non-replacement could reasonably be expected to have a Material Adverse Effect;
or
 
11.13. Senior Indebtedness
 
                               The Indebtedness under the Exchange Notes
Documents, the Permitted Subordinated Debt Documents or any other Subordinated
Indebtedness of the Borrower and its Subsidiaries in an aggregate principal
amount equal to or greater than $2,500,000 shall cease (or any Credit Party or
an Affiliate of any Credit Party shall so assert), for any reason, to be validly
subordinated to the Obligations as provided in the Exchange Notes Documents, the
Permitted Subordinated Debt Documents or the agreements evidencing such other
Subordinated Indebtedness; then, and in any such event, and at any time
thereafter, if any Event of Default shall then be continuing, the Administrative
Agent, upon the written request of the Required Lenders, shall by written notice
to the Borrower, take any or all of the following actions, without prejudice to
the rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice):  (i) declare the Total Commitment
terminated, whereupon all Commitments of each Lender shall forthwith terminate
immediately and any Commitment Commission shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 11.05 with
respect to the Borrower, it will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Borrower and then
outstanding; (v) subject to Section 9.11(b), enforce, as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents;
(vi) enforce each Subsidiaries Guaranty; and (vii) apply any cash collateral
held by the Administrative Agent pursuant to Section 5.02 to the repayment of
the Obligations.
 
 
 
98

--------------------------------------------------------------------------------

 
 
SECTION 12. The Administrative Agent
 
12.01. Appointment
 
The Lenders hereby irrevocably designate and appoint Credit Suisse as
Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include Credit Suisse in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents.  Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental
thereto.  The Administrative Agent may perform any of its respective duties
hereunder by or through any one or more sub-agents appointed by it or through
its Related Parties.  The exculpatory provisions of this Section 12 shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Tranches as well as activities as Administrative
Agent.
 
12.02. Nature of Duties
 
                               (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents.  Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
 
(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Joint Lead Arrangers and the Syndication
Agent are named as such for recognition purposes only, and in its capacity as
such shall have no powers, duties, responsibilities or liabilities with respect
to this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby; it being understood and agreed that each of the Joint Lead
Arrangers and the Syndication Agent shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent as, and to the extent,
provided for under Sections 12.06 and 13.01.  Without limitation of the
foregoing, neither the Joint Lead Arrangers nor the Syndication Agent shall,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.
 
12.03. Lack of Reliance on the Administrative Agent
 
Independently and without reliance upon the Administrative Agent, each Lender
and the holder of each Note, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Borrower and its Restricted Subsidiaries in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of the Borrower and its Restricted Subsidiaries and, except
as expressly provided in this Agreement, the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  The Administrative
Agent shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice describing such
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
 
12.04. Certain Rights of the Administrative Agent
 
If the Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining.  Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
 
 
99

--------------------------------------------------------------------------------

 
 
12.05. Reliance
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by any Person that the
Administrative Agent believed to be the proper Person, and, with respect to all
legal matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.
 
12.06. Indemnification
 
To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof) in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders) for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
 
12.07. The Administrative Agent in its Individual Capacity
 
With respect to its obligation to make Loans, or issue or participate in Letters
of Credit, under this Agreement, the Administrative Agent shall have the rights
and powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Majority Lenders”, “Required Lenders,” “Holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities.  The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
 
12.08. Holders
 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent.  Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
 
12.09. Resignation by the Administrative Agent
 
(a)  The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 20 Business Days’ prior written notice to the
Lenders and, unless an Event of Default under Section 11.05 then exists, the
Borrower.  Any such resignation by an Administrative Agent hereunder shall also
constitute its resignation as an Issuing Lender and the Swingline Lender, in
which case the resigning Administrative Agent (x) shall not be required to issue
any further Letters of Credit or make any additional Swingline Loans hereunder
upon and after the effective date of such resignation and (y) shall maintain all
of its rights as Issuing Lender or Swingline Lender, as the case may be, with
respect to any Letters of Credit issued by it, or Swingline Loans made by it,
prior to the date of such resignation.  Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.
 
(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
 
(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
 
 
100

--------------------------------------------------------------------------------

 
 
(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
(e) Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent, its sub-agents and its Related Parties shall
remain indemnified to the extent provided in this Agreement and the other Credit
Documents and the provisions of this Section 12 (and the analogous provisions of
the other Credit Documents) shall continue in effect for the benefit of the
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.
 
12.10. Collateral Matters
 
                                (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors.  Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.  The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.
 
(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release (or subordinate) any Lien granted to or held by the
Collateral Agent upon any Collateral (i) upon termination of the Commitments and
payment and satisfaction of all of the Obligations (other than inchoate
indemnification obligations) at any time arising under or in respect of this
Agreement or the Credit Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than the Borrower and its Restricted Subsidiaries) upon the sale
or other disposition thereof in compliance with Section 10.02, (iii) if
approved, authorized or ratified in writing by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 13.12), (iv) owned by a
Subsidiary Guarantor upon release of such Subsidiary Guarantor from its
obligations under its Subsidiaries Guaranty in accordance with the terms
thereof, (v) as otherwise may be expressly provided in the relevant Security
Documents or the last sentence of each of Sections 10.01 and 10.02 or (vi) upon
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
accordance with the requirements of Section 9.18, with respect to Collateral of
such Restricted Subsidiary.  Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Collateral Agent’s authority to
release (or subordinate) particular types or items of Collateral pursuant to
this Section 12.10.
 
(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence,
bad faith or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
 
12.11. Delivery of Information
 
The Administrative Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent from any Credit Party,
any Restricted Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Credit Document except
(i) as specifically provided in this Agreement or any other Credit Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.
 
 
 
101

--------------------------------------------------------------------------------

 
 
SECTION 13. Miscellaneous
 
13.01. Payment of Expenses, etc.
 
(a)  The Borrower hereby agrees to:  (i) pay all reasonable documented
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and one
local counsel to the Administrative Agent in each relevant jurisdiction and one
regulatory counsel) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent, the
Syndication Agent, the Lead Arrangers and their respective Affiliates in
connection with its or their syndication efforts with respect to this Agreement
and of the Administrative Agent, of each Issuing Lender and the Swingline Lender
in connection with the Letter of Credit Back-Stop Arrangements entered into by
such Persons and, after the occurrence of an Event of Default, each of the
Issuing Lenders and Lenders in connection with the enforcement of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
any Event of Default, to one additional counsel for all such Issuing Lenders and
Lenders, taken as a whole, one local counsel for all such Lenders, taken as a
whole, in each relevant jurisdiction and one regulatory counsel and, solely in
the case of an actual or potential conflict of interests, one additional counsel
in each relevant jurisdiction to each group of affected Lenders similarly
situated, taken as a whole); (ii) pay and hold the Administrative Agent, each of
the Issuing Lenders and each of the Lenders harmless from and against any and
all present and future stamp, excise and other similar documentary taxes with
respect to the foregoing matters and save the Administrative Agent, each of the
Issuing Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to the Administrative Agent, such Issuing Lender or
such Lender) to pay such taxes; and (iii) indemnify the Administrative Agent,
each Issuing Lender and each Lender, and each of their respective Related
Parties (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), actual losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses and disbursements (including reasonable out-of-pocket fees and
disbursements of one primary counsel, one local counsel in each relevant
jurisdiction and, solely in the case of a conflict of interest as determined by
the affected Indemnified Person, one additional counsel in each applicable
jurisdiction to the affected Indemnified Person, taken as a whole) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Lender or
any Lender is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any other Credit
Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights, duties or remedies provided herein or in the other Credit
Documents (including the performance by the Administrative Agent of its duties
under Section 13.15), or (b) the actual or alleged presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Restricted Subsidiaries at any location, whether or not owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries, the
non-compliance by the Borrower or any of its Restricted Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property, or any Environmental Claim, asserted against the Borrower, any of
its Restricted Subsidiaries or any Real Property at any time owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding; provided that, notwithstanding the foregoing,
such indemnity shall not, as to any Indemnified Person, be available to the
extent that such liabilities, obligations, actual losses, damages, penalties,
claims, demands, actions, judgments, suits, reasonable out-of-pocket costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnified Person or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnified
Person, as determined by the final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of its obligations under the
Credit Documents by such Indemnified Person or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnified Person
as determined by the final non-appealable judgment of a court of competent
jurisdiction and (z) any dispute solely among Indemnified Persons other than
claims against the Administrative Agent, any Lender or any of their Affiliates
in its capacity or in fulfilling its role as Administrative Agent, Syndication
Agent, Lead Arranger or any other similar role hereunder and under any of the
other Credit Documents (other than claims arising out of any act or omission of
the Borrower or any of its Restricted Subsidiaries).  To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, any
Issuing Lender or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable
law.  Notwithstanding anything to the contrary contained in this Section 13.01,
any payments required under this clause (a) shall be due 10 Business Days after
receipt of a detailed invoice for such costs and expenses.
 
(b) To the full extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any each other party, on any theory
of liability, for special, indirect, consequential or incidental damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof; provided, however, that the foregoing provisions shall not
relieve the Borrower of its indemnification obligations as provided in Section
13.01(a) to the extent any Indemnified Person is found liable for any such
damages.  No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
 
 
102

--------------------------------------------------------------------------------

 
 
13.02. Right of Setoff
 
                               (a) In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) (other than accounts used
exclusively for payroll, taxes, fiduciary and trust purposes, and employee
benefits) and any other Indebtedness at any time held or owing by the
Administrative Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
the Borrower or any of its Restricted Subsidiaries against and on account of the
Obligations and liabilities of the Credit Parties to the Administrative Agent,
such Issuing Lender or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured; provided that any recovery by any Lender
or its Affiliates pursuant to its setoff rights under this Section 13.02 is
subject to the provisions of Section 13.06(d).
 
(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
 
13.03. Notices, Electronic Communications
 
(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered:  if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 13.03; and if
to the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent.  All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.  As agreed to among the Borrower, the
Administrative Agent and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.
 
(b) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Section 9, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Notice of Borrowing, a Notice of
Conversion/Continuation or a Letter of Credit Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Credit Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent.  In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Credit Documents but only to the
extent requested by the Administrative Agent.
 
 
103

--------------------------------------------------------------------------------

 
 
(c) The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 13.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Credit Documents and (2) notification
of changes in the terms of this Agreement or the other Credit Documents.
 
(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
 
(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.
 
(f) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.
 
(g) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.
 
 
104

--------------------------------------------------------------------------------

 
 
13.04. Benefit of Agreement; Assignments; Participations
 
                                (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective permitted
successors and assigns of the parties hereto; provided, however, the Borrower
may not assign or transfer any of its rights, obligations or interest hereunder
without the prior written consent of the Lenders and, provided further, that,
although any Lender may grant participations to Eligible Transferees in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Sections 2.13 and 13.04(b)) and the participant shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation (A) under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Revolving Loan Maturity Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates, which shall not be
considered to be a reduction in the rate of interest or fees) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or a mandatory prepayment of the Loans shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents, including any
Security Document) supporting the Loans or Letters of Credit hereunder in which
such participant is participating and (B) to the Borrower or any of its
Restricted Subsidiaries or Affiliates (other than, in the case of Term Loans
only, a Hughes/Liggins Affiliate so long as the provisions set forth in Section
13.04(f) are satisfied.  In the case of any such participation, the participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.  The Credit Parties and each Hughes/Liggins Affiliate (by its
acquisition of a participation in any Lender’s rights and/or obligations under
this Agreement) hereby agree that if a case under Title 11 of the United States
Code is commenced against any Credit Party, to the extent that any
Hughes/Liggins Affiliate would have the right to direct any participant with
respect to any vote with respect to any plan of reorganization with respect to
any Credit Party (or to directly vote on such plan of reorganization) as a
result of any participation taken by such Hughes/Liggins Affiliate pursuant to
this Section 13.04(a), such Credit Party shall seek (and each Hughes/Liggins
Affiliate shall consent) to provide that the vote of any Hughes/Liggins
Affiliate (in its capacity as a participant) with respect to any plan of
reorganization of such Credit Party shall not be counted except that such
Hughes/Liggins Affiliate's vote (in its capacity as a participant) may be
counted to the extent any such plan of reorganization proposes to treat the
participation in any Obligations held by such Hughes/Liggins Affiliate in a
manner that is less favorable in any material respect to such Hughes/Liggins
Affiliate than the proposed treatment of similar Obligations held by Lenders or
participants that are not a Hughes/Liggins Affiliate. Each Hughes/Liggins
Affiliate hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Hughes/Liggins Affiliate’s
attorney-in-fact, with full authority in the place and stead of such
Hughes/Liggins Affiliate and in the name of such Hughes/Liggins Affiliate, from
time to time in the Administrative Agent’s discretion, with prior written notice
to any such Hughes/Liggins Affiliate, to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.
 
 
105

--------------------------------------------------------------------------------

 
(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any Related Fund shall be
treated as an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)); provided, that no such assignment may be made to any such Person
that is, or would at such time constitute, a Defaulting Lender, or (ii) in the
case of any Lender that is a fund or commingled investment vehicle that invests
in bank loans, any Related Fund or (y) assign all, or if less than all, a
portion equal to at least $1,000,000 (or such lesser amount as the
Administrative Agent and, so long as no Default or Event of Default under
Section 11.01 or 11.05 then exists and is continuing, the Borrower may otherwise
agree) in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund or commingled
investment vehicle that invests in bank loans and any Related Fund as a single
assignor or Eligible Transferee (as applicable) (if any) for purposes of
determining whether the minimum assignment requirement is met), each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Assumption Agreement (by which such assignee represents and
warrants that it is an Eligible Transferee legally authorized to enter into such
Assignment and Assumption Agreement), provided that (i) at such time, Schedule
1.01A shall be deemed modified to reflect the Commitments and/or outstanding
Loans, as the case may be, of such new Lender and of the existing Lenders, (ii)
promptly after the surrender of the relevant Notes by the assigning Lender (or,
upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Default or Event of Default under Section 11.01 or
11.05 then exists, the Borrower, shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned), provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof, (iv) the consent of each Issuing Lender
shall be required in connection with any such assignment of Revolving Loan
Commitments (and related Obligations) pursuant to clause (y) above (such
consent, in any case, not to be unreasonably withheld, delayed or conditioned),
(v) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500 (provided that only one such fee shall be payable in
the case of one or more concurrent assignments by or to investment funds managed
or advised by the same investment advisor or an affiliated investment advisor),
(vi) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15, (vii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Credit Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws), and (viii)
notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any outstanding Obligations or Commitments to a Hughes/Liggins
Affiliate shall also be subject to the requirements set forth in Section
13.04(f).  To the extent of any assignment pursuant to this Section 13.04(b),
the assigning Lender shall be relieved of its obligations hereunder with respect
to its assigned Commitments and outstanding Loans.  At the time of each
assignment pursuant to this Section 13.04(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to the Borrower the appropriate Internal Revenue
Service Forms and any other certificates described in Section 5.04(b) or
(c).  To the extent that an assignment of all or any portion of a Lender’s
Commitments and related outstanding Obligations pursuant to Section 2.13 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10, 3.06 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).
 
(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be.  No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
 
(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
13.04, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
106

--------------------------------------------------------------------------------

 
 
(e) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11(a), 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such assigning Lender.
 
(f) Notwithstanding anything to the contrary in this Credit Agreement, any
Affiliate of the Hughes/Liggins Family (other than the Borrower or any
Restricted Subsidiary) may be an assignee in respect of Loans (and to such
extent shall constitute an “Eligible Transferee”); provided that:
 
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom;
 
(ii) no Term Loans may be assigned, or participations sold, to a Hughes/Liggins
Affiliate pursuant to this Section 13.04, if after giving effect to such
assignment, Hughes/Liggins Affiliates in the aggregate would own (as a Lender or
through a participation) in excess of 20% of all Term Loans then outstanding;
 
(iii) notwithstanding anything to the contrary in the definition of “Required
Lenders” or in Section 13.12, a Hughes/Liggins Affiliate that is a holder of any
Term Loans acquired (as a Lender or through a participation) pursuant to this
Section 13.04 shall not be entitled to vote such Term Loans in any “Required
Lender” vote pursuant to the terms of this Agreement or any other Credit
Document (it being understood that the Hughes/Liggins Affiliate that is a holder
of such Term Loans shall have the right to consent to votes requiring the
consent of “all Lenders” or “all Lenders directly affected thereby” pursuant to
Section 13.12) or otherwise, and for purposes of any such vote such Term Loans
shall be deemed not to be outstanding;
 
(iv) the Hughes/Liggins Affiliates shall be prohibited from being appointed as,
or succeeding to the rights and duties of, the Administrative Agent or the
Collateral Agent under this Agreement and the other Credit Documents until such
time (if any) as when all Obligations (other than those held by the
Hughes/Liggins Affiliates and other than contingent obligations not then due and
owing) have been paid in full in cash;
 
(v) by acquiring a Term Loan hereunder, each Hughes/Liggins Affiliate, in its
capacity as a Lender, shall be deemed to have (I) waived its right to receive
information prepared by the Administrative Agent or any Lender (or any advisor,
agent or counsel thereof) under or in connection with the Credit Documents (in
each case to the extent not provided to the Credit Parties) and attend any
meeting or conference call (or any portion thereof) with the Administrative
Agent or any Lender, (II) agreed that it is prohibited from making or bringing
any claim, in its capacity as a Lender, against the Administrative Agent or any
Lender with respect to the duties and obligations of such Persons under the
Credit Documents, and (III) agreed, without limiting its rights as a Lender
described in Section 13.04(f)(iii), that it will have no right whatsoever to
require the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to this Agreement or any other
Credit Document;
 
(vi) the Hughes/Liggins Family or such Affiliate identifies itself as a
Hughes/Liggins Affiliate of the Credit Parties prior to the assignment of Loans
to it pursuant to the respective Assignment and Assumption Agreement (whether it
is a direct or ultimate assignee of Loans through a broker);
 
(vii) there shall not be more than three Hughes/Liggins Affiliates that hold (as
a participant or Lender) Term Loans at any one time; and
 
(viii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Loan Commitments or Revolving Loans to any Hughes/Liggins Affiliate
Loan;
 
Additionally, the Credit Parties and each Hughes/Liggins Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Credit Party, such Credit Party shall seek (and each Hughes/Liggins Affiliate
shall consent) to provide that the vote of any Hughes/Liggins Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Credit
Party shall not be counted except that such Hughes/Liggins Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Hughes/Liggins
Affiliate in a manner that is less favorable in any material respect to such
Hughes/Liggins Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower. Each Hughes/Liggins
Affiliate hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Hughes/Liggins Affiliate’s
attorney-in-fact, with full authority in the place and stead of such
Hughes/Liggins Affiliate and in the name of such Hughes/Liggins Affiliate, from
time to time in the Administrative Agent’s discretion, with prior written notice
to such Hughes/Liggins Affiliate, to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.
 
 
107

--------------------------------------------------------------------------------

 
(g) In the event that any RL Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date that any Lender becomes a RL Lender, downgrade the long-term
certificate deposit ratings of such Lender, and the resulting ratings shall be
below BBB-, Baa3 and C (or BB, in the case of a Lender that is an insurance
company (or B, in the case of an insurance company not rated by InsuranceWatch
Ratings Service)) (or, with respect to any RL Lender that is not rated by any
such ratings service or provider, any Issuing Lender or the Swingline Lender
shall have reasonably determined that there has occurred a material adverse
change in the financial condition of any such Lender, or a material impairment
of the ability of any such Lender to perform its obligations hereunder, as
compared to such condition or ability as of the date that any such Lender became
a RL Lender) then such Issuing Lender shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Revolving Loan Commitment to
such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) such Issuing Lender or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.
 
13.05. No Waiver; Remedies Cumulative
 
No failure or delay on the part of the Administrative Agent, the Collateral
Agent, any Issuing Lender or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent,
any Issuing Lender or any Lender would otherwise have.  No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent, the Collateral Agent, any
Issuing Lender or any Lender to any other or further action in any circumstances
without notice or demand.
 
13.06. Payments Pro Rata
 
(a)  Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrower in respect of any Obligations hereunder, the Administrative Agent shall
distribute such payment to the Lenders entitled thereto (other than any Lender
that has consented in writing to waive its pro rata share of any such payment
(including pursuant to Section 5.02(m))) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
 
(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest; provided, further that the provisions of this Section 13.06(b)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Subsidiaries (as to which the provisions of this
Section 13.06(b) shall apply).
 
(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which (i) require, or permit, differing payments to
be made to Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii)
permit disproportionate payments with respect to the Loans as, and to the
extent, provided herein.
 
(d) Notwithstanding the provisions of Sections 13.06(a), (b) and (c) or anything
to the contrary contained in this Agreement, after the exercise of remedies
(including rights of setoff) provided for in Section 11 (or after the Loans have
automatically become immediately due and payable as contemplated by the proviso
appearing in the last paragraph of Section 11), any amounts received on account
of the Secured Obligations (whether as a result of a payment under a
Subsidiaries Guaranty, any realization on the Collateral, any setoff rights, any
distribution in connection with any Insolvency or Liquidation Proceeding or
otherwise) shall be applied as provided in Section 7.04 of the Security
Agreement, in any such case until the prior payment in full in cash of all
Revolving Obligations.  If any Secured Creditor collects or received any amounts
received on account of the Secured Obligations to which it is not entitled under
this Section 13.06(d), such Secured Creditor shall hold the same in trust for
the Secured Creditors and shall forthwith deliver the same to the Administrative
Agent, for the account of the Secured Creditors, to be applied in accordance
with this Section 13.06(d).  Without limiting the generality of the foregoing,
(i) this Section 13.06(d) is intended to constitute and shall be deemed to
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code and is intended to be and shall be interpreted to be
enforceable to the maximum extent permitted pursuant to applicable nonbankruptcy
law and (ii) it is the intention of the parties hereto that (and to the maximum
extent permitted by law the parties hereto agree that) the Revolving Obligations
(and the security therefor) constitute a separate and distinct class (and
separate and distinct claims) from the other Secured Obligations (and security
therefor).
 
108

--------------------------------------------------------------------------------

 
 
13.07. [Intentionally Omitted]
 
13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
 
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT
AND AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF
NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
 
(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,  ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.08(c).
 
13.09. Counterparts
 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
 
13.10. Effectiveness
 
This Agreement shall become effective on the date (the “Effective Date”) on
which the Borrower, the Administrative Agent, the Lead Arrangers, the
Syndication Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (by
electronic transmission or otherwise) the same to the Administrative Agent at
the Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it.  The Administrative Agent will give the Borrower and each Lender prompt
written notice of the occurrence of the Effective Date.
 
 
109

--------------------------------------------------------------------------------

 
 
13.11. Headings Descriptive
 
The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
13.12. Amendment or Waiver; etc.
 
(a)  Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Restricted Subsidiaries of the Borrower may be released from, the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent, in the case of following
clauses (i) through (vi), of each Lender (other than, except with respect to
following clause (i), a Defaulting Lender) (with Obligations being directly and
adversely affected thereby in the case of following clauses (i)(y) and (vi) or
whose Obligations are being extended in the case of following clause (i)(x)) or,
in the case of following clause (vii), each SPV being directly affected,
(i)(x) extend the final scheduled maturity of any Loan or Note or extend the
stated expiration date of any Letter of Credit beyond the Revolving Loan
Maturity Date, or (y) reduce the rate or extend the scheduled time of payment of
interest or Fees thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates), or reduce (or forgive) the
principal amount thereof, (ii) release all or substantially all of the
Collateral under the Security Documents or all or substantially all of the value
of the Subsidiaries Guaranties (in each case, except as expressly provided in
the Credit Documents, including any Security Document), (iii) amend, modify or
waive any provision of this Section 13.12(a) (except for technical amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Term Loans and the Revolving Loan Commitments on the Effective
Date), (iv) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date), (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement,
(vi) amend, modify or waive any provision of Section 13.06, except in connection
with an amendment that provides for a prepayment of Loans by the Borrower
(offered ratably to all Lenders with Loans under the applicable Tranche) at a
discount to par on terms and conditions approved by the Administrative Agent and
the Required Lenders or (vii) modify the protections afforded to an SPV pursuant
to the provisions of Section 13.04(d), provided further, that no such change,
waiver, discharge or termination shall (1) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment or a mandatory repayment of Loans shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent, (5)
without the consent of Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent, (6) except in
cases where additional extensions of term loans and/or revolving loans are being
afforded substantially the same treatment afforded to the Term Loans and
Revolving Loans pursuant to this Agreement on the Effective Date, without the
consent of the Majority Lenders of each Tranche which is being allocated a
lesser prepayment, repayment or commitment reduction as a result of the actions
described below, alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to Section
5.02(h) (it being understood, however, that (x) the Required Lenders may waive,
in whole or in part, any such prepayment, repayment or commitment reduction, so
long as the application, as amongst the various Tranches, of any such
prepayment, repayment or commitment reduction which is still required to be made
is not altered and (y) any conversion of any Tranche of Loans into another
Tranche of Loans hereunder in like principal amount shall not be considered a
“prepayment” or “repayment” for purposes of this clause (6)), (7) without the
consent of the Majority Lenders of the respective Tranche affected thereby,
amend the definition of Majority Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Majority Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Effective Date), (8) without the written consent of the Majority
Lenders with Revolving Commitments (and/or Revolving Obligations, as
applicable), amend, modify or waive any condition precedent set forth in Section
7 with respect to the making of Revolving Loans, Swingline Loans or the issuance
of Letters of Credit, (9) without the written consent of the Majority Lenders
holding Revolving Loans and/or Revolving Loan Commitments (and/or Revolving
Obligations, as applicable) and the Majority Lenders holding Term Loans,
increase the Total Revolving Loan Commitment to an amount in excess of
$25,000,000, (10) without consent of each Lender holding Revolving Loans and/or
Revolving Loan Commitments (and/or Revolving Obligations, as applicable), amend,
modify or waive the provisions of Section 5.02(l), 13.06(d) or Section 6.4 of
the Security Agreement in a manner adversely affecting the priority status of
the Secured Obligations owing to the RL Lenders, or (11) reduce the amount of,
or extend the date of, any Scheduled Term Loan Repayment without the consent of
the Majority Lenders holding Term Loans.
 
 
110

--------------------------------------------------------------------------------

 
 
(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (vi), inclusive, of the first proviso to Section 13.12(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrower, if the respective Lender’s consent is required with respect to less
than all Tranches of Loans (or related Commitments), to replace only the
Revolving Loan Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.13 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment (if such Lender’s consent is required as a result of
its Revolving Loan Commitment) and/or repay each Tranche of outstanding Loans of
such Lender which gave rise to the need to obtain such Lender’s consent and/or
cash collateralize its applicable RL Percentage of the Letter of Credit of
Outstandings, in accordance with Sections 4.02(b) and/or 5.01(b), provided that,
unless the Commitments which are terminated and Loans which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding
clause (B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto, provided further, that the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).
 
(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, each Issuing Lender and the Swingline Lender) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
replacement Lender in accordance with Section 13.04) in full of this principal
of and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement.
 
(d) In addition, notwithstanding the foregoing, this Agreement may be amended or
amended and restated with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans to permit
the refinancing of all outstanding Term Loans (the “Refinanced Term Loans”), a
replacement “B” term loan tranche denominated in Dollars (the “Replacement Term
Loans”), hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount plus
accrued interest, fees, and expenses with respect to Refinanced Term Loans, (b)
the Effective Yield with respect to such Replacement Term Loans shall not be
greater than the Effective Yield with respect to such Refinanced Term Loans, (c)
the Weighted Average Life to Maturity of such Replacement Term Loans shall not
be shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans), and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.
 
(e) Notwithstanding anything to the contrary contained above in this Section
13.12, the Administrative Agent is authorized by each Lender to amend Schedule
8.22 to include any supplements provided by the Borrower as and when such
supplements are so provided by the Borrower.
 
(f) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.
 
13.13. Survival
 
All indemnities set forth herein including, without limitation, in Sections
2.10, 2.11(a), 3.06, 5.04, 12.06 and 13.01 shall survive the execution, delivery
and termination of this Agreement and the Notes and the making and repayment of
the Obligations.
 
 
111

--------------------------------------------------------------------------------

 
 
 
13.14. Domicile of Loans
 
Each Lender may transfer and carry its Loans at, to or for the account of any
office, Restricted Subsidiary or Affiliate of such Lender.  Notwithstanding
anything to the contrary contained herein, to the extent that a transfer of
Loans pursuant to this Section 13.14 would, at the time of such transfer, result
in increased costs under Section 2.10, 2.11(a), 3.06 or 5.04 from those being
charged by the respective Lender prior to such transfer, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).
 
13.15. Register
 
The Borrower hereby designates the Administrative Agent to serve as its agent,
solely for purposes of this Section 13.15, to maintain at one of its offices in
The City of New York a register (the “Register”) on which it will record the
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal amount of the Loans
of each Lender.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 13.04(b).  Upon such acceptance and recordation, the
assignee specified therein shall be treated as a Lender for all purposes of this
Agreement.  Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender.  Notwithstanding
anything to the contrary contained in this Agreement, the Loans are registered
obligations and the right, title and interest of the Lenders in and to such
Loans shall be transferable only in accordance with the terms hereof. This
Section 13.15 shall be construed so that the Loans are at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.
 
13.16. Confidentiality
 
(a)  Subject to the provisions of clause (b) of this Section 13.16, each Lender
agrees that it will use its reasonable best efforts not to disclose without the
prior consent of the Borrower (other than to its employees, auditors, advisors
or counsel or to another Lender if such Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such Information (as defined below), provided such Persons shall be
subject to the provisions of this Section 13.16 to the same extent as such
Lender) any Information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such Information (i)
as has become generally available to the public other than by virtue of a breach
of this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (v)
to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.16 and (vii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee or participant agrees to be
bound by the confidentiality provisions contained in this Section 13.16;
provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other
bank examinations conducted in the ordinary course with respect to such Lender,
in the case of any disclosure pursuant to the foregoing clauses (ii), (iii) or
(iv), such Lender will use its commercially reasonable efforts to notify the
Borrowers in advance of such disclosure so as to afford the Borrowers the
opportunity to protect the confidentiality of the Information proposed to be so
disclosed.  For the purposes of this Section 13.16, “Information” shall mean all
information received from the Borrower and related to the Borrower or its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender on
a nonconfidential basis prior to its disclosure by the Borrower; provided that,
in the case of Information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
 
(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
Information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.
 
 
112

--------------------------------------------------------------------------------

 
 
13.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States
 
                               The parties hereto acknowledge and agree that the
provisions of the various Security Documents executed and delivered by the
Credit Parties require that, among other things, promissory notes executed by,
and Equity Interests in, various Persons owned by the respective Credit Party be
pledged, and delivered for pledge, pursuant to the Security Documents and
subject to the terms conditions and exceptions contained therein.  The parties
hereto further acknowledge and agree that each Credit Party shall be required to
take all actions under the laws of the jurisdiction in which such Credit Party
is organized to create and perfect all security interests (to the extent such
security interests can be perfected by the filings or other actions required
under the Security Documents) granted pursuant to the various Security Documents
and to take all actions under the laws of the United States and any State
thereof to perfect the security interests in the Equity Interests of, and
promissory notes issued by, any Person organized under the laws of said
jurisdictions (in each case, to the extent said Equity Interests or promissory
notes are owned by any Credit Party).  Except as provided in the immediately
preceding sentence, to the extent any Security Document requires or provides for
the pledge of promissory notes issued by, or Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, it is acknowledged that, as of the Initial
Borrowing Date, no actions have been required to be taken to perfect, under
local law of the jurisdiction of the Person who issued the respective promissory
notes or whose Equity Interests are pledged, under the Security Documents.  The
Borrower hereby agrees that, following any request by the Administrative Agent
or the Required Lenders to do so, the Borrower will, and will cause its
Restricted Subsidiaries to, take such actions under the local law of any
jurisdiction with respect to which such actions have not already been taken as
are determined by the Administrative Agent or the Required Lenders to be
necessary or advisable in order to fully perfect (to the extent such security
interests can be perfected by the filings or other actions required under the
Security Documents), preserve or protect the security interests granted pursuant
to the various Security Documents under the laws of such jurisdictions;
provided, however, that no such request shall be made by the Administrative
Agent or the Required Lenders if the Collateral Agent determines in its
reasonable discretion that the costs of taking any such action are excessive in
relation to the value of the security afforded thereby.  If requested to do so
pursuant to this Section 13.17, all such actions shall be taken in accordance
with the provisions of this Section 13.17 and Section 9.11 and within the time
periods set forth therein.  All conditions and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing and so that same are not violated by reason of
the failure to take actions under local law (but only with respect to Equity
Interests in, and promissory notes issued by, Persons organized under laws of
jurisdictions other than the United States and any State thereof) not required
to be taken in accordance with the provisions of this Section 13.17, provided
that to the extent any representation or warranty would not be true because the
foregoing actions were not taken, the respective representation of warranties
shall be required to be true and correct in all material respects at such time
as the respective action is required to be taken in accordance with the
foregoing provisions of Section 9.11 and this Section 13.17.
 
13.18. PATRIOT Act.
 
                                Each Lender subject to the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2009) (as amended from time to time, the “PATRIOT Act”) hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Credit Parties, which information includes the name and address of the Borrower
and the other Credit Parties and other information and other information that
will allow such Lender to identify the Borrower and the other Credit Parties in
accordance with the PATRIOT Act.
 
13.19. Post-Closing Actions
 
(a) Notwithstanding anything to the contrary contained in this Agreement or the
other Credit Documents, the parties hereto acknowledge and agree that the
Borrower and its Restricted Subsidiaries shall be required to take the actions
specified in Schedule 13.19 as promptly as commercially practicable, and in any
event within the time periods set forth in Schedule 13.19 (as such time periods
may be extended at the reasonable discretion of and by the Administrative Agent
or the Required Lenders).
 
All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Initial Borrowing Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.19 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by Section 13.19 have been
taken (or were required to be taken).  The acceptance of the benefits of each
Credit Event shall constitute a representation, warranty and covenant by the
Borrower to each of the Lenders that the actions required pursuant to this
Section 13.19 will be, or have been, taken within the relevant time periods
referred to in this Section 13.19 and that, at such time, all representations
and warranties contained in this Agreement and the other Credit Documents shall
then be true and correct in all material respects without any modification
pursuant to this Section 13.19, and the parties hereto acknowledge and agree
that the failure to take any of the actions required above, within the relevant
time periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.
 
 
113

--------------------------------------------------------------------------------

 
 
13.20. Interest Rate Limitation
 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
13.21. FCC Ownership and Attribution Rules
 
No Lender shall, by virtue of making a Loan or by any subsequent action
(including but not limited to the grant of a participation or the assignment of
a Lender’s Commitments, rights or obligations under this Agreement), cause a
Lender to acquire an “attributable” interest in the Borrower or any Subsidiary
of the Borrower which causes the Borrower, any Subsidiary of the Borrower or
such Lender to be in violation of the FCC’s media ownership rules.
 
13.22. REVOLVING CREDIT FACILITY PRIORITY
 
EACH LENDER WITH OUTSTANDING TERM LOANS ACKNOWLEDGES AND AGREES THAT THE
REVOLVING OBLIGATIONS (INCLUDING OUTSTANDING REVOLVING LOANS, SWINGLINE LOANS
AND LETTER OF CREDIT OUTSTANDINGS) ARE ENTITLED TO DISTRIBUTIONS PURSUANT TO
SECTION 13.06(d) (INCLUDING DISTRIBUTIONS PURSUANT TO AN INSOLVENCY OR
LIQUIDATION PROCEEDING) PRIOR TO ANY DISTRIBUTIONS BEING APPLIED TO THE
OBLIGATIONS IN RESPECT OF OUTSTANDING TERM LOANS.
 
13.23. Lender Action
 
Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Credit
Party or any other obligor under any of the Credit Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Credit Party, unless expressly
provided for herein or in any other Credit Document, without the prior written
consent of the Administrative Agent.  The provisions of this Section 13.23 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.
 
*     *     *



 
   



 
114

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
Address:
 

 
RADIO ONE, INC.
         
By:                                                                    
      Name:
      Title:
     
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
Individually and as Administrative Agent,
Swingline Lender and Issuing Lender
         
By:                                                                    
      Name:
      Title:
         
By:                                                                    
      Name:
      Title:
     
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arranger and Joint Book RunningManager
         
By:                                                                    
      Name:
      Title:
         
By:                                                                    
      Name:
      Title:
     
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent, Joint Lead Arranger andJoint Book Running Manager
         
By:                                                                    
      Name:
      Title:




 
   



 
115

--------------------------------------------------------------------------------

 




     
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG RADIO ONE, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME, CREDIT SUISSE
AG, AS ADMINISTRATIVE AGENT, CREDIT SUISSE SECURITIES (USA) LLC AND DEUTSCHE
BANK SECURITIES INC., AS JOINT LEAD ARRANGERS AND JOINT RUNNING MANAGERS, AND
DEUTSCHE BANK SECURITIES INC., AS SYNDICATION AGENT
     
NAME OF INSTITUTION:
 
____________________________________
 
 
 
By:                                                                           
      Name:
      Title:
   








 
   



 
116

--------------------------------------------------------------------------------

 
 
 